 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 98Belle of Sioux City, L.P. and Workers Have Rights Too (Fair Deal Unit). Case 18ŒCAŒ14633 January 31, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND WALSH On April 12, 1999, Administrative Law Judge William J. Pannier III issued the attached decision. The Respon-dent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge's rulings,1 findings,2 and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Belle of Sioux City, L.P., Sioux City, Iowa, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  David M. Biggar, for the Acting General Counsel. Anthony B. Byergo (Seyfarth, Shaw, Fairweather & Gerald-son), of Chicago, Illinois, for the Respondent. Richard Sturgeon, of Sioux City, Iowa, for the Charging Party. DECISION STATEMENT OF THE CASE WILLIAM J. PANNIER III, Administrative Law Judge.  I heard this case1 in Sioux City, Iowa, on July 14 through 17, and on August 11 and 12, 1998.  On May 13, 1998, the Regional Director for Region 18 of the National Labor Relations Board (the Board), issued a complaint and notice of hearing, based on an unfair labor practice charge filed on November 172 and amended on December 11, 1997, and on April 27, 1998, alleg-ing violations of Section 8(a)(1) and (4) of the National Labor Relations Act (the Act).  All parties have been afforded full opportunity to appear, to introduce evidence, to examine and cross-examine witnesses, and to file briefs.  Based on the entire record, on the briefs which were filed, and on my observation of the demeanor of the witnesses, I make the following                                                                                                                       1 The Respondent excepts to the judge's failure to dismiss the 8(a)(1) complaint allegation regarding Supervisor Beth Poss on the theory that the General Counsel had inappropriate contact with Poss without the presence or permission of counsel for the Respondent.  Inasmuch as the judge dismissed this complaint allegation on the merits, and neither the General Counsel nor the Charging Party have excepted to the dismissal, we find it unnecessary to pass on the Respondent's contention that the General Counsel acted improperly. 2 The Respondent has excepted to some of the judge's credibility findings.  The Board's established policy is not to overrule an adminis-trative law judge's credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In addition, some of the Respondent™s exceptions imply that the judge™s rulings, findings, and conclusions demonstrate bias and preju-dice.  On careful examination of the judge™s decision and the entire record, we are satisfied that the Respondent™s contentions are without merit. 1 As amended at the hearing. FINDINGS OF FACT  I.  INTRODUCTION This case presents issues arising from events which occurred on a boat docked in the Missouri River at Sioux City, Iowa.  Gambling and restaurant operations are conducted on that boat which is owned and operated by Belle of Sioux City, L.P. (the Respondent).  It admits that, at all times material to the allega-tions in this proceeding, it has been an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act, based upon the admitted facts that during calendar year 1997 it derived gross revenues in excess of $500,000, per-formed services valued in excess of $50,000 in States other than Iowa, and purchased goods valued in excess of $50,000 which it received at Sioux City directly from points outside of the State of Iowa.  Not clear from the evidence is Respondent™s exact relationship to another firm: Argosy, Incorporated located in Alton, Illinois.  What does seem clear is that the latter has ultimate control over Respondent and its operations.  Moreover, at least one of Respondent™s officials attributed at least one allegedly unlawful decision to Argosy, International officials. As must be implicit from what has been said in the preceding paragraph, a casino is operated on Respondent™s boat.  The two departments most directly involved in those operations are the slots department, not involved in this proceeding, and the table games department, whose employees are alleged to have been the target of unfair labor practices.  Respondent™s casino man-ager estimated that between 95 and 100 employees were em-ployed in the table games department at the time of the hearing. Personnel from four other departments became directly in-volved in at least some of the events at issue.  One is the human resources department which, as might be expected, is involved in personnel matters and maintains personnel records.  A sec-ond is the guest services department which operates the gift shop and players club, as well as being in charge of supplying uniforms to employees, at least during October.  The third is the security department which conducts internal investigations of such matters as equal employment opportunity (EEO) com-plaints and which attempts to ensure safety on the boat of pa-trons and employees, as well as of Respondent™s assets. In light of the events brought into issue by the complaint, as amended, the fourth department, and its director, is the most important of the four other departments.  That is the surveil-lance department.  Its function is, through cameras and patrols through the casino, to maintain ongoing surveillance of the games, the patrons and the employees, principally to ensure that no cheating takes place.  Its director testified that the surveil-lance department is a ﬁseparate entity fromﬂ Respondent and  2 Unless stated otherwise, all dates occurred during 1997. 333 NLRB No. 13  BELLE OF SIOUX CITY, L.P. 99that he ﬁreport[s] directly to corporate,ﬂ that is, ﬁThe corporate 
offices.  Argosy, Incorporated offi
ces.ﬂ  As he further testified, ﬁwe report to separateŠseparate pe
ople.  I report directly to 
corporate, indirectly to the 
general managerﬂ of Respondent. 
At all material times, that 
general manager has been John 
Pavone.  He testified that he is
 one of ﬁonly two people in our 
company that can actually authorize the termination of an em-

ployee,ﬂ the other being the dire
ctor of human resources.  Until December that had been Kathy Allan; thereafter it has been 
Barbara Holsinger.  Below Pavone, at all material times, has 
been Casino Manager Gordon Greco.  Below him are, at least, two levels of supervision: shift managers, such as Brad Ebaugh 
and Pat Sprague, and floor supervisor
s.  It is admitted that at all 
material times Pavone, Greco, Ho
lsinger, and Ebaugh had been 
statutory supervisors and agents of Respondent.  So, also, is it 
admitted that Allan had been a statutory supervisor and agent of 
Respondent, but only until her empl
oyment with it ended at the 
end of November. 
With regard to the above-enumer
ated four other departments, 
Lisa McVay
3 had been guest services manager during, at least, 
October and early November and,
 while serving in that capac-
ity, had been an admitted statutory supervisor and agent of 
Respondent.  Since July Dave Brow
n has been director of secu-rity, also an admitted statutory supervisor and agent of Respon-
dent.  Not alleged in the complain
t as a statutory supervisor or 
agent is Mike Galle who has been 
director of surveillance since approximately 1995.  Thus, no 
opportunity was afforded Re-
spondent to admit or deny his s
upervisory or agency status.  
Even so, given the personnel unde
r him in his department and, more importantly, the role which he played in some of the al-

legedly unlawful personnel actions discussed in succeeding 
sections, it seems indisputable that at all material times Galle 
had been, at least, an agent of
 Respondent within the meaning 
of Section 2(13) of the Act. 
As to those allegedly unlawf
ul acts, no union has been di-
rectly involved in the sequence of events underlying them.  
Instead, this is a situation wher
e employees assertedly initiated 
communications among themselves
 about certain perceived 
unsatisfactory working condition
sŠprincipally, perceived ill-
treatment of them by Casino Manager GrecoŠand thereafter 
went directly to Respondent ab
out it and, also, contacted an 
outside workers rights organization for assistance.  Respondent argues that at least these initia
l employee actions had not been 
concerted, within the meaning of Section 7 of the Act, but as 

concluded in section II, infra, 
Respondent™s actions had been 
aimed at employee activity whic
h was both concerted and pro-
tected by Section 7 of the Act. 
When he was approached dire
ctly by one employee about 
her individual situation and, 
more significantly, when it was 
disclosed that that employee 
had been communicating with 
some of her coworkers about it, Greco became angered.  He 
made certain statements to three employees, overheard by 
whomever happened to be worki
ng in the casino at the time, 
which are alleged to have constit
uted unlawfully coercive inter-
rogation and unlawful threats of 
retaliation for the employees™ 
activity, in violation of Section 8(
a)(1) of the Act.  As discussed 
                                                          
 3 Spelled apparently incorrectly 
in the complaint as ﬁMcVeigh.ﬂ 
in section II, infra, a preponderance of the credible evidence 
supports those allegations. It also is alleged that be
cause of those communications 
among employees about their wo
rking conditions, Respondent 
took the added retaliatory action of issuing two written warn-
ings to one of those employees
, dealer Michelle Case, on Sep-
tember 9.  A preponderance of the credible evidence does es-
tablish that both written warnings had been intended to interfere 
with, restrain, and coerce Case in the exercise of her statutorily-
protected rights, in violation of 
Section 8(a)(1) of the Act, as 
concluded in section III, infra. 
Discussed in section IV, infra, is the fact that, in addition to 
having contacted the workers ri
ghts organization, Case and 
another dealer, Marla Soole, fi
led internal EEO complaints 
against Greco because of his assertedly abusive treatment of 

employees.  The investigation of
 that complaint was conducted 
by then-Director of Human Res
ources Allan and Director of Security Brown.  It is uncontrove
rted that the latter™s position, 
under Respondent™s EEO-investigation procedure, ordinarily 

was involved in such investigations.  So, his participation in the 
investigation of Case™s and Sool
e™s complaints is not extraordi-
nary.  In the course of conducting that investigation, Allan and 
Brown interviewed a number of em
ployees other than Case and 
Soole. Their investigation yielded no evidence, in Respondent™s 
opinion, of employment harass
ment by Greco against a pro-
tected class of employees.  But, that is not the point of the alle-
gation made in connection with that investigation.  Rather, it is 
alleged that, during it, they ha
d unlawfully threatened employ-
ees, by warning that discipline 
would be imposed if employees 
discussed with coworkers their 
participation in Respondent™s 
EEO investigation.  As concluded in section IV, infra, the 
credible evidence establishes that there was legitimate reason 
for what Allan and Brown had said in that regard and, more-
over, that there is no credible 
evidence showing that anything 
had been said to employees beyond what was necessary to fur-
ther that legitimate purpose.  Thus, there was no violation of 
Section 8(a)(1) of the Act in that respect and I shall dismiss the 
allegation. An added allegedly unlawful statement was that Shift Secu-
rity Supervisor Beth Poss, an admitted statutory supervisor and 
agent of Respondent, had told employees they should watch 
their backs because Greco was watching surveillance tapes of 
employees.  In conse
quence, it is argued, Poss had threatened 
unspecified reprisals against those employees.  A sometime 

acrimonious exchange between 
counsel arose in connection 
with this allegation.  Essentially, it was argued that, in addition 
to being one which was barred by the limitations period in Sec-tion 10(b) of the Act, the allegation was tainted by prosecutorial 
misconduct which should bar any 
violation which might other-wise be predicated upon it.  As concluded in section V,B, infra, 

that is not an issue for resolution in this proceeding.  In any 
event, however, the credible testimony about what Poss had 
said does not support a conclusion that her remarks had inter-
fered with, restrained or coerced employees in the exercise of 
rights enumerated in Section 7 of the Act. 
Most of section V, infra, involves a series of disciplinary ac-
tions directed against Soole: 
a 3-day suspension from Septem-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 100ber 24 through 26; another 3-day suspension from November 4 
through 6; a discharge on November 11, accompanied by bar-
ring her from Respondent™s premises for 1 year, which was 
rescinded on the next day; and, another discharge and accom-
panying 1-year bar imposed on December 10.  Each of those 
disciplinary actions is alleged to have been motivated by re-
taliation against Soole for her activities protected by Section 7 
of the Act and to discourage 
employees, including Soole with 
regard to the suspensions, from continuing to communicate 

among themselves and with outsiders about their working con-
ditions.  Soole™s December discharge and bar from the premises 
is additionally alleged to have resulted from the filing of the 
charge in the instant matter and, accordingly, to have violated 
Section 8(a)(4) of the Act.  Th
e evidence supports those allega-
tions that Section 8(a)(1) was violated with regard to the sus-

pensions and discharges and bars of Soole.  But, it does not 
establish a violation of
 Section 8(a)(4) of the Act with regard to 
the December discharge and bar. 
A second employee, Marilyn Raymond, also is involved in 
that particular incident.  She received a 3-day suspension in 
connection with the incident that led to Soole™s December 10 
discharge and 1-year bar from the premises.  The General 
Counsel alleges that Raymond ha
d been suspended to disguise 
the unlawful motivation for thos
e personnel actions directed 
against Soole.  Thus, it is alleged that Raymond™s suspension 
also had violated Section 8(a)(1) and (4) of the Act.  I conclude 
that Raymond was suspended to 
conceal Respondent™s unlaw-
ful motive for terminating and barring Soole on December 10.  
Based on that penultimate conclusion, I conclude that Ray-
mond™s suspension violated Section 8(a)(1) of the Act and, for 
the reasons discussed in sectio
n V,E, below, that Raymond™s 
suspension also violated Section 8(a)(4), of the Act. 
At this point one general obs
ervation should be made about 
the testimony.  As they testified, it was my impression that 
several of the witnesses were 
being less than candid: Soole, 
Pavone, Greco, and Galle being most
 prominent in that respect.  
A review of the record of their testimonies, as well as certain 

other evidence, serves to illustra
te their lack of candor, as will 
be described throughout the ensuing sections.  I place no reli-
ance of any of their accounts, save to the extent that particular 
ones are supported by credible corroborating testimony, by 
objective considerations or by 
probabilities arising from reli-
able evidence. 
Effectively, that conclusi
on leaves Respondent without 
credible evidence to support its defenses.  In fact, I do conclude 

that all of those adverse personn
el actions had violated Section 
8(a)(1) of the Act.  Yet, befo
re moving on, some discussion 
should be directed to the methodology for analyzing these types 
of allegationsŠretaliation agai
nst employees for engaging in 
activities protected by Section 7 of the Act and, as well, efforts 
to discourage employees from engaging in such activities. 
In, at least, 
Waste Stream Management, 315 NLRB 1099 
(1994), the Board stated that the methodology of 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), 

does not apply to allegations of 
discipline, such as discharge, 
based on Section 8(a)(1) of the Act:  ﬁInstead, the legal ques-
tion presented is whether Respondent™s conduct would rea-
sonably tend to interfere with, threaten, or coerce employees in 
the exercise of their rights under Section 7 of the Act.ﬂ (315 
NLRB at 1099Œ1100.)  The Board based its unlawful discharge 
and route redistribution conclu
sions in that case upon the two-
fold penultimate conclusions that ﬁemployees would tend to 
view the discharge and route redistribution action as an attempt 
[ultimately] . . .  to dissuade employees from supporting the 
Union,ﬂ and ﬁRespondent has not proved a legitimate and sub-stantial business justific
ation for its conduct.ﬂ 
So far as it goes, that methodology would appear unremark-
able when applied to situati
ons where allegedly unlawful per-
sonnel action results from purported employee misconduct 

while engaging in activities protected by the Act, e.g., 
NLRB v. 
Burnup & Sims, 
379 U.S. 21 (1964), and, as well, where em-
ployer actions invade employee 
rights to an extent that out-
weigh whatever business ends an employees claims to be trying 
to accomplish.  See, e.g., 
NLRB v. Erie Resistor Corp.
, 373 
U.S. 221 (1963); NLRB v. Great Dane Trailers, 388 U.S. 26 
(1967).  Indeed, it does address the situation presented by the 
warning notices issued to Case on
 September 9, as discussed in 
section III, infra. 
It is not applicable, however, 
to the allegedly unlawful disci-
plinary actions taken against S
oole and Raymond.  With regard 
to those allegations, the ultimate determination is whether or 
not Respondent had actually been motivated by employees™ 
activity, not involving a union,
 but nonetheless protected by 
Section 7 of the Act.  Such a determination is not one of dis-

crimination, as was claimed in 
Waste Stream Management, supra, but rather is a determina
tion of motivation: ﬁThe state of 
mind of the company officials who made the decision,ﬂ 
Abilene 
Sheet Metal Inc. v. NLRB
, 619 F.2d 332, 336 (5th Cir. 1980), 
and, thus, of ﬁthe actual motiveﬂ
 for allegedly unlawful adverse 
personnel actions.  
Santa Fe Drilling Co. v. NLRB
, 416 F.2d 
725, 729 (9th Cir. 1969).  Indeed, that is the very point of the 
analytical methodology set out in 
NLRB v. Oakes Machine 
Corp., 897 F.2d 84, 88 (2d Cir. 1990):  ﬁA violation of [Sec-
tion] 8(a)(1) is established if (1) the employee™s activity was 

concerted; (2) the employer was aware of its concerted nature; 
(3) the activity was ‚protected™ by the [A]ct; and (4) the dis-
charge or other adverse personnel action 
was motivated by the 
protected activity
.ﬂ  (Citation omitted; emphasis added.) 
In situations such as that pres
ented here with respect to the 
disciplinary actions directed to Soole and to Raymond, Re-
spondent™s actual motive is as much
 an the objective of analysis 
as would be the fact were it al
leged that Respondent had been 
motivated by union activities a
nd support, under Section 8(a)(3) 
of the Act.  In both, the ultimate issue is motivation.  In both, 
analytical methodology aims at 
determining that motivation, 
though in one the ultimate determination is whether or not there 

has been discrimination, while in the other the ultimate deter-
mination is whether or not there ha
s been interference, restraint, 
or coercion.  As it turns out here, the difference between meth-
odologies may not be significant
, inasmuch as Respondent™s 
testimony, in support of its advan
ced legitimate defense, is not 
credible.  Nonetheless, analysis in section V, infra, will proceed 
with initial consideration of the General Counsel™s showing that 
animus toward known or suspected
 concerted, protected activ-
ity by Soole had been a motivation for suspending her twice 

and, then, for discharging her tw
ice, consistent with the meth-
 BELLE OF SIOUX CITY, L.P. 101odology of 
Wright Line, 
supra, as modified in Rose Hills Co.
, 324 NLRB 406 fn. 6 (1997). 
II.  ALLEGED UNLAWFUL INTERROGATION AND  
THREATS BY GREDO 
A.  Events of September 1 Through 4 
The origin of what became the events at issue in this pro-
ceeding was the scheduling of dealers Deborah Marshall and 
Floyd Woods to work on Labor Day, September 1.  That was 
not one of Marshall™s normally 
scheduled workdays.  She had 
told the other employer for whom she worked that she would 
not be reporting for her other job on September 1. 
As it turned out, by the time that she and Woods reported on 
Labor Day, Respondent had determ
ined that business would not 
be so great as had been anticipated and, accordingly, that one of 
those two dealers would not be needed.  Table Games Shift 
Manager Pat Sprague asked if one of the two dealers was will-
ing to go home for the day.  Neith
er was willing to volunteer.  
Sprague than said that a choice would have to be made by re-

sorting to chance, such as by drawing for it.  At that point Mar-
shall, disgusted at the situati
on, said that she would leave. 
On September 4 Marshall questioned Casino Manager Greco 
about whether an employee sche
duled for work could be sent 
home for lack of expected busine
ss.  Had there been no more to 
the overall sequence of events than the foregoing description, 
then there would not likely be any basis for concluding that 
Marshall™s question, and implicit complaint, to Greco had been 
concerted activity within the meaning of Section 7 of the Act.  
For her conduct could be regard
ed as no more than ﬁpurely personal ‚griping.™ﬂ  
NLRB v. City Disposal Systems, 
465 U.S. 
822, 833 fn. 10 (1984).  However, additional events had oc-
curred between September 2 and 4 before Marshall approached 
Greco. Marshall testified that, during her breaks on September 2 and 
3, and perhaps during those early
 on September 4, she had dis-cussed with coworkers not being able to work on, and not being 
paid for, September 1, after having been scheduled to work that 

day.  As having been present 
during those discu
ssions, Marshall was able to identify dealers Joyce Gantz and Michelle Case.  In 

fact, both Gantz and Case testifie
d that Marshall had told them 
about the Labor Day incident.  In addition, dealer Marla Soole 

testified that she had been told
 by Marshall about what had 
occurred during Labor Day. 
Soole testified that, in additio
n, other employees had been 
present in the break room when Marshall had been talking 
about the Labor Day incident.  So, 
too, did Gantz:  ﬁThere were 
several of us down there,ﬂ and, ﬁJust whoever was on break at 
the time was down there.ﬂ  Beyond that, Case testified that 
there had been additional discussions of that incident among 
employees, even when Marshall may not have been present.  
Although Case was unable to recall the names of any of those 
other employees, two objective f
acts lend support to her testi-
mony about such discussions.  Fi
rst, dealers at Respondent are 

given 20-minute breaks periodically throughout their workdays 
and, when taking them, must go to the lower deck breakroom, 

though smokers can go to a particular deck area to have a ciga-
rette.  Thus, more than might be the fact at other workplaces, 
Respondent™s casino employees, part
icularly dealers, come into 
contact with each other during 
the workday on a regular basis. 
Second, at least during late 1997, Respondent viewed as 
troublesome some of the comm
unications among its employ-
ees.  Thus, Casino Manager Greco complained about the boat 
being ﬁa rumor factorﬂ and of the ﬁrumors, rumors, rumors, 
rumorsﬂ that were going around.  So, also, did Table Games 
Shift Manager Ebaugh: ﬁThat™s what the boat is.  It™s a rumor 
factory.ﬂ  Obviously, the subjects of those rumors were events 
relating to work at Respondent, since there is no basis for infer-
ring that Respondent would have 
been particularly sensitive to, 

nor concerned about, communica
tions among employees relat-
ing to non-work-related subjects.  In fact, Greco complained 
that Respondent was having ﬁtr
ouble keeping staff because of 
the rumorsﬂ and wanted to ﬁput an end to all the rumors.ﬂ 
Given the foregoing two facts, and Marshall™s corroborated 
testimony about having communica
ted to at least some co-
workers what had occurred on Labor DayŠevents which, so 
far as the record discloses, ha
d been unusualŠit appears natu-
ral that, during breaks, that Labor Day incident would have 
become a subject of discussion 
among at least some of Respon-dent™s employees, as Case testified had been the fact.  It cannot 

be argued persuasively that
 communication among employees 
about that incident had not been protected by Section 7 of the 
Act. 
ﬁFew topics are of such immediate concern to employees as 
the level of their wages.ﬂ  
Eastex, Inc. v. NLRB
, 437 U.S. 556, 
569 (1978).  Obviously, comm
unications among employees 
about wages and other employme
nt conditions are inherently 
concerted; more than one employee must be involved for such 
communications to occur, even 
if only one employee is the 
speaker while the other is merely a listener.  Moreover, the 

locus of those communications
 among Marshall and Respon-
dent™s other employees is a ﬁuni
quely appropriateﬂ one.  ﬁThe 
place of work is a place uniquely appropriate for dissemination 
of views concerning . . . the various options open to the em-
ployees.ﬂ  
NLRB v. Magnavox Co. of Tennessee
, 415 U.S. 322, 
325 (1974).  True, exercise of that statutory right at the work-
place is not without limitation.  
However, Respondent concedes 
that, during the times material to
 this proceeding, it had no rule 
prohibiting or restricting employee discussions in its 
breakroom, nor on the deck smoking area. 
As to reaction to Marshall™s recitation of the Labor Day 
events, she testified that Case 
and Gantz had ﬁsaid that they 
didn™t think that a person could be sent home if they were 
scheduled to work,ﬂ at least not
 unless that person was working 
overtime which Marshall, at least, believed was not the situa-

tion presented when the premium to be paid was for a holiday, 
as opposed to work in excess of 8 hours a day or 40 hours a 
week.  In fact, both Gantz and Case testified to having told 
Marshall that they did not think what had happened on Labor 
Day had been fair.  ﬁWe all kind of had the same concerns that, 
you know, we didn™t think that she shouldn™t have gotten paid 
for it,ﬂ testified Soole, when 
describing the breakroom commu-
nications among employees abou
t the Labor Day events con-
cerning Marshall. 
In addition, suggestions were made to Marshall about what 
course she might follow.  Gantz testified that she suggested 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 102Marshall ﬁshould check with the 
wage and hour people.ﬂ  Case suggested ﬁthat she ask what pro
cedure was, find out what pro-
cedure isﬂ from the human resour
ces department.  Soole testi-fied that she and others had told Marshall she should ﬁpossible call wage and labor and then fina
lly what I decided was that she 
should probably talk to Gordie [Greco] about it because . . . he 
would know.ﬂ  Choice of that latter course was not endorsed by 
everyone.  Case testified that
 she had recommended that Mar-
shall not approach Greco because Case™s experiences with him 
had led her (Case) to conclude that Greco reacted badly.  
Case™s opinion turned out to be a prescient one.  A confronta-
tion ensured on September 4 when Marshall spoke with Greco.  
During that confrontation, it is alleged that Greco coercively 
interrogated employees and threatened them with the possibility 
of termination for their communications with each other, in 
violation of Section 8(a)(1) of the Act. 
During the early afternoon of September 4, as she returned 
from a break, Marshall approached Greco on the casino floor.  
He testified that, before having 
been approached by Marshall, 
he had been leaving the casino to take some papers to the cor-porate office.  However, a customer had stopped him, he testi-
fied, about a malfunctioning ATM machine in the casino and he 

had diverted from his intended course by walking in the direc-
tion of that machine.  It was while walking to that machine, 
testified Greco, that Marshall
 had approached him, thereby 
interrupting him. 
It is clear, however, that Mars
hall had not simply interrupted 
Greco, disregarding in the process whatever Greco may have 

been intending to accomplish.  For, both of them testified that 
she had asked if she could speak with him and, rather than ask-ing her to wait, that he had said that she could do so.  Thus, 
Marshall testified that she had ﬁasked if I could talk to him real quick.ﬂ  And Greco testified that Marshall had asked, ﬁDo you 
got a minute?ﬂ and that he had 
responded, ﬁYes, okay.  I got 
about a minute,ﬂ or, ﬁI just have a minute.ﬂ 
It is undisputed that Greco did not become perturbed when 
Marshall asked about what had occurred on Labor Day.  When 

she asked if an employer could schedule an employee for work 
and then send that employee home, she testified that Greco had 
replied merely, ﬁPat may have made a mistake.  So what is your 
question?ﬂ  In contrast, he testif
ied that he had said only that 
ﬁPat did the right thing,ﬂ and, ﬁPat can do that.ﬂ  But, when 
Marshall pursued the subject by 
revealing that she had been 
speaking about the Labor Day incident with coworkers, Greco™s 

mood became hostile. 
Both Marshall and Greco agreed that she had said that ﬁeve-
rybodyﬂ or ﬁeveryoneﬂ was saying that an employer, or Pat, 
could not do that.  And both of them testified that he started 
asking about the identities of ﬁeverybodyﬂ or ﬁeveryone,ﬂ 
though there is a disparity about the order of what he said.  
Marshall testified that Greco 
began pointing to casino person-
nel, asking if so-and-so was ﬁeverybodyﬂ or ﬁeveryoneﬂ and, 
when she answered in the negative, if another named-person 
was ﬁeverybodyﬂ or ﬁeveryone.ﬂ
  After going through two or 
three named persons, testified Ma
rshall, he asked who is ﬁeve-
rybodyﬂ or ﬁeveryoneﬂ.  Greco te
stified that he had first asked 
that general questionŠwho is ﬁeverybodyﬂ or everyoneﬂŠand, 
then, had started naming people, in
 each instance asking is that 
named person ﬁeverybodyﬂ or ﬁeveryone.ﬂ 
During that portion of the conversation, Marshall testified 
that Greco had begun yelling at her, loud enough to be heard at 

least by employees and customers who were nearby.  Greco 
never denied that he had begun yelling at Marshall.  Working 
nearby were Case, Gantz, and Soole.  All three of them testified 
that Greco had begun yelling at Marshall.  Discussed in section 
IV, infra, is an internal investigation of Greco™s September 4 
conduct.  One official conducting 
it was Director of Security 
Dave Brown.  From his review 
during that investigation of the 
nonaudio surveillance tapes of Greco on September 4, Brown 
testified that he had observed ﬁsome hand gesturesﬂ by Greco 
on that date.  More importantly, when he had interviewed 
Greco, near the end of that inve
stigation, Brown testified that 
Greco acknowledged having been ﬁagitatedﬂ during his Sep-
tember 4 exchange with Marshall.  Therefore, there is ample 
basis for concluding that when Marshall revealed that she had 
been speaking with other employees about not being able to 

work on, and not being paid for Labor Day, and that ﬁevery-
bodyﬂ or ﬁeveryoneﬂ agreed with her that she should have been 
paid for reporting as scheduled, Greco had become angry and 
had begun yelling at her, de
manding to know the names of ﬁeverybodyﬂ or ﬁeveryone.ﬂ 
Eventually Marshall identified Case and Gantz as the ﬁeve-
rybodysﬂ or ﬁeveryones.ﬂ  Intere
stingly, as described above, 
Greco earlier testified that he had been en route to an ATM 
machine when stopped by Marshall
.  He claimed that Marshall had revealed those two names as she was following him when 
ﬁI started to walk out of the casinoﬂŠthat is, he claimed, ﬁDeb-
bie was walking with me.ﬂ  That seems illogical, given the 
uncontroverted fact that, it is uncontroverted, he had begun 
yelling at her.  Marshall simply di
d not appear to be a person so 
willing to subject herself to abuse that she would have pursued 
a course that would have exposed 
her to continued yelling.  By 
contrast, she testified that, as the two of them remained stand-
ing where she had initially stopped Greco, she had identified 
Case and Gantz, after which she had returned to the gaming table to which she was headed fo
llowing her break.  But, testi-
fied Marshall, Greco had follow
ed her, yelling about ﬁgetting 
the everyones [sic] together,ﬂ and continuing to demand to 
know who they were. 
Two other aspects of that exchange are acknowledged by 
Greco.  First, he testified that
, during the course of demanding 
to know who ﬁeverybodyﬂ or ﬁeveryoneﬂ was, he had said to 
Marshall, ﬁPat did the right thi
ng, that we can schedule, that 
you are all employees at will. We can schedule you at any time 
that we need that business dictates and that you could quit at 
any time.  That™s what at will
 means.ﬂ  Second, he brought up 
having a meeting with General 
Manager Pavone.  As to the 
latter, Marshall testified that Greco had said, ﬁGet the everyo-
nes [sic] together, and when J
ohn Pavone gets back we will discuss thin [sic] in his office.ﬂ  Greco testified that he had told 
Marshall, ﬁI™ll set up a meeting with you and John Pavone to 
clarify this.ﬂ 
The fact is, however, that Greco admittedly did not wait to 
arrange any such meeting with
 Pavone.  Instead, seemingly 
abandoning further concern about a malfunctioning ATM ma-
 BELLE OF SIOUX CITY, L.P. 103chine and any need to deliver papers to the corporate office, he 
pursued the subject of di
scussions among employees. 
Soole testified that after Marshall had returned to work, 
Greco summoned Ebaugh to the casino podium and loudly 
asked Ebaugh, ﬁWho is this everybody?  Do you know what 
any of this is about?ﬂ  After 
Ebaugh answered in the negative, 
testified Soole, Greco yelled at then-Table-Games-Shift Man-
ager Mark Solheim, who was at the other end of the pit, if Sol-
heim ﬁknew anything about what
 was going on, if he knew who 
everybody was,ﬂ but Solheim also responded in the negative.  
ﬁSo Gordie paced around andŠin front of the roulette table,ﬂ 
according to Soole, after which he asked another employee to 
tap-off4 Marshall so that he could talk to her again.  Greco, 
Ebaugh, and Solheim all appeared
 as witnesses for Respondent.  
None of them contradicted Sool
e™s above-described testimony. 
In fact, Greco acknowledged, ﬁAnd I sat down with Debbie 
[Marshall] again and at that time I believe I had Mark . . . get 
Joyce and ask Joyceﬂ Gantz to come to where he was, at the 
end of the roulette table then 
not open for business.  Gantz and 
Marshall each testified that sh
e had arrived there before the 
other one.  Nonetheless, there is no material dispute about what 
was said during the ensuing conversation, though in some re-

spects one or the other provided somewhat more concrete or 
complete accounts than the other two and, additionally, both 
dealers testified, without contradiction, that Greco had contin-
ued yelling and was loud, appearing to be ﬁmadﬂ or ﬁupset.ﬂ 
Gantz testified that Greco ﬁstartedﬂ by saying that inasmuch 
as she ﬁhad worked at other casinos,ﬂ Gantz ﬁpossibly knew a 
little more of some of the thi
ngs that go on than some of our 
other employees,ﬂ after which he ﬁasked me if I knew what an 
at will employee was.ﬂ  At-will employee status was described 
in Respondent™s then-current employee manual, a copy of 
which had been given earlier to 
Gantz.  However, she testified 
that, when she had read that ma
nual, ﬁI didn™t just concentrate 
and focus on that [at-will employee].  I didn™tŠkind of passed 
over it I guess.ﬂ  Independently of
 that manual, Gantz testified 
that she had some idea of what the term meant, but ﬁI think 
actually I still thought that you 
hadŠthere had to be a reason 
for termination.ﬂ  Even so, she further testified, ﬁI was already 
nervous and upset by the time I got over there,ﬂ from having 
heard Greco yelling, and, ﬁso I chose to just say I didn™t know.ﬂ 
According to Gantz, Greco then ﬁsaid that an at will em-
ployee meant that he had the right to fire someone and didn™t 
have to have any reason,ﬂ and that Marshall had the corre-
sponding right to quit whenever she wanted without providing a 
reason, adding ﬁthat when Deb wa
s sent home that day that he 
could have just fired her instead of letting her go for the day, 

that he had that right.ﬂ  Gantz testified that Greco ﬁsaid then to 
me two or three times . . .  ‚I want you to know that I have the 
rightŠan at will employee means 
that I have the right to fire 
you any time I want and I don™t have to have a reason.  Do you 
understand that?™ﬂ  ﬁMost of the 
time I just sat and listened,ﬂ 
testified Gantz, because, ﬁI didn™t want to aggravate the situa-

tion anymore.ﬂ 
                                                          
 4 Whenever replacing a dealer who is working, the replacement taps 
that dealer on the back or shoulder,
 after which the dealer completes 
any game in progress and yields
 the deal to the replacement. 
Marshall agreed that Greco had ﬁtold us that we are at-will 
employeesﬂ and that ﬁhe can fire us any time he wants to, we 
can quit any time we want to, and he doesn™t need a reason to 
fire us,ﬂ adding ﬁthat it is in 
our employee manual, we can look 
it up if we want, and so forth.ﬂ  Marshall did not mention 
Gantz™s above-described ﬁtwo or three timesﬂ repetition by 
Greco of his ﬁright to fire you 
any time I want and I don™t have 
to have a reason.ﬂ  On the other hand, Greco never denied hav-
ing repeated that message to Gantz.
  In fact, at least in part, he 
did acknowledge having conveyed th
at message to her: ﬁI said 
to Joyce the same thing.  ‚We are all employees at will here.  
Business dictates the hours that we work and, no, the Company 
does not have to do that [allow a scheduled employee to work].  
You may quit or you may be fired at any time by the Company 
at their discretion.ﬂ 
There was another undisputed 
component to Greco™s meet-ing with Gantz and Marshall.  Th
e latter testified that Greco 
had ﬁasked what made us think that weŠthat I couldn™t be sent 
home.ﬂ  Gantz testified that Greco ﬁwanted to know who I 
thought I was by trying to give advice about what they could or 
could not do with setting policy for the Belle and so forth.ﬂ  ﬁI 
may have.  I don™t recall,ﬂ Grec
o testified, asked Gantz what 
reason or business of hers it was talking to Marshall about be-

ing sent home on Labor Day when she had been scheduled to 
work.  Yet, he did acknowledg
e having asked Gantz what she 
had told Marshall: ﬁI said to Joyce ‚Are you telling Debbie™Š
Are you telling Debbie that we have to pay her because we 
scheduled her?™ﬂ 
When Greco finished talking 
with Gantz and Marshall, he 
had the latter remain while Gantz tapped out Michelle Case, 
and told Case to join Marshall and him.  Greco acknowledged 
having said pretty much to Case
 what he had said to GantzŠ
having made statements both about at-will employee status and 
having asked what Case had said
 to Marshall about the Labor 
Day incident.  Thus, both Marshall and Case testified that, 
when the latter had arrived, Greco had asked if she knew what 

an at-will employee was, to 
which Case repl
ied someone who 
could be fired or quit anytime.  While Greco did not disagree 

that such an exchange had occurred, he did not place it at the 
beginning of his meeting with Case and Marshall. 
When Case arrived, he testified, ﬁI said ‚Michelle, did you 
tell Debbie that she has to be 
paid for being scheduled on Mon-
day?™ﬂ and Case admitted having
 done so.  Case testified that, 
at whatever point during the meeting that comment had been 
made, Greco then had asked her, ﬁIs that any of your business?ﬂ  
During cross-examination Greco admitted that he had asked 
why Case had thought it was her 
business to talk to Marshall 
about that subject.  Furthermor
e, he never denied Case™s de-

scription that when she had answered, ﬁI guess I am kind of a 
bleeding heartﬂ and ﬁdidn™t feel 
it was fair that [Marshall] had 
had to give up her other job and 
then was sent home,ﬂ he had 
retorted that ﬁhe didn™t pay me to
 be a bleeding heart, he paid 
me to deal,ﬂ and ﬁthat he was th
e boss, that he ran the place.  
We were not a union shop, and he
 was going to basically do 
things his way.ﬂ 
It apparently was at that point that something was said about 
the legality of Marshall™s having been sent home.  According to 
the uncontradicted testimony of
 Marshall and Case, Greco as-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 104serted that if they wanted to talk about legalities, he only 
needed to give table games employees two breaks during their 
shifts, as opposed to current practice of giving dealers breaks 
ever 40 minutes or hour.  Nor di
d Greco dispute Case™s charac-
terization of him as being ﬁstill very angryﬂ during the meeting.  
And he did not deny the accounts of by-then working-nearby 
dealer Gantz that, ﬁHe was still very loud,ﬂ nor of Soole that 
ﬁhe was just in a rageﬂ and continuing to yell. 
Greco never did testify to ever having tended to the report-
edly malfunctioning ATM machine 
that day.  Apparently it 
became a forgotten problem once Marshall revealed informa-

tion showing that she had been discussing with other employees 
not having been paid for work scheduled, but not performed, on 
Labor Day.  In fact, Greco never claimed that he had taken the 
papers to the corporate office.  Instead, he testified that had 
gone to the office of another officialŠMike D™Amato, the co-
team leader with whom Greco had been paired to operate the 
casino floor more smoothlyŠand 
had related to D™Amato the 
exchanges with Marshall, Gantz, and Case.  According to 
Greco, D™Amato, who did not appear as a witness, though there 
was neither evidence nor representation that he was unavailable 
to testify, felt those exchange
s had been significant enough to 
warrant telephoning then-Employment Specialist Barbara 

Holsinger to inform her what had occurred.  Holsinger did ap-
pear as a witness, both one called by the General Counsel and, 
later, by Respondent.  But, sh
e gave no testimony regarding 
what had been said during 
that telephone conversation. 
According to Greco, Holsinger pointed out that at-will em-
ployment was described on page
 one of the employee hand-
book.  Greco testified that he then made three copies of that page and left one copy each fo
r Marshall, for Gantz, and for 
Case.  There is no dispute about the fact that all three of those 
employees received those copies.  What is significant is that the 
copies™ text makes no mention of
 work scheduling, nor of not 
working after having been scheduled for work.  Rather, the 

page™s text states, in pertinent pa
rt:  ﬁYou have been hired as an 
‚at will™ employee.  This means that your employment is for no 
fixed period of time and that 
if you and [Respondent] (‚Com-
pany™) so agree, it may be terminated by the Company or by 

you at any time for any reason.ﬂ 
By way of explanation for his above-described September 4 
conduct, Greco testified,
 ﬁI was trying to set the record straight 
that they can be scheduled due to business needs and there is 

noŠno demand for the company to pay them or to compensate 
themﬂ  He further testified that he felt that effort was especially 
warranted in light of ﬁconstant turnoverﬂ and ﬁtrouble keeping 
staffﬂ which, at least in his view, had resulted from low morale 
caused by ﬁrumors and everything that goes on on that boat as 
far as rumors, rumors, rumors, ru
mors and we wanted to get to 
the bottom of it and put an end to all the rumors,ﬂ especially 

since it involved ﬁ[m]y department,ﬂ as well as ﬁthe entire 
company.ﬂ 
B.  Discussion 
As concluded in the preceding 
subsection, on September 4 it 
had not been Marshall™s ﬁpersonal gripeﬂŠabout not having 
worked on Labor Day after ha
ving reported as scheduledŠ
which had angered Greco.  Rather, it had been her disclosure 
that ﬁeverybodyﬂ or ﬁeveryoneﬂ 
agreed with herŠa disclosure 
which, inherently, revealed th
at she had been communicating with other employees about th
e Labor Day eventsŠwhich had 
turned Greco™s mood to a hostile one. 
The mere fact that there had been communication among 
Marshall and at least some of Respondent™s other employees 
would not necessarily mean that
 her act of later approaching 
Greco had been activity which was concerted within the mean-
ing of Section 7 of the Act.  
To be concerted such communica-
tions among employees must also 
ﬁappear calculated to induce, 
prepare for, or otherwise relate to some kind of group action.ﬂ  
Salisbury Hotel, 283 NLRB 685, 686 (1987).  See also, 
Mani-mark Corp. v. NLRB
, 7 F.3d 547 (6th Cir. 1993); Adelphi Insti-tute, 287 NLRB 1073 (1988).  Even so, as pointed out in sub-
section A, above, employment 
terms such as wagesŠnot being 
paid after reporting for work as scheduled, but not being 
neededŠare important to all employees. 
While the Labor Day incident had affected only Marshall, as 
a result of it other employees had learned about the possibility 
of confronting the same situati
on.  Indeed, such a situation 
would have confronted Floyd Woods, had Marshall not left and 
had Woods been the loser when selection was made through 
chance.   In consequence, alt
hough Marshall had been ﬁthe only 
one of them who ha[d] any immediate stake in the outcome ofﬂ 
the Labor Day incident, other employees became aware of what 
had occurred and knew that by supporting Marshall in her par-
ticular situation ﬁeach one of them assure[d] himself, in case his 
turn ever comes, of the support of the one whom they are all 
helping; and the solidarity so esta
blished is ‚mutual aid™ in the 
most literal sense, as nobody doubts.ﬂ  
Peter Cailler Kohler 
Swiss Chocolates Co. v. NLRB, 130 F.2d 503, 505Œ506 (2d Cir. 
1942), cited with approval, 
Houston Insulation Contractors 
Assn. v. NLRB
, 386 U.S. 664, 668Œ669 (1967). 
In fact, the evidence does establish that at least some of Re-
spondent™s other employees agreed
 with Marshall that she had 
not been fairly treated on Labor 
Day, as described in subsection 
A, above.  To be sure not all of Respondent™s employees appear 
to have agreed with her about th
at subject.  However, uniform-
ity of employee-complement™s vi
ew is not a prerequisite for activity to be concerted within the meaning of the Act.  Were 
that the fact, then likely there would be few instances when 
activity for ﬁmutual aid or protec
tionﬂ would be found to exist.  
In the area of the parallel Section 7 protected activity of form-
ing, joining, or assisting a labor 
organization, it is a rare situa-
tion when all of an employer™s employees agree that unioniza-

tion is desirable.  Yet, that 
does not preclude from statutory 
protection those who do seek to become unionized.  Neither 
should it preclude from statutor
y protection the efforts of un-
represented employees whenever only some of them agree that 

a particular employment term is
 not satisfactory and seek to 
change or mitigate it.  And th
e evidence does establish that 
there had been activity by more than just Marshall in connec-
tion with her Labor Day experience. 
It is important to keep in focus that this is not a situation 
such as the one presented in 
Alleluia Cushion Co.
, 221 NLRB 999 (1975), where the discharged employee had made no effort 

whatsoever to even speak with his coworkers about the situa-
tion which had upset that employee.  Here, in contrast, not only 
 BELLE OF SIOUX CITY, L.P. 105did Marshall complain to other employees about what she had 
experiencedŠactivity inherently 
concerted because it involves 
a speaker and listenersŠbut some of those other employees 

agreed that she had been treated unfairly.  And some other em-
ployees continued discussing among themselves Marshall™s 
Labor Day experience.  Even if not all of them agreed that she 
had been treated unfairly, accordingly, that event became a 
matter of common concern and ongoing discussion among 
Respondent™s employees, in contra
st to the situation underlying 
the oft-rejected, see cases cited in 
Enterprise Products, 264 
NLRB 946, 948Œ949 (1982), and now discarded, 
Pikes Peak 
Pain Program, 326 NLRB 136 (1998), doctrine of 
Alleluia 
Cushion. More importantly, as also desc
ribed in subsection A, above, 
various employees acted on their agreement that Marshall had 
been treated unfairly; they s
uggested actions which could be 
taken by her in connection with
 perceived unfair treatment.  
That is, some employees suggest
ed steps which Marshall could 
take to obtain redress.  In that regard the situation differs not at 
all from one where employees support redress for the discharge 
of one of their coworkers.  Only one employee benefits, should 
reinstatement occur, but the activities to obtain that objective 
are no less concerted than if more
 than one employee benefited 
directly. 
To be sure, none of those suggestions by other employees 
contemplated specific action as 
a group.  However, even the 
actions of ﬁa single employeeﬂ can be concerted within the 

meaning of Section 7 of the Act.  NLRB v. City Disposal Sys-
tems, 465 U.S. 822, 838 (1984).  Respondent™s dealers are not 
represented by a union and, c
onsequently, were obliged ﬁto 
speak for themselves as best they could.ﬂ  
NLRB v. Washington Aluminum Co., 370 U.S. 9, 14 (1962).  To hold that her ap-
proach to Greco on September 4 had not been supported by any 

others, actually marching in lockstep with her at the time, is to 
adopt a rather crabbed view of 
the Act™s protection.  Rather, 
Marshall™s approach to Greco on September 4 constituted ﬁa 
continuation of [her] protected 
activityﬂ of communicating with 
other employees about the Labor Day incident and of adopting 
one of their suggestions about what she might do to obtain re-
dress, thereby being ﬁa logical outgrowth ofﬂ those communica-
tions among Marshall a
nd other employees.  
Every Woman™s 
Place, 282 NLRB 413, 413 (1986), enfd. mem. 833 F.2d 1012 
(6th Cir. 1987).  For, ﬁindividual action is concerted where the 
evidence supports a finding that the concerns expressed by the 
individual are logical outgrowth 
of the concerns expressed by 
the group.ﬂ (Citation omitted.)  
Mike Yurosek & Son, Inc.
, 306 
NLRB 1037, 1038 (1992). 
Independent of the foregoing 
discussion, Marshall™s activity 
in approaching him on Septembe
r 4 had been perceived by 
Greco as having been group sponsored.  Her initial question, 
about the propriety of not being able to work as scheduled on 
Labor Day, had caused him no a
pparent disquietude.  He sim-
ply answered it; whether saying 
that Sprague had done the right 
thing or not matters not, as an analytical proposition.  As 
pointed out above, however, his disquietude changed upon 
learning that ﬁeverybodyﬂ or ﬁeveryoneﬂ agreed with Mar-
shall™s position, that she had been treated unfairly, and he be-
gan to yell at Marshall.  Later,
 he focused upon the very collec-
tive aspect of what she had rela
ted to him, asking Gantz ﬁwho 
[she] thought [she] was by trying to give advice about what 
[Respondent] could or could not do with setting policy,ﬂ and, 
he admitted, demanding to know what business Case had talk-
ing to Marshall about the Labor 
Day incident.  Both through his 
words and conduct on September 4, Greco demonstrated that he 
believed that he was confronting group action by at least some 
dealersŠthat Marshall simply was fronting for a group of em-
ployees. 
When an employer, or its agent, lumps employees together 
and treats them as a group, that employer demonstrates that it is 
treating them collectively.  
Enterprise Products, 
supra, 264 
NLRB at 949, and cases cited therein; 
Whittaker Corp.
, 289 NLRB 933, 934 (1988).  Consequently, regardless of whether 

Marshall had actually been acting as some sort of group repre-
sentative when speaking with Greco on September 4, once he 
learned about ﬁeverybodyﬂ or ﬁeveryoneﬂ he treated the situa-
tion, through his demands for na
mes and through his meetings with the two employees named by
 Marshall, as one which pre-
sented groupŠconcertedŠactivity.  And by his ensuing de-
mands and meetings that day, Greco challenged the right of 
those three employees to communica
te with each other about an 
employment term which, Marshall told him, employees agreed 

had been unfair. 
Of course, Greco did not actually know whether Marshall 
had approached him as a group representative.  The evidence 
shows that had been only his beli
ef.  Nonetheless, ﬁthe Act is 
violated if an employer acts against the employees in the belief 
that they have engaged in
 protected activities.ﬂ  
Henning & 
Cheadle, Inc. v. NLRB
, 522 F.2d 1050, 1052 (7th Cir. 1975).  
Belief or suspicion supplies the requisite showing of knowledge 
in situations where union activit
y is involved.  See, e.g., Handi-cabs, Inc., 318 NLRB 890, 897 (1995), enfd. 95 F.3d 681 (8th 
Cir. 1996), cert. denied 521 U.S. 1118 (1997).  No analytical 

reason is apparent for applying a 
different rule to the parallel 
Section 7 right of employees ﬁto engage in other concerted 
activities for the purpose of . . . 
other mutual aid or protectionﬂ. 
Therefore, I conclude that the evidence does support the con-
tention that Respondent™s empl
oyees had beenŠor, at least, 
had been regarded or suspected by Greco ofŠengaging in con-

certed activity in connection with
 a term of employment.  In 
those circumstances, Greco™s que
stioning of Marshall about the 
identities of other employees to
 whom she was referring, as 
sharing the view that she should 
have been allowed to work as 
scheduled on Labor Day, was a viol
ation of the Act.  Under the Act an employer cannot question 
employees about 
the identities 
of union proponents or supporters.  See, e.g., Suma Airlines, 317 NLRB 383, 383 (1995); 
Soltech, Inc.
, 306 NLRB 269 fn. 3 
(1992).  Again, there seems no analytical reason to treat differ-
ently an employer™s questions 
about which unrepresented em-
ployees are involved in a seeming concerted effort to change or 
mitigate a particular employment term. 
Any argument that Greco had a legitimate purposeŠto cor-
rect misconception about Respondent™s policyŠfor demanding 
that Marshall disclose those names is an argument which fal-
ters, at least in the circumstances presented here.  It was not 
necessary for Greco to know the names of employees with 
whom Marshall had comm
unicated.  He merely had to tell her 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 106that scheduled employees coul
d be sent home without being paid and, then, left her to communicate that message to the 
other employees with whom she ha
d been speaking.  Certainly, 
he could have logically felt that she would do so.  After all, it 
had been her acknowledged comm
unications with other em-
ployees which had led her to h
im on September 4.  Surely, he 
could have perceived that she would communicate back to 
those same employees whatever answer he gave to her. 
Had he felt that he needed 
to more widely disseminate 
among employees that policy, an
 assertion which Greco never 
really made, there were alterna
tive, less intrusive, methods of 
accomplishing that objective.  He could have announced Re-
spondent™s policy, in writing or or
ally, to all of the employees.  
Or, as he suggested at one point
 to Marshall on September 4, 
Greco could have arranged for a meeting between Pavone and 
employees who were willing to identify themselves by appear-
ing at such a meeting. 
Any shred of lawfulness which 
might otherwise be found to 
exist for Greco™s demands for names is torn away totally by his 
conduct after having received tw
o names from Marshall.  Not 
only had he been antagonistic toward Marshall when demand-
ing the names, but he acted co
nfrontationally during his meet-
ing with her and Gantz, and during his following meeting with 

Marshall and Case.  He continued 
yelling, it is undisputed.  He 
did not confine the substance of 
those meetings to merely in-
forming employees that Sprague™s
 Labor Day actions had been 
consistent with Respondent™s po
licy.  As described in subsec-

tion A above, Greco challenged the right of Gantz and Case to 
even discuss Marshall™s Labor 
Day experience and demanded 
to know why Gantz and, then, Ca
se had expressed her opinion 

to Marshall that the policy was unfair. 
At no point that day, so far as the record discloses, did Greco 
assure Marshall, Gantz, or Case that she need not answer any of 
his questions.  At no point did Greco assure any one of the 
three employees that she would not
 be subjected to retaliation 
as a result of answers given to his questions.  To the contrary, 
with all three he raised the possibility of dischargeŠand he did 
so in a setting in which employees working nearby would hear 
what he was saying. 
No doubt that, as part of any explanation of Respondent™s 
policy, Greco could lawfully ha
ve explained that Marshall, 
Gantz,, and Case were at-will 
employees to whom Respondent 
owed no obligation to provide full-time work nor, even, work 
when scheduled to report.  But, 
he went further by raising the 
not logically related discharge as
pect of at-will employment.  
For example, as described in 
subsection A, above, it is undis-
puted that he had yelled repeated
ly at Gantz, ﬁI want you to 
know that I have the rightŠan at will employee means that I 

have the right to fire you any time I want and I don™t have to 
have a reason.ﬂ 
Respondent™s ability to fire at-will employees has no logical 
or natural relation to its abil
ity to schedule employees and, 
then, not permit them to work because of lower than anticipated 

business.  And Greco never explained why he had drifted so far 
from the subject raised by Mars
hall on September 4.  Viewed 
from employees™ perspective, it 
is difficult to conclude other 
than that, by going beyond the issue of scheduling and injecting 
the unrelated one of discharge, Greco had been threatening 
discharge because of Marshall a
nd others™ statutorily protected 
activity of discussing an employ
ment term which dissatisfied 
those employees and of action wh
ich might be taken to correct it or, at least, mitigate its effects on them. 
True, at least at some points on 
September 4, Greco also said 
that at-will employees could quit whenever they wanted to do 

so.  But that addition hardly improves Respondent™s position.  
In the context of the totality of Greco™s comments, that state-
ment partakes more of unlawful 
invitation to quit if employees 
find any of Respondent™s policie
s distasteful, see, e.g., McDan-iel Ford, 322 NLRB 956 fn. 1 (1997), and 
NLRB v. Intertherm, 
Inc., 596 F.2d 275, 276 (8th Cir. 1979), than being some sort of 
effort to present a balanced description of at-will employees™ 
situation.  After all, there is no evidence that any of Respon-
dent™s employees, at least its de
alers, had signed any sort of 
employment contract.  So, it hardly provided them with infor-

mation not already obvious to them: it is a rare employee who 
is unaware that she/he is free to quit employment.  It surely was 
a revelation, however, that Greco could fire at-will employees 
without any reasonŠat least, it wa
s for Gantz, as she testified. There can be sympathy for an employer™s concern about ru-
mors which circulate among its employees.  Anyone in a man-
agement or administrative pos
ition has experienced the prob-
lems which such rumors can create.  That is not what is in-
volved here, however.  Greco appeared perceptive enough to 
understand that he was not con
fronting a simple rumor on Sep-
tember 4.  Rather, he at least believed that he was confronting 
an employee-group™s dissatisfactio
n, as related by Marshall, 
with one of Respondent™s policies. 
 In turn, he reacted by trying 
to find out the names of those involved and, then, to dissuade 
further communication among empl
oyee regarding that dissat-
isfaction with Respondent™s policies. 
In light of all the evidence, I conclude that Greco™s remarks 
about being able to discharge 
at-will employees were threats, 
not mere expressions of opinion or
 mere statements of an exist-
ing employment situation, which 
violated Section 8(a)(1) of the 
Act.  Those statements, and the 
other circumstances of his de-
mands for names from Marshall and of his demands for Gantz™s and Case™s reasons for communicating with Marshall about her 
Labor Day experience, demonstrat
e that Greco™s questioning of 
those three employees had been coercive, thereby violating 
Section 8(a)(1) of the Act, as well. 
III.  SEPTEMBER 
9 WRITTEN WARNINGS ISSUED TO 
MICHELLE CASE 
By the time of the hearing Case no longer was working for 
Respondent, having left at the end of January 1998.  Before 

then she had worked continuously for it since September 1994.  
She started as a dealer.  During 1995 she was three times of-
fered promotion to the position of floor person or floor supervi-
sor.  She declined to accept promotion, because she believed 
that she lack qualifications needed for the position and felt that 
no training was available to become familiar with what she 
would need to do.  After a 6-week leave of absence for surgery, 
however, Respondent renewed that promotion offer and Case 
accepted a floor supervisor™s position. 
Things did not work out duri
ng the approximat
ely 6 months 
she occupied that position.  While
 serving as floor supervisor,  BELLE OF SIOUX CITY, L.P. 107she was twice disciplined: once for a $24,000 mistake and, the 
second time, for missing a summertime cruise on which she had 
been scheduled.  After that se
cond discipline, she requested 
return to the position of dealer and her request was accommo-
dated during late 1995, po
ssibly during early 1996. 
Thereafter Case continued working as a dealer until she re-
signed.  During the over the year-and-a-half between Case™s 
renewed work as dealer and Se
ptember 9, it is uncontroverted 
that she received good performance evaluations and the highest 
raises allowable.  Fu
rther, during that period she received no 
disciplinary records of counseling.  In sum, aside from having 

twice been disciplined during 1995, by September 9 Case had 
an exemplary employment record, especially for over a year-
and-a-half since 1995. 
On September 9 Greco gave Case two Records of Counseling.  
Both bear the date ﬁ9-8-97ﬂ and,
 in the section for ﬁDisciplinary 
[sic] ACTION FOR THIS ﬁINCIDENT,ﬂ an ﬁXﬂ was placed 

beside the printed words, ﬁWritten Warning.ﬂ  Those printed 
words are hand-circled on one Record of Counseling; both those 
printed words and the ﬁXﬂ are hand-circled on the other one. 
All other considerations aside, given her above-described 
uncontested employment record for over a year-and-a-half prior 
to September 9, and Respondent™s progressive disciplinary 
policyŠfrom verbal counseling a
nd, then, to written warningŠ
as an objective matter it is so
mewhat baffling that verbal coun-
seling for Case would be skipped on September 9 and she 
would receive two written warnings.  In retrospect, claimed 
Greco, ﬁone should have been a counseling and one should 
have been a written warning.ﬂ  In
 other words, Greco testified, 
there simply had been a mistake. Yet, that is difficult to credit, 
in view of the obviously deliberate hand-circling on both re-
cords of counseling. 
Greco acknowledged that he had 
made those circles.  They 
obviously show that he had been
 paying close attention to the 
text of those Records of Counsel
ing when he circled portions of them.  And that was not the lone
 problem with his explanations 
about the two Records of Counseling issued to Case on Sep-
tember 9. 
On one of them he acknowledged that he was the official 
who had written, as ﬁDescription of conduct or performance 
which resulted in counseling session:ﬂ that ﬁMichelle inaccu-rately made disparaging rema
rks to another employee, Deb 
Marshall concerning departmental [and] company policy in-

volving overtime requirements wh
ich resulted in dissension 
within HeR [sic] dept.ﬂ  In the ﬁPerformance expectations and 

specific actions employee must ta
ke in order to improve:ﬂ sec-
tion of that Record of Counseling, Greco acknowledged having 
written, ﬁMichelle is to come to work as assigned and perform 
her own job responsibilities and not concern herself with her 
supervisors[™] responsibilities.  Further infraction of this coun-
seling will result in more severe disciplinary action being taken 
up to and including termination.ﬂ  Greco admitted that this 
Record of Counseling had been based upon Case, ﬁSaying the 
company had to pay for scheduling Deb.ﬂ 
The second Record of Counseling states, in the ﬁDescription 
of conduct . . . section, ﬁMiche
lle made disparaging remarks 
[illegible] They fired Gary farley [sic] for being rude to cus-

tomers but they wouldn™t fire Gary for being rude to employ-
ees.  This is inaccurate and created dissension in the casino.ﬂ  
In the ﬁPerformance expectations . . .ﬂ section of that Record of 
Counseling, Greco acknowledged 
having written, ﬁMichelle is 
to come to work as scheduled
[,] perform her duties and respon-
sibilities as scheduled and required[,] and stop spreading lies.  
Further disciplinary action may 
result in more severe [omis-
sion] should this continue.ﬂ  Grec
o testified that the subject of 
comments about Farley had referre
d to an incident which oc-
curred away from Respondent™s premises. 
As to that incident, Case testified that she had encountered 
difficulty when starting to deal craps.  At that time Gary Farley 
was a floor person or floor supervisor.  He displayed no pa-
tience with her difficulties, sometimes swearing at her and, at 
least once, pushing her aside during a game so that he could 
replace her as dealer
.  Respondent™s officials did not contest 
Case™s testimony that she had 
complained about Farley™s con-
duct to Shift Managers Sprague and Sherry Rich and, eventu-
ally, to Greco, himself.  As a re
sult, Case never denied that she had been overjoyed to learn that Farley  and Respondent had 

parted employment company. 
It was in connection with that parting that Greco accused 
Case, in the second Record of Counseling, of ﬁinaccurateﬂ 
statements and of ﬁspreading lies
ﬂ about Farley™s departure.  
Apparently during the early ev
ening of Sunday, September 7 
Case and approximately nine of
 Respondent™s other employees 
were patronizing Bob™s Tavern in
 Sioux City.  There, they were 
talking about Farley™s departur
e, apparently celebrating their 
perception that he had been fired.  The owner of that tavernŠ
identified by Greco as Bob Roe Jr.Šlater, in company with 
others, came to Respondent™s casi
no.  While there, they men-
tioned what Case and the other employees had been saying 
about Farley.  It was that repor
t which led Respondent to issue 
the above-mentioned second Record
 of Counseling to Case on 
September 9. 
According to Greco, Roe, and his companions had ﬁcom-
plained toŠthe shift manager 
at that time was Tom Pletsch 
about the party that was going 
on at the Belle of Sioux CityŠ
from the Belle of Sioux City and 
how we fired Gary Farley for 
being rude to all of these customers and we™d never fire Gary 
Farley for being rude to Michelle
 Case or to the dealers.ﬂ  In 
turn, claimed Greco, Pletsch had reported to him (Greco) that 
Roe and his group had said that 
ﬁour casino dealersﬂ were en-
gaging in a ﬁwe fired Gary Farley
 partyﬂ at Roe™s tavern.  Fur-
thermore, testified Greco, Pletsch 
reported ﬁthat there is discus-
sion among the supervisors and everything that we fired one of 
[the] supervisors,ﬂ and ﬁthat all 
the supervisors are upset, that 
they think they are getting fire
d too.  Paranoia on the boat.ﬂ  
Yet, Greco admitted that he never bothered to speak with any 
of those supervisors about the substance of that asserted report 
by Pletsch. 
Significantly, not one supervisor called as a witness by Re-
spondent gave any testimony ab
out having learned what had 
occurred at Bob™s Tavern, nor about having become upset over 

whatever he or she may have hear
d was said at Bob™s.  That is, 
no supervisor testified to having become fearful that one or 
more of the supervisors might also get fired.  Indeed, such a 
supposed fear would seem illogical if, as Greco claimed, Farley 
had not been fired. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 108More importantly, Pletsch ha
d voluntarily come from Las 
Vegas, Nevada, to Sioux City for no seeming purpose other 
than to testify on behalf of Respondent in this proceeding.  
When doing so, however, he corroborated not a whit of Greco™s 
account about reporting a ﬁwe fired Gary Farleyﬂ party at Bob™s 
Tavern.  That is, someone at
 RespondentŠperhaps it had been 
PletschŠobviously had been told that Case and other employ-
ees had been talking about Farley™s departure while at Bob™s 
Tavern.  However, Pletsch never te
stified that Roe or anyone in 
his party had ﬁcomplainedﬂ ab
out what those employees had 
been saying there.   
Nor did Pletsch corroborate Greco™s account concerning 
Pletsch reporting to Greco that there had been ﬁdiscussion 
among the supervisorsﬂ about Farl
ey™s departure in light of 
whatever Roe and his party might
 have said while at Respon-
dent.  In fact, there is no evidence that any supervisors, other 
than possibly Pletsch, had even known about whatever Roe and 
any of his group might have said
 to Pletsch about what oc-curred at Bob™s.  Equally importa
nt, Pletsch never testified that 
Respondent™s supervisors, or any of them, had become ﬁupsetﬂ 
and fearful of ﬁgetting fired too.ﬂ  Indeed, when testifying 

Pletsch never claimed that he 
had made such statements to 
Greco.  Accordingly, Greco™s 
entire testimony about patrons 
from Bob™s Tavern making comp
laints at Respondent, and 
about Pletsch having reported about those complaints and about 

supervisors becoming upset as a re
sult of statements made at 
Bob™s Tavern, is without any corroboration by any other wit-
ness. 
With respect to how the decision had been made to issue two 
Records of Counseling to Case, Greco testified that dissension 
in the casino department had broken out as a result of Mar-
shall™s dissatisfaction about the 
Labor Day events: ﬁthere were 
dealers that were divided that Deb was totally I™ll use the term 
being an ass and everything for bringingŠbringing up this 
issue and starting thisŠthis whole thing over overtime so her 
particular table was completely 
divided in half on whether or 
not Deb should have been paid for being scheduled to work on 
Monday or not.ﬂ  Asked how he had supposedly known that, 

Greco testified that he had been told that by dealer Connie 
Stople.  But, Stolpie was never called to corroborate Greco™s 
testimony that she had made such a report to him, though there 
was neither evidence nor representation that Stolpie was not 
available to be called as a witness.  And there is another aspect 
of Greco™s testimony about St
olpie™s purported report which 
should not escape notice. 
There were various points during cross-examination, in con-
nection with events alleged as unlawful, when Greco appeared 
to be avoiding immediate direct
 answers, instead providing 
answers which were unrelated to 
questions put to him.  It ap-
peared to me that he was doing so to buy himself some time to 
figure out what he could say 
that would not injure Respon-dent™s position and, conversely, ai
d that of Case and Soole.  A 
clear objective illustration of that tendency occurred in connec-
tion with what Stolpie supposedly
 had said to him about the 
purported division among dealers. 
Asked, based on that supposed 
report by Stolpie, who were 
the ﬁdividedﬂ dealers, Greco answered initially, ﬁYeah.  Marla.  
And Debbie could have been one.ﬂ
  He did not at that point 
mention Case, the employee di
sciplined on September 9.  
Asked if Stolpie had reported wh
ere Marla Soole™s sympathies 
had beenŠa question which could yield an answer possibly 
damaging to Respondent™s positi
ons concerning the allegations 
of unlawful conduct directed against SooleŠGreco responded, 

ﬁNo. Connie told meŠConnie told me that they recently con-
cluded a craps class, that the people that were in my classes 
were referred to as Gordie™s angels.  They could do no wrong.  
Connie was one of those members.ﬂ  Of course, that situation 
would seemingly have nothing to do with Marshall™s Labor 
Day experience and the events arising from it. 
In an apparent effort to bring Greco™s attention back to a 
supposed report by Stolpie about division arising from the La-
bor Day incident, he was again 
asked who was on one side and 
who was on the other side of that
 asserted division.  He an-
swered, ﬁWell, that™s what I was trying to figure out as the 
casino manager.  Everybody was stabbing everybody in every 
direction.ﬂ  Yet, when once more asked what Stolpie had told 
him ﬁabout who is where?ﬂ Gr
eco resumed ruminating about 
ﬁall the ones that were in my class . . . being ostracized by the 
other ones,ﬂ and, again, claime
d that Stolpie had reported ﬁthat 
they were being picked on because they were a member of 
Gordie™s angels.ﬂ  Asked then if it wasn™t ﬁrightﬂ that he meant 
that whatever Stolpie reported had pertained to ﬁGordie™s an-
gels,ﬂ rather than to dissensi
on caused by ﬁa remark that Mi-
chelle made about overtime,ﬂ Greco testified evasively, ﬁI can™t 
say what™s right or wrong.  I can just tell you that it was part of 
the discussion.ﬂ  But, he never explained what ﬁpart.ﬂ 
When it was pointed out to Greco that he had written ﬁdis-
paraging remarksﬂ in the first of the above-described second 
Record of Counseling, Greco testified, ﬁConnie told me that 
Deb [Marshall] was a buttŠwas being a butt and the rest of the 
crap crew was being a butt because of the fact that she didn™t 
get paid her overtime for showi
ng up to work.ﬂ  Then it was 
pointed out to him that the Record of Counseling had been 
issued to Case, not to Marshall
.  In response, Greco abruptly 
switched to another scenario:  
ﬁI believe Michelle had made 
some statements to one Sharon Dalton.ﬂ  But, he had never 

mentioned Dalton during direct examination ﬁwhen, presuma-
bly, Respondent was presenting the facts in a posture most 

favorable to its defense.ﬂ  
McKenzie Engineering Co.
, 326 NLRB 473, 480Œ481 (1998).  Thus, his failure to mention Dal-ton at that point raises some question as to her purported in-
volvement in events pertaining 
to Case.  In fact, Dalton was never called to corroborate Greco, though there was no evi-
dence or representation that she 
had not been available to be 
called as a witness. 
Greco continued by testifying 
that Dalton had been upset 
with whatever supposedly had been said to her by Case and had 

reported as much to him.  Ye
t, Greco never described with 
particularity the ﬁstatementsﬂ
 which Dalton supposedly re-
ported had been made to her by
 CaseŠthat is, never described 
any statements by Case which could objectively be said to be 
ﬁdisparagingﬂ and, further, co
uld likely lead to ﬁdissension 
within [Case™s] dept.ﬂ 
Lack of corroboration for Greco™s testimony gained even 
more pronounced significance in connection with his testimony 
regarding the immediate events of the decisions to issue two 
 BELLE OF SIOUX CITY, L.P. 109Records of Counseling to Case.  During direct examination he 
attributed those decisions to Kathy Allan, Holsinger™s prede-
cessor as director of human resources:  ﬁMs. AllanŠI don™t know if Mr. Pavone was involved in that but I took the issue to 
Ms. Allan. Ms. Allan at that time said there is too much of this 
going on and we have to start somewhere.  Let™s go ahead and 
put this on paper.ﬂ  According to Greco, he then prepared the 
two Records of Counseling and read over the phone to Allan 
what he had written, after which she said to give them to Case. 
As already noted, Allan did no
t appear as a witness and, 
thus, there is no corroboration for Greco™s description in the 
immediately preceding paragraph.  During cross-examination 
he particularized a little more those asserted events.  He testi-
fied that he had gone to Allan™s office about the Marshall Labor 
Day incident.  While there, he te
stified, he had ﬁ[t]old her about 
the party that the customers were talking about the night be-

fore.ﬂ  It was at that point, testified Greco, that the decision had 
been made to add a Second Record of Counseling, based upon 
the ﬁwe fired Gary Farley party.ﬂ Asked why Case had been 
singled out for discipline, when he knew that other employees 
had been involved in the ﬁpartyﬂ at Bob™s, Greco responded 
that it had already been decided 
to give Case the one Record of 
Counseling and so, the second one simply was added to accom-

plish the objective of ﬁtrying to 
curtailﬂ what he and Allan con-
strued as ﬁconstant dissension of [sic] bad mouthing the boat.ﬂ 
Both Records of Counseling were issued to Case by Greco 
on September 9.  Present also were Table Games Shift Manager 
Sprague and Cage Manager Emma
 Patterson.  Only Case and 
Greco testified about what had 
been said during the September 
9 meeting, when she was told about the Records of Counseling.  
Moreover, for the most part Gr
eco did not contradict Case™s 
description of what had been said during that meeting. 
To the extent pertinent, he did not deny having asked about 
her relationship with Farley, to 
which she replied that he knew 
about that relationship, because 
she had come to him about the 
asserted mistreatment to which she had been subjected by Far-
ley.  He asked, it is uncontrove
rted, if Case had been saying 
that Farley was fired and she responded, ﬁYes, everybody on 

the boat is talking about it,ﬂ to
 which Greco retorted, ﬁI want 
you to know that Gary has not b
een fired.ﬂ  Importantly, Greco 
never denied that Case had then 
said that a supervisor told her 
that Farley had been fired, af
ter which he repeated, ﬁWell, he 
wasn™t fired, that is a lie and you are going to stop spreading 
lies.ﬂ  So far as the record discloses, Greco displayed no inter-
est in ascertaining the identity of
 the supervisor who, Case in-
formed Greco, had told her that Farley had been fired. 
In addition, Greco never disput
ed Case™s testimony that, dur-
ing their September 9 meeting, he
 had asked her, ﬁJust exactly 
what did you say to Deb Marsha
ll?ﬂ  Thus, he took another 
walk down the path which he had followed 5 days earlier, as 

discussed in section II, above.  Wh
en Case replied, ﬁI told her I 
didn™t think what happened was fair and she needed to check 

the rules,ﬂ mentioning again that she was a bleeding heart, 
Greco did not deny having ﬁreiterated that he did not pay 
[Case] to be a bleeding heart, he paid [her] to deal.ﬂ 
Based on the foregoing recitation of the evidence, I conclude 
that a preponderance of the ev
idence does support the allega-
tion that both written warnings violated Section 8(a)(1) of the 
Act.  The one for ﬁdisparaging 
remarksﬂ to Marshall had been 
based upon activity protected by Se
ction 7 of the Act, as con-
cluded in the preceding section.  As to it, therefore, the analysis 

of Waste Stream Management
, supra, does apply: that written 
warning was for engaging in activity protected by Section 7 of 
the Act and, consequently, did ﬁreasonably tend to interfere 
with, threaten or coerce employees in the exercise of their 
rights under Section 7 of the Act.ﬂ  251 NLRB at 1099Œ1100.  
Nonetheless, in the interest of completeness, some attention 
should be paid to Respondent™s defense. 
As set forth above, Greco attributed the decisions to issue 
both Records of Counseling to Allan.  She was never called as a 
witness, with the result that Respondent™s defense lacks testi-mony by the official who had 
made those allegedly unlawful 
decisions.  However, where motivation is at issueŠas is the 
fact with respect to the second Record of Counseling issued to 
Case on September 9 and, as will be
 seen, as it is with all of the 
disciplinary actions covered in section V, below
Šit is ﬁ[t]he 
state of mind of the company officials who made the decisionﬂ 
which is the focal point of inquiry, 
Abilene Sheet Metal, Inc. v. 
NLRB, supra; see also 
Schaeff Inc., 321 NLRB 202, 210 (1996), enfd. 113 F.3d 264 (D.C. Cir. 1997); 
Advanced Installations, 
Inc., 257 NLRB 845, 854 (1981), enfd. mem. 698 F.2d 1231 

(9th Cir. 1982), within the overall methodological framework 
of Wright Line
, 251 NLRB 1083 (1980), enfd., 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation Management Corp., 462 U.S. 393 
(1983), as modified in 
Office Workers™ Compensation Pro-
grams. v. Greenwich Colleries
, 512 U.S. 267, 276Œ278 (1994). 
Obviously, a complete evalua
tion of motivation cannot be 
conducted where an official assertedly involved in a challenged 
decision is not called to explain her motive.  See, e.g., 
Douglas Aircraft Co.
, 308 NLRB 1217, 1222 (1992).  For, that explana-
tion is ﬁpeculiarly within [the
 decision-maker™s] knowledge,ﬂ  
McKay v. Commissioner, 886 F.2d 1237, 1238 (9th Cir. 1989), 
and that person is in the be
st position to supply ﬁtestimony 
[that] would elucidate the transaction,ﬂ 
Graves v. U.S.
, 150 
U.S. 118, 121 (1893), in this inst
ance the actual reason for issu-
ing the written warnings 
to Case on September 9. 
Nevertheless, as an analytical matter, Allan™s failure to ap-
pear as a witness, standing al
one, cannot be overly empha-
sizedŠelevated to an overly-signif
icant level.  With or without 
her appearance, the General Counsel bears the ultimate burden 
of establishing an initial showing 
that animus toward statutorily 
protected activity had motivat
ed personnel action taken by 
Respondent.  Even were that to 
be shown as a threshold matter, 
Respondent need not produce Allan as a witness to rebut the 
General Counsel™s threshold showing, so long as Respondent 
presented evidence showing a le
gitimate reason for its person-
nel actions, such as the second Record of Counseling issued to 
Case.  The problem for Respondent is that some of its argu-
ments are ones not sustainable under the Act or, in other in-
stances, are ones based upon testimony which is not credible. 
To the extent that some remarks by Case, about Marshall™s 
Labor Day experience, may have cau
sed ﬁdissension,ﬂ that is an 
anticipated consequence of union 
or other concerted protected 
activity.  After all, communi
cations among employees about 
perceived unsatisfactory employ
ment terms are inherently 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 110likely to cause some dissensi
on between those employees and 
their employer, as well as between dissatisfied employees and 
those who are satisfied.  Howeve
r, as pointed out in section 
II,B, above, dissension so caused
 does not divest the dissatis-
fied employees of statutory rights which Congress has con-
ferred.  To be sure, some fo
rms of dissensionŠviolence, inter-
ruption of work performanceŠdoes exceed what Section 7 of 
the Act protects.  However, that is not an issue here, since there 
is no evidence of violence or work interruption having taken 
place in connection with the 
employees™ activities on Septem-
ber 2 through 4. 
Nor is Respondent aided by brandishing the word ﬁinaccu-
ratelyﬂ in Case™s Record of Counseling.  Such a word implies 
that Case had been making misrepresentations about ﬁcompany 
policy.ﬂ  But, there is no credible evidence that Case had made 
any misrepresentations in co
nnection with the Labor Day 
events.  As she indisputably told Greco on September 9, Case 

had told Marshall no more than that, ﬁI didn™t think what hap-pened was fair and she [Marshall] needed to check the rules.ﬂ  
Those are not statements of fact; they are statements of opinion.  
Consequently, instead of being 
misrepresentations, Case™s ac-
tual statements were ones rooted 
at the very core of Section 7: 
employee expressions of dissatis
faction with an employment 
term and communications about 
possible courses for obtaining 
correction or mitigation of that employment term. 
Much was made of the fact that, in the end, Marshall had 
chosen to leave on Labor Day, rather than submit to selection 
by chance.  Even if statements
 about Marshall having been sent 
home were ones that rise to the level of misrepresentation, 
however, they were statements ma
de by Marshall, not by Case.  
Yet, Marshall received no R
ecord of Counseling on Septem-ber 9, nor on any other date, 
for having ﬁinaccurately made 
disparaging remarks.ﬂ 
Furthermore, any such distinct
ion is one without a true dif-
ference.  It is uncontroverted
 that one employee was going to 
be sent home on Labor Day.  
Sprague had tried to send Mar-
shall home and, then, had tried to send Woods home.  Neither 
was willing to leave.  So, Sprague decided to make a choice by 
resorting to chance.  At that point Marshall left.  Nothing in that 
sequence of events is at odds with the overall employees™ ob-
jection that an employee had not been paid after reporting as 
scheduled, because business was not so brisk as anticipated 
when the work schedule had been prepared.  Thus, even had 
Allan appeared and testified to the foregoing reasons for Case™s 
first Record of Counseling, su
ch testimony would not have 
supplied a legitimate defense fo
r that Record of Counseling. 
With regard to both Records of Counseling, it cannot escape 
notice that by September 9 Ca
se had enjoyed an exemplary 
employment record for over a ye
ar and a half, as described above.  Were Respondent truly 
bent upon imposing legitimate discipline under its progressive 
disciplinary system, it seems 
that Case would have received
 a verbal counseling and a writ-ten warning, not two written warnings.  Yet, it was the latter 
which Case received. 
Allan did not appear as a witness and, thus, there is no ex-
planation by her regarding issuance of two written warnings to 
Case. Absent her testimony, Re
spondent is left to rely upon 
Greco™s explanation.  Yet, as stated in section I, above, Greco 
was not generally a credible witn
ess.  In connection with the 
two written warnings issued to Case, by the time he testified it 
appeared evident to Greco that such discipline was objectively 
excessive for an employee in Case™s employment situation.  He 
tried to excuse that seeming excessiveness by claiming that 
there simply had been a mistakeŠthat the first Record of 
Counseling was intended to be a counseling.  Yet, he hand-
circled ﬁWritten Warningﬂ on that 
Record of Counseling.  That 
was a completely unnecessary action, given the line on Record 
of Counseling to the left of those quoted words in which he had 
placed an ﬁX.ﬂ  There was no need to emphasize the discipline 
being administered, by also circling ﬁWritten Warning.ﬂ  The 
fact that Greco admittedly had done so, of itself, tends to objec-
tively refute his testimony about so
me sort of mistake.  Indeed, 
Respondent has presented no evidence whatsoever that any 

employee ever received two written warnings on the same day, 
at the same time. 
The fact that he hand-circled those words on both Records of 
Counseling is significant in another regard.  Doing so provides 
emphasis, impressing upon the recipient the implication of 

those Records of Counseling.  That is, it highlights to the em-
ployee the control which her employer can exercise over her 
continued employmentŠthat Respondent can take disciplinary 
action against her should she continue engaging in concerted 
protected activity which disple
ases Respondent.  Indeed, Re-
spondent has presented no evidence of any other Records of 
Counseling on which Greco had added circles to the discipline 
being administered through them. 
Case had been the only employee disciplined on September 9 
for events which had occurred on September 4.  Singling out 
only one employee is hardly evidence of a lack of improper 
motiveŠbecause others identified as having communicated 
with coworkers about an employment term had not also been 
disciplined.  An unfair labor prac
tice is not excused by an em-
ployer™s failure to go the whole 9 yards and disciplining every-
one who engaged in statutorily protected activity.  See discus-

sion and citations, 
Handicabs, Inc., 
supra, 318 NLRB at 897Œ
898.  If anything, disciplining onl
y Case tends to show that 
Respondent believed that it need
ed only to discipline a single 
employee to accomplish the objective of deterring  further 

communications among employees about employment terms 
and conditions.  
The fact that 
Handicabs involved union discrimination, un-
der Section 8(a)(3) of the Act,
 makes its above-referenced dis-
cussion no less applicable to situations where discipline is al-

leged to have been motivated by interference, restraint or coer-
cion with concerted activity which the Act protects.  One, no 
less than the other, seeks to accomplish a purpose unlawful 
under the Act: ﬁmaking an example ofﬂ an employee, 
NLRB v. 
Shedd-Brown Mfg. Co., 213 F.2d 163, 175 (7th Cir. 1954), both 
as a retaliatory matter and, also, to achieve an ﬁ
in terrorem
 effect on others,ﬂ 
Rust Engineering Co. v. NLRB
, 445 F.2d 172, 
174 (6th Cir. 1971). 
Therefore, a preponderance of the credible evidence fails to 
show that Respondent had a legitimate reason for issuing a 
written warning to Case for inaccurate ﬁdisparaging remarksﬂ 
made to Marshall.  Rather, a 
preponderance of the credible 
evidence establishes that the fi
rst Record of Counseling did, 
 BELLE OF SIOUX CITY, L.P. 111and was intended to, interfere with, restrain and coerce Case 
and others who learned about its issuance in the exercise of 
rights guaranteed employees under 
Section 7 of the Act, in 
violation of Section 8(a)(1) of 
the Act.  That conclusion leads 
to consideration of the identical
 allegation directed to the sec-
ond Record of Counseling issue to Case on September 9. 
At the outset, Respondent concedes that, under its progres-
sive disciplinary policy, Case w
ould not have received a written 
warning for her Farley-related re
marks had she not received the 
above-concluded unlawful Record of Counseling.  Conse-
quently, to that extent, issuance
 of  written warning for the 
Farley-related remarks,
 standing alone, violates the Act, be-
cause the quantum of disciplin
e which it imposes would not 
have been so great, hadthe unl
awful other Record of Counsel-
ing not been issued to Case. 
Beyond that, a number of factors support the General Coun-
sel™s threshold showing that Respondent™s motive for issuing 
that second written warning ha
d independently been Case™s 
involvement in communications 
with other employees about a 
perceived unsatisfactory empl
oyment term.  Respondent, 
through Greco, knew about that i
nvolvement on Case™s part.  
On September 4 Greco displaye
d hostility toward employees, 
including specifically Case, for engaging in such activity, as 
described in section II, above.  
In the course of doing so, Greco 
engaged in conductŠcoercive interrogation and threats of pos-

sible dischargeŠwhich constituted
 unfair labor practices.  As 
concluded above, Respondent also
 resorted to unlawful conduct on September 9, issuing a Record of Counseling to Case be-
cause of her statutorily prot
ected activity of communicating 
with coworkers about a perceived unsatisfactory employment 
term and, in turn, conduct which Marshall might take to obtain 
redress for loss suffered as a result of it. 
Instead of establishing legitimate motive for issuance of the 
Farley-related Record of Counseling, Respondent™s evidence 
serves to fortify a conclusion that it had been aimed at further 
impressing upon Case, and other 
employees who learned about 
it, that Respondent did not 
view favorably communications 
among employees about employment
 terms and, moreover, was 
not reluctant to make effort to deter it through resort to its dis-
ciplinary procedure.  Of course, no testimony was provided by 
Allan for her asserted decision to issue the written warning to 
Case as a result of the Bob™s Tavern event. That left Greco to 
supply an explanation for the warning. 
He conceded having been aware that Case had been but one of a number of employees involve
d in the ﬁwe fired Gary Far-
ley party.ﬂ  Despite his assertions
 about the seriousness of what 
had occurred there, and of its 
supposedly adverse consequences 
for Respondent, he admitted that he
 had made no effort to even 
learn the identities of other employees present during that 
ﬁpartyﬂ at Bob™s Tavern.  Yet, had remarks at it actually led to 
the ﬁdissensionﬂ asserted in the Record of Counseling issued to 
Case, seemingly Respondent would have wanted to at least 
identify others involved in 
communications at Bob™s. 
Of course, Allan could have believed that a Record of Coun-
seling issued to Case would su
ffice to warn others, given the ongoing spread of rumors at Respondent.  But, Allan never 
appeared as a witness to advance such a defense.  Nor was it 
advanced by Greco or any other official of Respondent.  Cer-
tainly, I am not at liberty to supply a defense for Respondent 
which it has not advanced.  See, e.g., 
Norris/O™Bannon, 307 NLRB 1236, 1242 (1992), and cases cited therein. 
The fact that Respondent displayed no seeming concern 
about who, in addition [to] Case, had been involved in making 
remarks about Farley at Bob™s is
, itself, an objective indicium 
of statutorily-proscribed motivati
on.  For, it tends to reveal a 
lack of interest by Respondent
 not only concerning who else 
may have been involved in asse
rted misconduct, but also is some indication of lack of inte
rest in whether misconduct even 
had occurred.  See, e.g., 
W.W. Grainger v. NLRB
, 582 F.2d 1118, 1121 (7th Cir. 1978); NLRB v. Gogin, 575 F.2d 596, 
601Œ602 (7th Cir. 1978); NLRB v. Ayer Lar Sanitarium
, 436 
F.2d 45, 48 (9th Cir. 1970).  Similarly, Greco™s failure to pay 
any seeming attention to Case™s
 undisputed explanation, during 
the September 9 disciplinary meeti
ng, that she had been told by 
a supervisor that Farley had been fired, also, evidences a lack of 
interest in whether misconduct occurred.  Further, disregard of 
Case™s explanation tends to show an intention to accomplish 
some objective other than discipline for a legitimate reasonŠto 
show that the Record of Counseling was being issued for other 
than a disciplinary one. 
No support exists for the sometimes meandering testimony 
advanced by Greco.  His description of a supposed report by 
Pletsch about supervisors beco
ming concerned about getting 
fired, arising purportedly from what
 had been said by Case and 
others at Bob™s, was not corro
borated by Pletsch, though the 
latter appeared as a witness for 
Respondent.  In fact, there is no 
evidence of any supervisor other than Pletsch having become 
aware from Roe and his group about what had occurred at 
Bob™s Tavern earlier during the evening of September 7.  Nor 
were any supposedly concerned supervisors identified and, 
further, not one supervisor te
stified to having become con-
cerned over reports about what may have been said during a 

ﬁwe fired Gary Farley party.ﬂ 
 Neither Roe nor any other mem-
ber of his group from Bob™s appeared and corroborated Greco™s 
hearsay assertion that one or more of them had ﬁcomplained toﬂ 
Pletsch about was had been said by Case and Respondent™s 
other employees at that ﬁparty.ﬂ 
Respondent concedes that it ha
s no rule regulating off-site communications among its employees.
  So far as the evidence shows, the comments at Bob™s had been made among Respon-

dent™s employees and not to third 
parties.  That is, the employ-
ees™ communications at Bob™s Tavern had merely been over-
heard, at least so far as the record discloses.  As stated in sec-
tion I, supra, Greco was not a generally a credible witness.  In 
connection with the Records of Counseling issued to Case on 
September 9, as discussed above, his testimony objectively 
serves to illustrate the unreliability of his accounts.  Inasmuch 
as Allan did not testify, and as
 Greco™s testimony is not reli-
able, there is no credible evidence of a legitimate reason for 

having issued those written warnings to Case. 
ﬁ[T]he Board has found to be protected employees™ con-
certed activities concerned with 
the selection or termination of 
a supervisor who has an impact
 on their working conditions.ﬂ 
(Citation omitted.)  
Polynesian Hospitality Tours
, 297 NLRB 228 fn. 2 (1989).  Given Case™s un
controverted testimony about 
having been abused by Farley 
and, perhaps more importantly, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 112her complaints to supervisors about it, which surely supplies 
evidence of knowledge by Respondent regarding how Case felt 
about Farley, it can hardly be 
disputed that, while working for 
Respondent, Farley™s conduct had 
ﬁan impactﬂ on Case™s work-
ing conditions.  Whether or not a ﬁwe fired [the supervisor] 
partyﬂ is the type of celebrator
y activity protected by Section 7 
of the Act is a question which 
needs not be addressed here. 
The ultimate issue is whether the second written warning is-
sued to Case had been motivated by legitimate concern or, al-

ternatively, by an effort to retaliate against her for having dis-
cussed with Marshall and other 
employees dissatisfaction with 
a particular employment termŠnot
 being allowed to work and 
not being paid, after having been scheduled to workŠand hav-
ing made suggestions concerning
 what course could be fol-
lowed by Marshall to obtain explanation of the propriety of 

what had occurred on Labor Day, as well as possible redress for 
any impropriety.  As conclude
d above, Respondent has pre-
sented no credible evidence of legitimate reason for having 
issued that second written warning to Case.  The General Coun-
sel has presented evidence which supports the allegation that the warning had been aimed at retaliating against Case for her 
statutorily protected activity an
d at deterring continuation of 
that activity.  Viewed in its totality, therefore, the second, as 
well as the first, written warning had resulted from a motive 
which interferes with, restrains, and coerces employees in the 
exercise of statutorily protecte
d rights, thereby also violating 
Section 8(a)(1) of the Act. 
IV.  EMPLOYEES™ ACTIONS IN THE WAKE OF THE  
SEPTEMBER 4 CONFRONTATIONS 
Greco™s September 4 confrontat
ions with Marshall, Gantz, 
and Case became a subject of breaktime communications and 
discussions among Respondent™s 
employees, not surprisingly in 
view of the spread of rumors among employees described by 
Greco.  At least some of them 
opined that Greco had not acted 
properly.  For example, Gantz 
testified, ﬁWell, we were con-
cerned about the way the whole 
situation was handled.  We 
didn™t feel we should have been treated that way because it was 

handled in the middle of the casi
no in front of customers,ﬂ and, 
similarly, Marshall testified that there had been communica-

tions among employees about ﬁthe 
way that Gordie reacted on 
the floor was not right, that it was making all of us scared to 

work, and that it was creating a hostile work environment.ﬂ  
That last point by Marshall 
should not simply pass unnoticed. 
Those concerns led some employees to pursue two courses: 
one within Respondent and the other outside of Respondent.  
As to the latter, Soole attemp
ted on September 8 to contact Richard Sturgeon, a workers ri
ghts advocate.  That attempt 
proved unsuccessful on that date 
and she left a message for him to contact her.  As discussed be
low, eventually he made contact 
with her and his ensuing conduct is urged as a basis for unfair 
labor practices which Respondent
 directed against Soole. 
With regard to the first course of action pursued by Respon-
dent™s employees, on 
September 9 Soole went to newly ap-
pointed Director of Security Davi
d Brown.  By virtue of having 
become the occupant of that pos
ition during July, he was one of 
Respondent™s two EEO Officers, the other being then-Director 
of Human Resources Allan.  Once she received the two Re-
cords of Counseling on September 
9, Case made her own visit to Brown. Apparently, neither Soole nor Case
 realized at that time that 
Respondent viewed creating a ge
nerally hostile work environ-
ment as not sufficient to create
 an EEO violation, absent evi-
dence that hostile acts were bei
ng aimed at a protected class.  
Still, from Soole™s and Case™s de
scriptions of what had oc-
curred on September 4, Brown a
pparently became concerned 
that Greco might have been targeting female casino employees 
for abusive conduct.  So, he a
nd Allan set out to investigate 
what had occurred that day in the casino.  Eventually drawn 

into that investigation would be another official, Lew Reddo, 
from Argosy™s headquarters in Alton, Illinois. 
The investigation disclosed that Greco™s belligerence had not 
been aimed at a protected class, but had been directed at all 
casino employees, male and fe
male.  Respondent then aban-
doned further pursuit of Soole™s and Case™s EEO complaints.  
However, that investigation ha
s independent significance to one 
allegation made in the complaint, as amended.  For, it is alleged 

that, during the investigation, Brown and Allan had unlawfully 
threatened that employees would 
be subjected to discipline if 
they discussed with anyone their participation in the investiga-
tion. During the afternoon of September 9, and over the course of 
succeeding days, Brown and Allan met with a number of casino 
employees.  For example, Soole and Case were interviewed 
separately on Septembe
r 9.  It is uncontested that each was told 
that her identity as a complainant would be kept confidential.  
Brown testified that, in addition, 
he had told each of them, as 
well as others that were later interviewed, that ﬁwhat they 

would tell us would be kept be
tween us, and we asked them to 
maintain that same level of confidentiality, not to go back to the 
boat and discuss what we had asked them and what they had 
told us,ﬂ because if they did so, ﬁit had the potential to hinder 
the investigation.ﬂ  At no point did Brown testify that he or 
Allan had made any threats of 
discipline should an employee 
disregard those confidentiality requests. 
For the most part, employees who testified corroborated that 
testimony by Brown.  For instance, Gantz testified, ﬁThey told 
me not to discuss it with anybody.  They said they weren™tŠ
nobody would know that I had been there because they weren™t 
telling anybody and I was not to discuss it with anyone because 
they wanted to keep it quiet so they could conduct their investi-
gation.ﬂ  Gantz testified expressly that she had been instructed 
not to discuss ‚[t]he incident or the investigation itselfﬂ with 
anyone.  In like vein, Marshall
 testified that Brown had asked 
her ﬁnot to say anything for fear
 of harming the 
confidentiality 
of itŠorŠand to keep from hindering the investigation,ﬂ and, 
moreover, that Allan had said, ﬁI wasn™t to say anything to keep 
from hindering the investigation and the confidentiality of it.ﬂ  
Similarly, Case testified that, ﬁThey said that this was an EEO 
investigation that was complete
ly confidential, I was not al-
lowed to discuss it with anyone.ﬂ She also pointed out specifi-

cally, when asked if she had been told not to discuss ﬁthat mat-
ter which the investigation wa
s ongoing,ﬂ that, ﬁThat is not 
exactly the way it was phrased.  I was told I should not discuss 

the investigationﬂŠpresumably, as opposed to being told not to 
discuss the underlying incident being investigated. 
 BELLE OF SIOUX CITY, L.P. 113As pointed out in section 
II,B., above, communications 
among employees about an employ
ment term are 
protected by 
Section 7 of the Act and, moreover, one such employment term 
is conduct by ﬁa supervisor who has an impact on [employees™] 
working conditions.ﬂ  Polynesian Hospitality Tours, 
supra.  At first blush, consequently, it might
 seem to have been a violation 
of the Act for Brown and Allan to request or instruct that em-ployees not discuss the incide
ntŠGreco™s belligerent con-
ductŠand the investigation of that 
incident.  But, that would be 
too superficial a conclusion in the circumstances of such an 
investigation.  Activity ordinarily protected by the Act can 
lawfully be restricted by employers who ﬁdemonstrate that a 
restriction is necessary to main
tain production or discipline.ﬂ   
NLRB v. Babcock & Wilcox Co.
, 351 U.S. 105, 113 (1956). 
Here, Respondent had received separate complaints from 
two employees about a supervis
or™s conduct.  Although those complaints did not truly involve harassment based upon gender, 
there is no basis for concluding that Brown and Allan had un-derstood as much at the time that Soole™s and Case™s com-
plaints had been received, nor during the initial phase of the 
ensuing investigation.  To the contrary, complaints by two fe-
male employees against a male 
supervisor, describing supervi-sory conduct which also involved two other female employees, 

surely supplied a logical basis 
for suspecting that female em-
ployees were being singled out for abuse. 
If so, that would be a serious situation for an employer and 
one which public policy seeks to prevent from occurring.  In 
consequence, public policy favors full investigation of charges 
of workplace sexual harassment: both to root it out, if it is oc-
curring, but also to clear a supervisor of baseless accusations of 
sexual harassment. 
It is a long-recognized fact
-finding techniqueŠarising from 
the Biblical account of Susanne and the EldersŠto separate 
witnesses who ostensibly will be 
describing the same event, to 
uncover discrepancies among their accounts and, thus, possible 
fabrication.  6 Wigmore, 
Evidence
 Sec. 1837 (3d ed. 1940).  
Separation ﬁprevent[s] the possib
ility of one witness shaping 
his testimony to match that 
given by other witnesses.ﬂ  
U.S. v. Leggett, 326 F.2d 613, 613 (4th Cir. 1964), cert. denied, 377 
U.S. 955 (1964). 
To be sure, Respondent™s inves
tigation of Soole™s and Case™s 
complaints did not rise to the level of a formal proceeding.  
Nonetheless, the above-noted public policy favoring rooting out 
sexual harassment in the workplace, as well as the corollary 
policy of clearing falsely-accuse
d supervisors, would seem to 
warrant a conclusion that care should be exercised when con-

ducting such investigationsŠto be certain that a proper conclu-
sion is reached.  Accordingly, some leeway should be accorded 
for use of long-recognized fact
-finding techniques, such as 
separation of potential 
witnesses.  Therefore, I conclude that a 
legitimate purpose did exist for requesting, even instructing, 
interviewed employees not to discuss the incident giving rise to 
the complaints being investigated. 
A legitimate purpose also existed for requesting or instruct-
ing that employees not discuss th
e investigation, itself.  Obvi-
ously, discussion of the latter 
could alert not-yet-interviewed 
employees about information be
ing sought, thereby risking the 
possibility that those employees might tailor their accounts to 
Brown and Allan either to support the complaints or, should an 
employee not agree with Soole™
s and Case™s position, under-
mine them.  After all, Soole 
and Case had gone to Respondent 
with their complaints.  Certainly it can be presumed that they 
wanted a proper and uncompromis
ed investigation to be con-
ducted. 
Were no more involved here th
an what had been described 
aboveŠa request or instruction not to discuss the incident and 
investigationŠfurther consideration would not be warranted 
concerning the allegation based upon 
that request or instruction.  
But, one employee did give tes
timony about a threat of disci-
pline which assertedly had accompanied Brown™s and Allan™s 
request or instruction.  If uttere
d, it might be concluded that 
such a threat so tainted the accompanying request or instruction 
that the totality of what had been said violated Section 8(a)(1) 
of the Act, though as it turns out,
 however, that is not an issue 
which needs be reached. 
The employee who supplied the testimony about an accom-
panying threat is Marla Soole.  
As stated in section I, supra, 
Soole was not always a credible witness.  She is an alleged 
discriminatee who, consequent
ly, had something to gainŠ
backpay and reinstatementŠshould it be concluded that Re-
spondent had unlawfully terminat
ed her on December 10, not to mention having unlawfully disciplin
ed her on prior dates.  See, 
e.g., 
Standard Precision
, 311 NLRB 33, 36Œ37 (1993).  Fur-
ther, as described in section V,
A, below, Soole was chastised 
by Pavone in connection with her statements about a planned 
Spring Hula Mula promotion.  That seemed to have given rise 
to resentment by her against Pa
vone.  Having observed her as 
she testified, I have no doubt that such resentment could lead 

Soole to tailor accounts so that
 they would portray Respondent 
in a light most unfavorable to it, thereby indirectly disadvantag-
ing Pavone, its general manager.  
Even so, it did not seem that 
she was always being less than candid as she testified; it did 

appear that she was being truthful at some points.  Still, Soole™s  
accounts must be evaluated with caution. 
One objective illustration of Soole tailoring her testimony 
arose in connection with her description of her interview with Brown and Allan.  When testifying, she claimed that she had 
been told not to discuss ﬁthe incident with Gordieﬂ or ﬁthe in-

vestigation [of it] with any of my fellow employees 
or anyone on the outside.
ﬂ (Emphasis added.) and, further, if caught ﬁdis-
cussing it in any way with anyone that I could receive disci-
pline up to an including termination.ﬂ  Of course, that testi-
mony differs dramatically fro
m the above-described accounts 
of other interviewed employees. 
Moreover, Soole™s above-quoted account began to unravel 
when she was confronted, during cross-examination, with her 
prehearing affidavit.  In it, she made no mention of anything 
having been said about ﬁanyone on the outside.ﬂ  Rather, her 
account in the prehearing affidavit states only, ﬁWe were not to 
discuss it with our fellow employees while the investigation 
was ongoing or we could be disc
iplined ourselves.ﬂ  Asked 
about omission in the affidavit of ﬁanyone from the outside,ﬂ 

Soole claimed that she had not remembered that statement 
when her affidavit had been taken.
  Yet, that seems unlikely.  
As discussed further below, in th
e affidavit she stated that she 
had told Brown and All ﬁthat I 
had sought outside counsel.ﬂ  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 114Obviously, such ﬁoutside couns
elﬂ would be encompassed by 
an instruction not to discuss the investigation with ﬁanyone 
from the outside.ﬂ  If she remembered the former when she 
gave the affidavit, it seems inexpl
icable that she would not have 
also remembered the latterŠt
hat she would not have remem-bered having been threatened if she communicated to, in effect, 
ﬁoutside counselﬂ what had occurred. 
Turning to another contradic
tion between Soole™s testimony 
and the account in her affidavi
t, Sturgeon was an individual 
with whom Respondent had become well-familiar by Septem-
ber 9, as discussed further belo
w.  Soole testified that, during 
her conversation with Brown and Allan that day, she had in-
formed them that they ﬁshould be 
aware of the fact that we had 
also already contacted and sought
 outside counsel,ﬂ adding, at 

counsel™s suggestion, ﬁI told her, yes.  I told her that it was 
Dick Sturgeon™s office.ﬂ  If so, that would mean that by the 
above-quoted supposed ﬁanyone on the outsideﬂ instruction, 
Soole was effectively being warned not to discuss the investiga-
tion with Sturgeon. 
In direct contradiction of th
at testimony about having named 
Sturgeon for Brown and Allan, 
however, Soole™s affidavit re-
cites:  ﬁI also told them at 
this time that I had sought outside counsel, but I did not tell them who it was
.ﬂ  (Emphasis added.)  
Confronted with that statement from her affidavit during cross-

examination, Soole lamented, ﬁI™m not 100 percent sureﬂ about 
having told the investigating agent that she had said, during the 

interview with Brown and Allan, that she had already contacted 
Sturgeon.  Yet, by the time that
 she had given the affidavit, Sturgeon had become a rather central figure in the adverse 

events which Soole had experienced.  Soole is a talkative indi-
vidual and, given that trait, it is difficult to believe that she 
would not have mentioned to the investigator having told 
Brown and Allan about Sturgeon, if she, in fact, had said to 
anything about him to those two o
fficials.  Certainly it strains 
credulity to believe that the 
investigating agent would have 
simply ignored a description by 
her, of having mentioned Stur-
geon to Brown and Allan, instead writing in her affidavit ﬁI did 
not tell them who it was.ﬂ  Beyond that, it is difficult to accept 
that Soole, a seemingly perc
eptive individual, would have 
signed an affidavit containing such a now-asserted misstate-

ment. 
Allan did not appear as a witness.  So, the record lacks any 
denial by her of having threatened Soole, or of having heard 
Brown do so.  Brown never denied that Soole had been threat-
ened with discipline if she talk
ed about the investigation with 
her coworkers or with anyone from the outside.  However, 
absence of contradiction does not automatically render credible 
the testimony which is not 
contradicted.  See, e.g., 
MDI Com-mercial Services
, 325 NLRB  53, 60 (1997), now pending be-
fore the United States Court of Appeals for the Eighth Circuit, 
and cases cited therein.  ﬁThe hospital seems to assume that 
testimony that is not specifically 
contradicted must be believed; 
this in incorrect.ﬂ  
Kasper v. Saint Mary of Nazareth Hospital
, 135 F.3d 1170, 1173 (7th Cir. 1998). 
In sum, over time Soole provided ﬁevolving versions,ﬂ Ar-nold v. Groose, 109 F.3d 1292, 1296 (8th Cir. 1997), of what 
had been said during her meeting with Brown and Allan.  See 

also, 
Underwriters Laboratories, Inc. v. NLRB
, 147 F.3d 1048, 
1053 (9th Cir. 1998).  Her explanations were unconvincing 
about the omissions from her affi
davit of statements which she 
claimed when testifying had been
 made.  Beyond that, she was 
the only employee who attributed disciplinary threats to Brown 
and Allan.  Yet, some of t
hose other interviewed employeesŠ
Marshall, Gantz, Case
Šhad been more centrally involved than 
Soole, a mere observer on Septem
ber 4, in the incident which 
was being investigated.  As 
an objective matter, it makes no 
sense for Brown and Allan to ha
ve singled out Soole for disci-
plinary threats, without having 
directed threats to other em-
ployees whom those two offici
als interviewed on and after 
September 9.  I do not credit Soole™s testimony about her inter-

view with Brown and Allan. 
Therefore, there is no credible evidence to support the 
allegation of threats having been
 uttered by Brown or Allan 
during their interviews with employees.  True, they said 

ﬁanyoneﬂ when requesting or in
structing employees not to 
discuss the incident or investiga
tion of it.  But, there is no 
evidence that, by ﬁanyone,ﬂ either official had been referring to 
anyone other than employees.  In fact, Brown testified that he 
had said not to do so when the interviewee went ﬁback to the 
boat,ﬂ a statement which appears to clearly be confined to 
personnel employed by Respondent.  
The above-quoted 
explanations which accompanied the requests or instructions, as 
related by Gantz, Marshall, and Case, would naturally leave the 

impression that Brown and Allan were referring to Respondent™s 
personnel, not other people.  Cert
ainly, no employee, other than 
Soole, testified to having inferred that Brown or Allan had meant 

outsiders, such as counsel
 or emp
loyee advocates. 
As concluded above, there was a legitimate purpose for 
Brown and Allan to have requested or instructed that employ-
ees being interviewed not discuss with other personnel the inci-
dent or the investigation of it.
  That purpose was communicated 
by those two officials to at least some employees, as Gantz and 
Marshall acknowledged.  Therefore,
 I conclude that the General 
Counsel has failed to present 
credible evidence supporting the 
allegation that Brown or Allan ha
d made threats which violated Section 8(a)(1) of the Act. 
Turning back to a subject raised 
earlier in this section, Soole 
had unsuccessfully attempted 
to telephone Sturgeon on Sep-
tember 8.  As to how her effort to do so had come about, after 
September 4 employees had been 
discussing actions they might 
take to secure protection from wh
at they perceived as abusive 
supervisory treatment.  For example, Case testified that she and 
Soole had advocated forming ﬁa
 groupﬂ to which Respondent 
might pay more attention than it did to individual employee-
complaints.  So far as the record
 shows, those discussions were conducted openly during breaks a
nd, moreover, no less openly 
in the breakroom and on port side deck smoking area than had 
been discussions of Grec
o™s September 4 conduct. 
When she had worked for another employer, Winnavegas, 
Gantz had taken some of her employment-related problems 
there to Sturgeon.  He is a 
workers rights advocate who is 
president of an organization ca
lled Workers Have Rights Too.ﬂ  
That organization is no stranger to the Board.  See 
Schaeff Inc., 
supra, 321 NLRB at 205.  Nor, as
 of the beginning of Septem-
ber, had that organization and 
Sturgeon been strangers to Re-
spondent.  Sturgeon had previous
ly filed unfair labor practice 
 BELLE OF SIOUX CITY, L.P. 115charges against Respondent.  One had led to issuance of a com-
plaint which was eventually set
tled before hearing.  Further, 
Pavone acknowledged that he and 
Sturgeon had met ﬁat a local 
hotelﬂ in an effort ﬁto resolve the issueﬂ of asserted problems 
which Sturgeon had listed in a letter to Respondent. 
Although she had been the employee who had dealt previ-
ously with Sturgeon, Gantz did not want to take the lead in 
contacting him during September.
  So, Soole did.  As men-
tioned above, she telephoned hi
s office on September 8, but Sturgeon was not there.  She left 
a message for him to call her.  
He eventually did so.  On a day during the week of September 
15 to 19, but possibly as early 
as September 10, 11 or 12, he met with Soole, Gantz, Case, a
nd probably Marshall.  At that 
meeting the employees explaine
d their situation.  Sturgeon promised to contact them afte
r having formulated a plan of 
investigation and action.  By le
tter to those four employees, 
dated October 1, he sent them
 a copy of a ﬁSURVEY FORMﬂ 
which would appear in the Sioux City Journal newspaper 

scheduled for publication on Sunday, October 5.  By then, 
however, Soole had been suspended for 3 days, from Septem-
ber 24 through 26. 
As will be seen in section V, below, there can be no question 
that by late November Responde
nt had become aware of Stur-
geon™s involvement with its employees and, also, of Soole™s 
involvement with Workers Have Ri
ghts Too.  It appears to have 
been in an effort to supply 
evidence of earlier such knowledge, 
of her involvement with that organization, that Soole was led to 

testify that she had identified Sturgeon during her investigative 
meeting with Brown and Allan.  
As it turns out, that unreliable effort was not actually needed. 
A showing of employer knowledge of employees™ statutorily 
protected activities is not confined to direct evidenceŠthat is 

ﬁevidence, which if believed, pr
oves existence of fact in issue 
without inference or presumption.ﬂ  
Rollins V. TechSouth, Inc.
, 833 F.2d 1525, 1528 fn. 5 (11th Cir. 1987).  See also 
Woodson v. Scott Paper Co.
, 109 F.3d 913, 930 (3d Cir. 1997); 
Randle v. 
LaSalle Telecommunications, Inc.
, 876 F.2d 563, 569 (7th Cir. 1989).  ﬁThis ‚knowledge™ need not
 be established directly, 
however, but may rest on circumstantial evidence from which a 

reasonable inference of knowledge
 may be drawn.ﬂ  (Citation 
omitted.)  
Montgomery Ward & Co.
, 316 NLRB 1248, 1253 
(1995). Accord: 
Alumbaugh Coal Corp. v. NLRB
, 635 F.2d 
1380, 1384 (8th Cir. 1980); 
Webco Bodies, Inc. v. NLRB
, 595 F.2d 451, 454 (8th Cir. 1979); 
Davis Supermarkets, Inc. v. 
NLRB, 2 F.3d 1162, 1168 (D.C. Cir. 1993), cert. denied 511 
U.S. 1003 (1994).  Indeed, a showing of actual knowledge is 
not even essential for the General 
Counsel to prevail.  For, ﬁthe 
Act is violated if an employer acts against the employees in the 

belief that they have engaged in protected activities.ﬂ  
Henning 
& Cheadle, Inc. v. NLRB
, supra.  Accord:  
NLRB v. Ritchie 
Mfg. Co.
, 354 F.2d 90, 90 (8th Cir. 1965); 
Handicabs, Inc.
, supra, 318 NLRB at 897. 
Several factors collectively serv
e as a basis for inferring that, by September 20, Respondent had 
known or, at least, suspected 
that Soole had become involved with Workers Have Rights Too.  By then, Greco clearly 
knew that Sturgeon had become 
involved with Case.  In a me
morandum to Allan, dated Sep-tember 20, he complained that, ﬁMichelle Case continues her 
disparaging remarks to her co-workersﬂ and, further, that Case 
ﬁcontinues to create dissention [s
ic] by recruiting personnel to 
pursue the advice of Dick Sturgeon and Workers Have Rights 

Too.ﬂ  Obviously, the memorandum dispels any doubt about 
knowledge as of September 20 that Sturgeon had become in-
volved with one of Respondent™s employees. 
The fact that he named Case, but not Soole, as the employee 
ﬁrecruiting personnelﬂ for Sturgeon and his organization does 
not necessarily mean that, as of
 September 20, Greco had been 
unaware that other employees were
 also ﬁpursu[ing] the advice 
of Dick Sturgeon.ﬂ  Greco never claimed that, as of that date, 
he had not been aware that employees, such as Soole, in addi-
tion to Case had become invol
ved with Workers Have Rights Too.  Obviously, such a denial
 cannot be supplied on his be-half.  Norris/O™Bannon, supra.  Indeed, the fact that Greco 
stated, in the memorandum, that Case had been ﬁrecruiting 

personnel to pursue the advice ofﬂ Sturgeon is, itself, some 
indication that Greco knew by 
September 20 that employees 
beside Case were becoming 
involved with Workers Have 
Rights Too. 
Greco acknowledged that, throughout his tenure as casino 
manager, he had been aware that
 Case and Soole were friends.  
Thus, viewed from his perspec
tive, it would be natural for 
Soole to be supportive of Case™s 
activities.  In 
fact, Case and 
Soole had been the two employees who had filed the EEO 
complaints which Brown and Allan had been investigating 
since September 8.  Certain[ly] Allan knew that. 
More importantly, Greco conceded that he had heard ﬁhear-
sayﬂ about Respondent™s employ
ees talking about Sturgeon and 
Workers Have Rights Too.  Further, Greco admitted knowing 

who had been involved in those 
hearsay reports and that Soole 
had been one of them.  At no 
point did Greco limit his acquisi-
tion of that ﬁhearsayﬂ knowledge 
to some date after September 
20.  And there is no basis in the record for inferring that Greco 
would likely not have heard of 
Soole™s involvement with Stur-
geon until some date after he had learned of Case™s ﬁrecruiting 
personnelﬂ to follow Stugeon™s lead. 
Soole testified that, during brea
ks, she had openly told other 
employees that she intended to contact Sturgeon and, in addi-
tion, had invited those employ
ees to support her efforts, 
through Sturgeon, to secure corrections of what she perceived 
to be unsatisfactory employment terms and conditions.  Al-
though, as pointed out above, Soole had not always been candid 
when testifying, Case testified th
at she, Soole, 
Gantz, and Mar-shall had discussed their Sept
ember meeting with Sturgeon both among themselves and, also, with other employees.  Those 
conversation had occurred mostly in the break room, though 

some took place on the port side smoking area.  Both of those 
locations are frequented by supe
rvisors, as well as by employ-
ees.  Soole and Case did not claim that they had made any ef-
fort to conceal from supervisor
s what they were saying about 
trying to work out their employment difficulties through Stur-
geon.  Beyond that, it seems logi
cal that Soole and Case would 
have spoken to coworkers about St
urgeon.  After all, if they 
were to accomplish anything, support of as many employees as 
possible would be needed by Sturgeon. 
As Greco acknowledged, rumors circulate freely among Re-
spondent™s employees. 
 Contacting an organization such as 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 116Workers Have Rights Too was not seemingly an ordinary oc-
currence at Respondent.  So, as 
some employees learned what 
Soole and Case were doing, it wa
s natural that contacts with 
Sturgeon likely  would become 
a subject of discussion among 
Respondent™s employees.  In tu
rn, rumors generated by those 
communications among employees 
would naturally percolate 
up to Respondent™s supervisors.  Thus, the ﬁhearsayﬂ reports 
which Greco admitted having heard. 
V.  SUSPENSIONS AND DISCHARGES OF MARLA 
SOOLE 
A.  Introduction 
Marla Soole began working for Respondent as a dealer on 
January 17, 1995.  Thereafter she worked continuously in that 
capacity until discharged finally on December 10.  During 
those almost 3 years of employment Soole was disciplined only 
once.  That occurred on January 23, 1996, when she was coun-
seled for having made an improper payout 5 days earlier. 
Conversely, the three performance evaluations which she re-
ceivedŠduring 1995, 1996, and 1997Šeach rated her overall 
performance as ﬁMeets Expectationsﬂ and she received her pay 
increases as scheduled.  In addition, she twice was voted em-
ployee of the month
5 and once was runner-up for employee of 
the year.  Regardless of the circumstances leading to her elec-
tion as employee of the month,
 by her coworkers, her nomina-
tion for employee of the year, it 
is not contested, had been made by a group of department managers. 
In addition, it is uncontroverted that Greco had made several 
commendatory comments to Soole prior to Labor Day.  For 
example, he never denied having asked her and three other 
employees, during the summer of 1996, to upgrade their li-
censes , so they would be available to replace the pit manager 
should the latter become ill.  
During August, a month before 
her first suspension, Greco did no
t deny having offered concert 
tickets to Soole, saying that 
because she ﬁwas such a positive 
employee, he considered [her] to be an asset to the company.ﬂ  
In fact, Greco had written on Soole™s 1997 performance evalua-

tion: ﬁpossiBLE Advancement to SUPERVISOR [sic].ﬂ 
The fact is, however, that Soole had resented Greco™s atti-
tude and treatment of employee
s.  While she had no apparent 
personal conflicts with him, S
oole resented his treatment of 
other employees.  She was not reluctant to complain to General 
Manager Pavone about her opinion of Greco™s conduct.  ﬁSev-eral,ﬂ he testified, times Soole had complained to him about 
Greco.  However, she had been the only employee willing to do 
soŠa fact which Pavone pointed out to her during at least one conversation between them about Greco. 
                                                          
 5 During cross-examination, Respondent attempted to cast some 
doubt on the validity of election as employee of the month as an ana-
lytical factor.  Indeed, from Soole™s own answers, it does seem that 
dealers had made efforts to vote in a fashion that would ensure election 
of one of their own number each m
onth.  Yet, regardless of events 
underlying Soole™s elections as employ
ee of the month, those elections 
were treated by Respondent as a factor favorable to her when evaluat-
ing performance: ﬁPast Employee 
of the Monthﬂ was written on her 
1996 evaluation and ﬁEmployee of th
e Month Nov. 96ﬂ was written on 
her 1997 evaluation. 
Soole did not confine her comments to Pavone to the subject of Greco.  During the almost 3 years of her employment by 
Respondent she made ongoing s
uggestions to Pavone about 
how she felt operations could be improved.  For the most part 
Pavone accepted her suggestions
 without objection, though by 
the time that he testified he 
expressed criticism of her ongoing 
negative attitude.  He also claimed that other employees had 
complained to him about Soole™
s and Case™s continuing expres-sions of dissatisfaction.  But, 
he never identified any supposed 
complaining employees.  Nor did any appear as witnesses to 
corroborate that testimony by Pavone. 
Pavone™s relations with Soole app
ear to have soured as a re-
sult of an incident during the spring of 1997.  Soole had been 
present by the end of a marketing meeting during which a Hula 
Mula promotion was being discusse
d.  It is not worth discuss-
ing this incident in too much detail.  Suffice to say that either 
she inaccurately reported to other dealers that they would be 
included in that promotion or, alternatively, that she com-
plained to other dealers that they were being excluded from 
participation in the promotion,
 while other employees were 
being included in it.  Either wa
y, hard feeling resulted.  Pavone 
became upset with Soole over what she had told other employ-
ees.  He criticized her.  She 
became antagonistic to him as a 
result of that criticism. 
There is no evidence that Soole became a target of any re-
taliatory action by Respondent as a result of the Hula Mula 

contretemps.  The point of th
e foregoing descriptions, however, 
is that prior to September Soole 
had confined her complaints to 
Respondent™s nonsupervisory and 
supervisory, especially 
Pavone, personnel.  The theory of unlawful motivation pro-
ceeds upon the basis that during September, for the first time, 
so far as the record shows, S
oole took her complaints to an 
outsider, Sturgeon, as described in section IV, above. 
B.  Suspension of Soole fr
om September 24 through 26 
Four days after Greco had wr
itten his September 20 memo-randum to Allan, he summoned Soole to a meeting.  During 
that meeting, she was informed that she was being suspended 

for 3 days.  The General Counsel alleges that the true reasons 
for that suspension had been re
taliation against Soole for filing 
the EEO complaint against Greco and, also, for at least sus-

pected contacts with Workers Have Rights Too.  In addition, it 
is urged that Respondent sought to deter further contacts with 
Sturgeon by Soole and, as well, by other employees who 

learned about her suspension. 
The Record of Counseling recording her suspension states 
that, on September 13, Soole had ﬁbreached company security 
and violated Argosy Internal c
ontrols along with her depart-
mental policies by going into anot
her pit area relieving another 
dealer without the authorization 
of her shift MGR [sic].ﬂ  It 
warns that, ﬁFailure to comply 
with this counseling may result 
in more severe disciplinary action being taken up to and includ-

ing terminatioN [sic].ﬂ 
In fact, Soole acknowledged th
at on September 13 she had 
relieved another dealer, Desi
ree Rosenbaum, without the au-thorization of her shift manage
r, Sprague.  However, she fur-
ther testified that she had done 
no more on that date than deal-
ers had been doing for some time.  To better understand this 
 BELLE OF SIOUX CITY, L.P. 117situation, some understanding is needed of Respondent™s pro-
cedure for providing relief for dealers during their shifts. 
On September 13 Case and Ro
senbaum had been dealing 
craps at the same table.  To provide its dealers with 20-minute 
breaks approximately every hour, Respondent ordinarily as-
signs dealers in four-person teams.  Craps, for example, are 
dealt by a four-person team of dealers.  One starts the shift on 
break, while another starts the shift as stickperson.  The other 
two dealers start the shift as base persons, each one being re-
sponsible for what occurs at an opposite end of the table.  After 
20 minutes elapses, the dealer on break relieves one of the 

dealers who has been working.  After finishing her/his break 
the relieved dealer returns to the table and relieves one of the 
two dealers who has not yet had a break.  That rotation contin-
ues throughout the shift.  The deal
er who takes the shift™s final 
break had been allowed to leave 
for the day as of September 13, 
not needing to remain until shift™s end. 
By way of completeness, dealer
s for other games, such as 
blackjack and roulette, are also grouped into teams of four, one 
of whom starts the shift on break.  Break relief follows the 
same rotation as the craps team.  The only difference is the 
relieved dealer returns to the table from which she/he was re-
lieved and the relief dealer then
 moves to the table of another 
member of the team.  Thus, in contrast to craps, dealers for 

other games remain at the same 
station throughout their shifts, 
save for break periods when replaced by the relief dealer on the 
team. 
Teams of dealers are scheduled by the shift manager before a 
shift begins.  A copy of that schedule is submitted to the sur-
veillance department, so that it can maintain a list of names and 
games of the teams and their members.  In that way, surveil-
lance can monitor who is dealing which gameŠdetermine 
which dealer is responsible for any mistake and, beyond that, 
determine if a particular dealer
 is involved in rigging a game.  
The surveillance department accomplishes that by means of 

cameras which are focused on the dealers™ hands and on the 

tables.  Thus, the reason for th
e schedules of which dealer™s 
hands are involved in a particular game at a specific time. 
On September 13 Rosenbaum had a problem.  Because of a 
babysitting conflict, she needed to pick up her child at 7:10 
p.m., 10 minutes after her shift was scheduled to conclude.  She 
would not have enough time to reach the babysitter if she re-
mained until [the] shift™s scheduled end.  So, she and the other 
dealers on her craps table team
 arranged Rosenbaum™s schedule 
that day to allow her to take the final break, thereby being able 

to leave for the day at 6:40 p.
m.  Respondent does not contend 
that, in doing so, those dealers had engaged in any impropriety. 
Their intentions in that regard were frustrated by unantici-
pated increase in Respondent™s business during the early eve-

ning of September 13.  Shift Manager Sprague decided to open 
three more blackjack tables.  
Given the timing of Rosenbaum™s 
last break, Sprague decided to assign Rosenbaum to Blackjack 
Nine table for the remaining 20 
minutes of the shift, at which 
point the swing shift dealer would take over dealing at Black-
jack Nine.  As a result, when she was relieved at 6:40 p.m. 

Rosenbaum and Floor Supervisor Ebaugh went through the 
process needed to open a blackjack table, in that case Blackjack 
Nine. 
Afterward Soole™s swing shift craps replacement dealer ar-
rived for work at approximately 6:50 p.m.  Observing Rosen-
baum dealing at Blackjack Nine, rather than leave work, Soole 
went to that table and tapped 
out Rosenbaum, saying as she did 
so that Rosenbaum could go to pick up her child. 
Soole had not obtained Sprague™s, nor Ebaugh™s, authoriza-
tion to replace Rosenbaum, though there is no evidence that the 
latter had been aware that she 
was being replaced without au-
thorization.  Ebaugh was opening one of the remaining two 
blackjack tables at the time.  When he looked up and noticed 
Soole dealing at Blackjack Nine, 
he testified that he believed 
something peculiar had occurred, because it meant that three 

dealersŠRosenbaum, Soole, the 
swing shift dealerŠwould be 
dealing one game within a quite 
short period of time.  He did 
not dispute Soole™s testimony that when he asked her where 
Rosenbaum had gone, Soole replied that Rosenbaum had to 
pick up her child and that Ebaugh said merely ﬁokay.ﬂ 
Ebaugh testified that after the shift had ended on September 
13, and he had brought up to speed the swing shift floor super-
visor, he asked Sprague if sh
e had told Soole to replace 
Rosenbaum.  Sprague said she had not done so and, in turn, 
asked if Ebaugh had made that
 replacement assignment.  He 
denied having done so.  Of course, by that time Rosenbaum had 
left and so, also, had Soole.  Accordingly, when she prepared 
her end-or-the-day report for Greco, Sprague wrote on it that 
rather than going home after be
ing tapped out on craps, Soole 
ﬁrelieved Desi on BJ,ﬂ though not authorized by Sprague to do 

so.  She then transmitted that document to Greco™s office and 
left for the day. 
Ordinarily Greco would have 
seen that report later on Sep-
tember 13 or during the following day. But, he was not in Sioux 
City at that time, though as he testified Greco advanced his own 
evolving versions about the length of his absence.  During di-
rect examination he testified ini
tially that he had left Sioux City 
on September 11, returning ﬁone week from then, the 18th.ﬂ ﬁI 

believe my first day back to the office was the 19th,ﬂ testified 

Greco at that point.  Moreover, with regard to Brown and Al-
len™s EEO investigation, Greco cl
aimed, ﬁI probably toward the 
end of September was called over and was asked about what 
happenedﬂ on September 4.  
Given the undisputed testimony 
that Brown and Allan had been tr
ying to keep confidential the 
subject of their investigation, and the fact that it had been Soole 
and Case who had filed complain
ts which led to it, Greco™s 
ﬁend of Septemberﬂ testimony w
ould tend to show that it was 
not likely that he had been alerted that he might be the target of 
that investigation until after Soole had been suspended on Sep-
tember 24. 
His absence from Sioux City also
 tends to supply some ex-
planation for why it had taken 11 days to discipline Soole on 
September 24 for an asserted impropriety occurring on Sep-
tember 13.  That is, assuming, 
as he claimed during direct ex-
amination, that Greco had not returned to work until September 
19, there is a plausible explanation for Greco™s testimony that 
paperwork had piled up during 
his somewhat prolonged ab-
sence and that it had taken him 
some time to notice and react to 
Sprague™s September 13 report.  Greco™s above-described tes-
timony, however, did not hold up during his subsequent exami-

nation about his abse
nce from Sioux City. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 118In the first place, Brown testif
ied that he and Allan had in-
terviewed Greco on September 17Š2 
days before the ﬁfirst day 
back to the officeﬂ testimony ad
vanced by Greco during direct 
examination.  Thus, not only was that testimony not corrobo-
rated, but it was directly contradicted by Director of Security 
Brown™s testimony.  And the ev
idence left no room for dispute 
about the accuracy of the date provided by Brown: that it had 
been September 17Šnot ﬁtowar
d the end of SeptemberﬂŠ
when Greco was interviewed in connection with the EEO com-

plaints.  Thus, by September 24 Greco had to have known that 
he was a target of that internal investigation. 
Secondly, as his testimony pr
ogressed, Greco eventually 
conceded, ﬁyes, I was back [in Sioux City] on a Wednesday, 
the 16thﬂ of September, thereby contradicting his own above-
quoted earlier assertion that not 
until ﬁthe 19thﬂ had he been 
ﬁback to the officeﬂ after September 11.  That means, obvi-
ously, that his paperwork backlog upon return had not been so 
great as he had initially portrayed it and, more significantly, 
meaning that there had been 3 
extra daysŠfrom September 16, 
not ﬁthe 19thﬂ of SeptemberŠto
 discover Sprague™s September 
13 report and, then, to investigate what is reported in it about 
Soole. Those discrepancies in Responde
nt™s defense are not neces-
sarily fatal to its acceptance, nonetheless, given the importance 
of surveillance knowing who is 
dealing which games, Soole™s 
concession that she had not been authorized to tap out 
Rosenbaum on September 13, and Soole™s work schedule which included 2 days off between September 16 and 24.  Fa-

tality did emerge, however, from review of Respondent™s evi-
dence about the events supposedly leading to the decision to 
suspend Soole for having replaced Rosenbaum without 
authorization. Greco claimed that he had not been involved in that decision.  
He testified that after learning from Director of Surveillance 
Galle that there still existed a 
tape showing Soole replacing 
Rosenbaum on September 13, a
nd after obtaining written ac-
counts from Sprague and Ebaugh 
about what had happened that day, he (Greco) submitted that information to the human re-
sources department.  Greco furt
her claimed that he played no 
further role in events until Ga
lle ﬁcame down to my office and 
told me that I was to suspend Marla Soole for breach of com-
pany security.ﬂ  Respondent 
presented no evidence explaining 
why a director of surveillance
 would be communicating disci-
plinary decisions to a mana
ger of another department. 
General Manager Pavone also took himself out of the loop in 
connection with the decision to
 suspend Soole on September 24:  ﬁI believe I knew about it af
ter the fact,ﬂ and, ﬁThe first 
one [suspension of Soole] was implemented.  I believe I knew 
about it the next day.ﬂ  If those accounts by Greco and Pavone 
were reliable, that would mean that the decision to suspend 
Soole had made by some 
unknown personŠperhaps Allan, 
perhaps Galle in light of Greco™s
 above-quoted testimony.  But, 
Galle gave testimony which obl
iterated the foregoing disavow-
als of Greco and Pavone. 
Galle first testified for Respondent before either Pavone or 
Greco had done so.  During that 
initial appearance Galle made no 
mention whatsoever about having participated in the sequence of 
events leading to the decision to suspend Soole on September 24.  
After Pavone and Greco had appeared as witnesses, with the 
latter testifying that he had been 
told by Galle to suspend Soole, 
Galle was recalled as a witness for Respondent. 
During has second appearance Galle did corroborate Greco™s 
account about the latter having 
asked if the September 13 sur-
veillance tape still existed, showing Soole tapping out 
Rosenbaum.  Further, Galle testified that he had located that 
tape.  Then, testified Galle, ﬁMr. Pavone, Kathy Allan and Mr. 
Greco and myself wereŠwe talked
 about it and Mr. Pavone of 
course asked me if I had ever seen this before.  I said no, I™ve 
never seen a dealer take it upon 
themselves to tap out another 
dealer.ﬂ  If nothing else, that 
testimony by Galle contradicts 
Pavone™s above-quoted denials 
of having known about Soole™s 
unauthorized replacement of Rosenba
um until ﬁafter the fact.ﬂ  

It also contradicts Greco™s te
stimony that he had no involve-
ment between submission of in
formation to the human re-sources department and supposed receipt of Galle™s message to 
suspend Soole. Asked who had informed Greco about the disciplining Soole, 
Galle contradicted Greco™s above-described account that he had 
been told by Galle to suspend 
Soole.  ﬁI believe it was Kathy 
Allan,ﬂ testified Galle, who had 
done so.  Galle continued, ﬁI 
think we were either together or we were on the speaker phone at 
the time and I was in the office because I was part of the investi-
gation team.ﬂ  Galle never claimed that that speaker phone con-
versation had been one separate from the conversation during 
which ﬁMr. Pavone, Kathy Allan, and Mr. Greco and myself . . .  
talked aboutﬂ what had occurred on September 13. 
As pointed out above, Allan was 
never called as a witness.  
In consequence, the record is de
void of any testimony by her as 
to what she may have told Greco and as to her reason(s) for 

what she may have said to Greco,
 if anything.  Beyond that, if 
she actually had been the decision-maker, that would mean that 
Soole™s role as EEO-complaina
nt would have been known by 
that time to the official who had decided to suspend Soole for 
three days.  For, she was one of the two officials conducting 

investigation of that complaint, as well as of the one filed by 
Case.  Beyond that, it had been to
 Allan that Greco had directed 
his September 20 memorandum c
oncerning the ﬁdissentionﬂ 

being caused by Case™s contac
ts with Sturgeon.  Greco con-
cluded that memorandum by aski
ng Allan for ﬁinsight you can 
give me on the situationﬂ, and he never denied that Allan had 
done so.  Accordingly, it is li
kely that he also would have 
communicated to Allan his admitted knowledge of Soole™s, as 
well as Case™s, involvement with
 Workers Have Rights Too.  
Certainly, Greco never denied having done so. 
Greco prepared a Record of Counseling which he issued to 
Soole during a meeting on September 24.  Analytically, the 
substance of what had been said
 during that meeting is less 
important than two aspects of the discipline imposed that day.  
First, Soole was given a 3-day 
suspension without pay, even 
though Respondent™s progressive disciplinary policy provided 
for suspension only after an empl
oyee had been counseled and, 
then, issued a written warning for earlier infractions.  Of 

course, Soole had not been disciplined for 20 months prior to 
September: on January 23, 1996. 
 Under Respondent™s policy, 
prior discipline so remote, from an event for which discipline 
 BELLE OF SIOUX CITY, L.P. 119was being administered, would not
 have counted in calculating 
the quantum of discipline to be imposed. 
Second, Respondent made an effo
rt to explain that seemingly 
excessive level of discipline by pointing to the purported sig-
nificance of Soole™s September 
13 tap out of Rosenbaum.  As 
quoted above, the Record of Counseling prepared by Greco 
accuses Soole of having breached company security and of 
having violated Argosy™s internal
 controls and departmental 
policies.  At first blush, 
based upon Respondent™s evidence 
concerning surveillance™s need to know who was dealing where 
at all times, there would appear to be some logic to accusing 
Soole of having undermined secu
rity.  After all, she had re-
placed another dealer without ob
taining authorization to do so 
and, further, without any record existing that she, not 
Rosenbaum, was dealing at Blackjack Nine from approximately 
6:50 to 7 p.m. on September 13. 
 But, facial logic can some-
times be misleading. 
Although given the opportunity to do so, Respondent™s wit-
nesses were unable to point to any written rule, policy or inter-
nal control which prohibited employees from doing what Soole 
had done on September 13: relieving another dealer without 
authorization to do so.  Yet, Re
spondent had, and has, relatively 
extensive and detailed written rules, policies and internal con-
trols.  Given their existence, 
were unauthorized replacement of 
another dealer so serious as
 Respondent began portraying it 
after September 13, then surely some written prohibition of 
unauthorized replacement would have been included some-
where in those rules, policies, a
nd internal controls, especially 
given the now-asserted importa
nce to surveillance knowing 
who was dealing for each game. 
The absence of such a written prohibition, itself, is of some 
significance in evaluating the true reason for Soole™s September 
24 suspension.  Further, it may 
well have been the absence of 
any written prohibition on tappi
ng out another dealer without 
authorization which left the dealers believing that there was 
nothing wrong with what Soole 
had done on September 13.  
And not all other dealers perceived any impropriety in what 
Soole had done. 
Marilyn Raymond, an alleged discriminatee who had occa-
sionally served as a floor supervisor,
6 testified that occasionally 
craps dealers had relieved blackjack dealers.  But, she further 
testified that a dealer could not simply relieve another dealer 
who wanted to leave work a few minutes early, without first 
being authorized by the shift manager to provide that relief.  
Beyond that particular type of 
situation, however, practice at 
Respondent was not so supportive
 of its now-asserted defense 
that unauthorized replacement of a dealer had been an obvious 
and serious violation of its rules,
 policies and internal controls. 
                                                          
 6 Despite that occasional service as
 floor supervisor, the amendment 
to complaint alleged that Raymond had been an ﬁemployeeﬂ and Re-
spondent took no issue with that char
acterization.  Nor has Respondent 
contended, independently of that 
Amendment, that Raymond had been 
other than a statutory employee.  Given the absence of such a conten-
tion and the, in effect, judicial admission resulting from the absence of 
denial that Raymond had been an employee, there is no reason to pur-
sue analysis of whether Raymond™s sometimes service as floor supervi-
sor had somehow deprived her of the status of employee within the 
meaning of Sec. 2(3) of the Act. 
Soole testified that there had 
been situations when business 
was slow and some tables had not yet opened, leaving unoccu-
pied dealers who were scheduled to deal at those tables.  Ac-
cording to Soole, those dealersŠdenominated ﬁextraﬂ deal-
ersŠwould be ﬁtold by our supervisors just go ahead and give a 
push, and when that happens you just randomly broke dealers 
on games that we were familiar with.ﬂ  True, those extra dealers 
were taking action on the basis of
 supervisory authorization.  
Yet, if they were ﬁrandomlyﬂ re
placing dealers, then obviously 
there would be no written schedu
le showing which dealers were 
being relieved and the identitie
s of the dealers who had ran-
domly replaced them.  Accordingly, the surveillance depart-
ment would not know the identities of dealers who had ran-
domly replaced others. 
Of course, as concluded above
, Soole was not always a can-
did witness; she was sometimes tailoring her testimony to but-
tress her case against Responde
nt.  However, other dealers 
essentially corroborated Soole™s account of extra dealers occa-
sionally picking and choosing which dealers to tap out for 
breaks.  For example, instead of breaking one of the dealers on 
teams to which she had been a
ssigned, ﬁ[o]n more than one 
occasion,ﬂ Marshall testified, she would see that ﬁall three deal-
ers that were at my tables we
re newﬂ and she ﬁwould go over to 
the other pit, give a push at th
e craps table and never think a 
thing of it, entering the pit without checking first to make sure I 
could give a push at craps.ﬂ  ﬁIt never occurred to me that I 
shouldﬂ first check with the floor
 supervisor, testified Marshall. Similarly, Case testified that, sometimes when she had been 
a relief dealer and sometimes when she had not been, she 
would ﬁbreak another dealer in another pit, or break[ ] a dealer 
out of rotation,ﬂ without authorization to do so.  And 
Rosenbaum testified that duri
ng mornings when business was 
slow, ﬁif I went up from my break to go break my tables, and 

everybody else had just come back, too, then I would go pick 
someone who had been standing there 20 minutes or 40 min-
utes or however long, in a different pit, and go break them.ﬂ 
To be sure, none of the foregoing testimony attributed to Re-
spondent™s supervision specific knowledge of what Marshall, Case, and Rosenbaum had been doing.  However, Respondent 
maintains fairly close watch over what goes on in the casino, 
through watchfulness by floor and shift supervisors and through 
its surveillance cameras.  As mentioned above, surveillance 
cameras monitor the games.  Bu
t, others monitor a broader 
spectrum of casino activitiesŠelse
, Galle would not have been 
able to locate a tape showi
ng Soole replacing Rosenbaum on 
September 13.  Given that de
gree of watchfulness, it seems 
unlikely that every instance of unauthorized replacement of 
dealers would have escaped noticeŠthat Respondent could 
have been totally unaware of unauthorized replacements prior 

to September 13. In fact, at one point Ebaugh ga
ve testimony tending to sup-
port that of the dealers:  ﬁExtra dealers you tell them you do a 
break in Joe™s rotation, you do a break in Pete™s rotation.  
You 
let them have that option of which one of the two tables
 they are 
going to break.ﬂ  (Emphasis added.)  Accordingly, there is 
some direct evidence that at l
east one of Respondent™s supervi-sorsŠand one of the two involved in floor supervision on Sep-
tember 13Šhad been allowing dealers to pick and choose 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 120which dealers to replace for breaks.  And the tenor with which 
Ebaugh advanced that testimony te
nded to show that he did not regard as extraordinary what he was allowing dealers to doŠ
that he seemed to believe that, in allowing them to pick and 
choose which dealers to replace
, he was describing a practice 
which comported with Responde
nt™s ordinary practice. 
The crux of this situation is not that Respondent did not pre-
pare schedules of dealer teams for each shift and, following 
those schedules, did not provide a usual order for providing 
relief for dealers on those teams.
  Clearly, Respondent did so.  
Instead, the crux of the foregoing testimony is that, viewed 
from their perspective, dealers we
re left with no explicit prohi-
bition on occasionally relieving dealers not included on their 
scheduled teams.  Both supervis
ors patrolling in the casino and 
surveillance would likely have
 known that unscheduled re-
placement of dealers was occurri
ng.  Yet, nothing was done to 
prevent it prior to September 24.  To the contrary, Ebaugh had 
been suggesting it. 
There is one other element whic
h the General Counsel relies 
on to support the allegation involving Soole™s September 24 suspension, as well as for an 
independent allegation that Sec-
tion 8(a)(1) of the Act had been violated.  Once the hearing 
opened, a motion was made to fu
rther amend the complaint, by 
adding an allegation that Security Shift Supervisor Beth Poss, 

an admitted statutory supervisor and agent of Respondent, had 
unlawfully threatened unspecified reprisals against employees 
because of the latter™s statutorily-protected activitiesŠby tell-
ing employees to watch their 
backs because Greco was watch-
ing security tapes of certain employees.  Aside from denying 
that allegation, Respondent obj
ected to the amendment on the 
ground of prosecutorial misconduc
t by counsel for the General 
Counsel and on the added ground that basing a violation upon 
whatever Poss may have said wa
s barred by the 6-month limita-
tion period in Section 10(b) of the Act. 
Prosecutorial misconduct is a term of art, not some sort of 
generalized characterization of every impropriety by a govern-
ment attorney.  See 
U.S. v. Stands
, 105 F.3d 1565, 1577 (8th 
Cir. 1997).  Here, Respondent points to counsel for the General 

Counsel returning a telephone cal
l to Poss, whom some pre-
hearing affidavits characterized 
as a supervisor, without first notifying Respondent™s counsel 
that the call was being re-
turned.  Making such a call in those circumstances, urges Re-

spondent, violated Section 10056.6 of the Agency™s Casehan-
dling Manual, as well as the American Bar Association™s 
Model Rules of Professional Responsibility.  That may be, but 
those matters lie outside the amb
it of subjects which I can con-
sider. ﬁThe casehandling manual is not binding on this court or the 
NLRB.ﬂ (Citation omitted.)  
Sioux City Foundry Co. v. NLRB
, 154 F.3d 832, 838 (8th Cir. 1998). 
 Parity of reasoning would 
appear to govern any impropriety under the Model Rules of 
Professional Responsibility.  There is no evidence that anything 
done by counsel for the General C
ounsel ﬁprejudicially affected 
the [Respondent]™s substa
ntial rights so as to deprive [it] of a 
fair trial.ﬂ  
U.S. v. Stands, supra.  Therefore, it serves no pur-
pose to further discuss the conduct of counsel for the General 
Counsel, especially as there is no credible evidence of conduct 
by Poss which violated the Act. 
Turning to discussion of that, Case testified that shortly after 
the September 4 incidents, she 
had been having a cigarette on 
the port side when Poss came along and said, ﬁWatch your 
back, he is watching you.ﬂ  When she asked what Poss meant, 
testified Case, Poss replied, ﬁGor
die just had a picture taken of 
Charlie and I [Poss] and Tommy Thompson standing by your 

table in the casino,ﬂ but, ﬁDon™t worry about it, I have written a 
two-page disclaimer and Tommy Thompson wrote a page and a 
half.  But watch your back.ﬂ  
Case made no mention of Soole having been present when Poss delivered that warning. 
Moreover, Case acknowledged th
at Poss had been referring 
to an incident when, contrary to Respondent™s rules, Poss and 

others had been standing and chatting at the gaming table 
where Case was working, though 
no customers were then play-
ing there.  Case never claimed that they were discussing the 
EEO complaint, Workers Have 
Rights Too, Greco™s conduct, unsatisfactory employment term
s, nor engaging in any other 
activity there which is protected by the Act.  ﬁThere can, of 
course, be no violation of [Section] 8(a)(1) by the employer if 
there is no underlying [Section] 
7 conduct by the employee.ﬂ  
Yesterday™s Children, Inc. v. NLRB
, 115 F.3d 36, 44 (1st Cir. 
1997).  Therefore, no violation of the Act can be based upon 
the remarks by Poss to Case. 
Not one to be left out, Soole also
 testified to remarks made to 
her by Poss.  But, Soole placed
 those remarks as having been 
made on September 24, before she had been summoned to the 
office where she received the 3-day suspension for what she 
had done on September 13.  In her prehearing affidavit, but not 
when she testified, Soole had 
stated that Poss had made her 
remarks to ﬁMichelle and Iﬂ.  Ac
cording to Soole, Poss had said 
ﬁthat I had better watch my back because Gordie was in surveil-
lance watching specific tapes on sp
ecific things and he must be looking for something so I™d better watch my back.ﬂ 
Soole made no mention, neither in her affidavit nor when 
testifying, that Poss had referred to any tapes of activities by 
Soole which the Act protects.  
In fact, inasmuch as Respon-
dent™s surveillance tapes are no
t shown to have an audio com-
ponent, there seemingly would be
 no way for Greco to ascer-
tain, merely by watching tapes,
 whether Soole was discussing 
Workers Have Rights Too or employee dissatisfaction with 
employment terms on any occasi
on, particularly in the break-
room.  At best, all he could ascer
tain was that Soole was talking 
to coworkers.  Yet, the record discloses that employees com-
monly communicated with each other about a variety of sub-
jects in the break room.  Just looking at tapes would hardly 
reveal discussion by Soole with
 other employees of subjects 
encompassed by the Act.  Thus, even had Poss said that to 
Soole, her statements do not constitute some form of surveil-
lance nor impression of surveillance of Soole™s statutorily pro-
tected activities. 
The theory seems to be that Poss™s statements left Soole to 
later infer, as a result of what occurred to her thereafter that 
same day, that Greco had been looking at tapes to locate evi-
dence that Soole had tapped out
 Rosenbaum on September 13, 
thereby buttressing the assertedly legitimate reason for a Re-
cord of Counseling actually motiva
ted by retaliation for Soole™s 
activities protected by Section 7 
of the Act.  Regardless of the 
merit of such an argument, there is no need to address it here.  
 BELLE OF SIOUX CITY, L.P. 121It seemed to me that Soole™s 
testimony was being advanced as 
another effort by her to put he
r thumb on the scale and further 
her case against Respondent.  Wh
ile testifying Soole made no 
mention of Case having been present when Poss uttered the 
asserted warning.  Yet, in he
r prehearing affidavit Soole had 
placed Case there.  Soole offered no explanation for that dis-

crepancy. 
True, Case did testify about a wa
rning made to her by Poss.  
However, that warning had been 
made to Case almost 3 weeks 
earlier.  More significantly, it ha
d pertained to an incident unre-
lated to Sturgeon and Workers 
Have Rights Too, as well as 
being unrelated to any of the statutorily protected activities in 
which Case had been involved.  I do not credit Soole™s testi-
mony about the supposed warning 
to her by Poss.  Rather, it 
seems that, on learning what had been said to Case by Poss, 

Soole merely adopted it as a basis for advancing her own case 
against Respondent.  In sum, nothing said by Poss to employ-
ees, so far as the credible evidence shows, violated Section 
8(a)(1) of the Act. 
Regardless of any remarks attributed to Poss, other evidence 
establishes that Respondent ha
d suspended Soole from Septem-
ber 24 through 26 in violation of Section 8(a)(1) of the Act.  As 
a result of communications among employees about perceived 
mistreatment by Greco, Soole had taken the initiative in con-
tacting Sturgeon for assistance with that employment condition, 
and perhaps with others as well.  From prior incidents Respon-dent knew that Sturgeon focuse
d on perceived unsatisfactory 
employment conditions.  Greco admitted having known that, in 
addition to Case, Soole had become involved with Sturgeon. By 
then, Greco had already demonstr
ated his hostility toward em-
ployees discussing employment 
terms and conditions.  As con-cluded in section II,B, above, he was not reluctant to resort to 
unfair labor practicesŠcoercive in
terrogation, threats of possi-
ble dischargeŠto identify the em
ployees involved and to deter 
continuation of those communi
cations among Respondent™s 
employees.  In addition, as concluded in section III, above, 
unlawful written warnings were issu
ed to Case on September 9.  
One of those warnings specifica
lly singled out Case™s involve-
ment in statutorily protected 
communications with coworkers 
and characterized those communications as causing dissension. 
Interestingly, Greco used that same term, albeit misspelled, 
when learning of Case™s involvement with Sturgeon: in his 
September 20 memorandum to Allan. 
 Use of that term in that 
memorandum obviously demonstr
ates Greco™s antagonism 
toward Sturgeon and Workers Have Rights Too.  Beyond that, 
there is no evidence showing that 
Allan, who had received that 
memorandum, did not share Greco™s view of Sturgeon and his 

organization.  To the contrary, to the extent that Greco can be 
believed, it had been Allan who 
had made the decisions to issue 
the unlawful written warnings to
 Case.  Given those decisions, 
it is likely that Allan shared Greco™s view of employees™ con-
tacts with Sturgeon to improve what they regarded as unsatis-
factory employment terms.  Inasmuch as Allan had agreed that 

communications among employees 
should be regarded as caus-ing dissension, it seems likely that she would have viewed simi-
lar communications with Sturgeon, about the same subject, as an equal display of causing dissension. 
There are added factors whic
h should be considered in 
evaluating Respondent™s actual motive for suspending Soole on 
September 24.  Of course, issuance of that Record of Counsel-
ing to Soole is the same type
 of conduct to which Respondent 
had resorted on September 9 wh
en it unlawfully pursued the 
same course to retaliate against Case and to deter her from fur-
ther communications with other employees about employment 
terms.  To be sure, written warnings were issued to Case, while 
Soole was suspended.  If anything, however, Soole was the 
more highly regarded of those tw
o employees, at least as of the 
beginning of September.  To suspend the latter for a first-time 
offense, while only issuing written warnings to the former, only 
heightens suspicion about Respondent™s disciplinary actions. 
Not only had Soole received se
emingly satisfactory evalua-
tions and raises for 3 years, but she had been twice elected em-
ployee of the month.  Based upon one of those elections, Re-
spondent™s department managers had included her as one nominee for employee of the year. 
 While she did not win, she 
was a runner-up for that distinction.  On her 1997 evaluation 
Greco had suggested that she was an employee worthy of con-
sideration for promotion to superv
isor.  As late as a month be-
fore suspending her, it is uncont
ested that Greco had praised 
her as ﬁa positive employeeﬂ and as ﬁan asset to the company.ﬂ 
The fact that two intervening disciplinary steps were skipped 
over to suspend so exemplary an
 employees is, standing alone, 
some basis for suspicion regarding Respondent™s 
actual reason for suspending Soole on September 24.  Certainly, an employer 
can lawfully bypass steps of its disciplinary program where 

there is evidence of aggravating circumstances.  See, e.g., 
Chil-
dren™s Mercy Hospital
, 311 NLRB 204, 204Œ205 (1993).  
However, it is not possible to 
conclude that aggravating cir-
cumstances exist where the asse
rted offense is conduct toler-
ated by an employer in the past.  See, e.g., 
Ace Cab
, 301 NLRB 119 fn. 1 (1992). 
The evidence hardly shows that unscheduled dealer replace-
ments had been occurring with regularity at Respondent.  Still, 
Soole, supported by three other em
ployees, testified that ad hoc 
dealer replacements had occurred
 prior to September 13.  In-deed, admitted statutory superv
isor and agent of Respondent 
Ebaugh admitted that dealers occasionally been allowed the 

ﬁoptionﬂ of selecting dealers for breaks.  The fact that such 
unscheduled relief was being allo
wed by a supervisor is further 
evidence that Respondent had not rigidly been following a 
practice of prohibiting one dealer from replacing another par-
ticular dealer without prior author
ization to do so.  In fact, the 
absence of any written rule, policy, or internal control prohibit-

ing such unscheduled replacement casts further doubt on Re-
spondent™s assertions that such 
replacements were not allowed. 
Ebaugh™s admitted ﬁoptionﬂ practice shows that Respondent 
had not been insisting that deal
ers rigidly follow daily sched-
ules when selecting employees to be replaced.  So, too, does the 

fact that surveillance cameras would have recorded unsched-
uled replacements.  It seems illogical that, given the evidence 
of occasional unscheduled and unauthorized replacement of one 
dealer by another, at least one instance of an unscheduled re-
placement would not have been 
detected in the surveillance 
department.  A contrary conclu
sion would mean that surveil-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 122lance personnel were not doing their jobsŠa conclusion not 
warranted by the evidence presented. 
In sum, the evidence supports a conclusion that the General 
Counsel has satisfied the burden of showing that Soole™s con-
certed activities protected by Section 7 of the Act had moti-
vated her suspension from Sept
ember 24 through 26.  In con-trast, to satisfy its burden of presenting evidence of legitimate 
reason for that suspension, regardless of any concerted pro-
tected activities by Soole, 
Respondent presented testimony 
which was internally contradict
ory and inconsistentŠtestimony 
that, as an objective matter, simp
ly cannot be accorded reliance 
in reaching the ultimate conclusion concerning the actual rea-

son for the suspension.  Responsibility for the decision to sus-
pend Soole cannot be fixed.  Greco denied that he had been 
involved in making that decision.
  Inferentially, so also did 
Pavone who claimed that he had not known about the suspen-
sion until ﬁafter the fact.ﬂ  Those denials were contradicted by 
Director of Surveillance Galle who testified that both Pavone 
and Greco had been involved in 
discussions of the September 
13 incident before the suspension decision had been reached. 
Galle also contradicted Greco™s testimony that he had been 
told by Galle to suspend Soole on September 24.  Not only did 
Galle not corroborate that testimony, but he placed Greco as 
having been present when the suspension decision had been made and attributed that decision to Allan.  In a seeming effort 
to distance his role from any connection to the EEO complaint 
filed by Soole, Greco claimed that not until ﬁthe end of Sep-
temberﬂ had he been interviewed and realized that his conduct 
might be the target of that inve
stigation.  That testimony was 
contradicted by that of Director
 of Security Brown.  Further, 
Greco™s seeming effort to expl
ain the delay from September 13 
to 24 in disciplining Soole led him to advance a chronology 
concerning his absence from Si
oux City from which, eventu-
ally, he was forced to retreat by agreeing to facts which contra-
dicted his initial chronology. 
As mentioned in section I, 
above, Pavone and Greco did not 
appear generally to be testifyi
ng candidly.  The evidence de-
scribed in this section illustrates their unreliability in connec-
tion with the September 24 through 26 suspension of Soole.  I 
do not credit the testimony advanced by Respondent to support 
its assertion of legitimacy for that suspension.  In light of that 
conclusion and in view of the evidence supporting the allega-tion that the suspension had been motivated by activity by 
Soole protected by Section 7 of 
the Act, I conclude that a pre-
ponderance of the evidence shows that Soole was suspended to 
retaliate against her for having b
ecome involved with Sturgeon, 
in an effort to obtain correction of a perceived unsatisfactory 

employment situation, and to 
deter her and other employees 
from continuing to seek relief through Workers Have Rights 
Too.  Therefore, the September 24 through 26 suspension of 
Soole violated Section 
8(a)(1) of the Act. 
C.  Suspension of Soole fr
om November 4 through 6 
In the October 5 edition of the Sioux City Journal there ap-
peared a ﬁSURVEY FORMﬂ which Sturgeon had prepared, as a 
result of his September meeting with Soole and her coworkers, 
discussed in section IV, above. 
 The form solicited certain in-formationŠname, address, tele
phone number, hire date, and 
last day of work, and reason for departureŠfrom former em-

ployees of Respondent.  Sturgeon also had sent a letter to the 
Iowa Racing and Gaming Commission, the State agency which 
regulates Respondent™s casino op
erations.  Respondent™s offi-
cials never denied having learne
d about the newspaper solicita-
tion and the letter to the Commission.  In fact, all things con-
sidered, it seems unlikely that publication of such a survey form 
in Sioux City™s newspaper woul
d escape Respondent™s notice, 
particularly given the ﬁrumors,
 rumors, rumors, rumors,ﬂ as Greco put it, which circulate throughout the boat.  Certainly 
publication of such a form can hardly be characterized as a 
usual occurrence, at least not in the context presented here. 
After those early October events, things were relatively quiet 
for the remainder of the month on the Workers-Have-Rights-
Too-front.  Even so, there is no evidence that Soole had aban-
doned interest during October in
 having Sturgeon assist em-ployees in correcting or mitigating unsatisfactory employment 
conditions, as perceived by Soole and some other employees.  
More importantly, there is no evidence that Respondent had 
any indication from which its o
fficials could conclude during 
October that Soole had abandone
d further contacts with Stur-
geon and his organization.  Certai
nly no official of Respondent 
testified that he/she had conc
luded during October that Soole 
had abandoned Sturgeon and Workers Have Rights Too. 
On November 4 Soole was again suspended for 3 days, from 
November 4 through 6, as a result of an incident which had 
taken place on October 31.  The Record of Counseling issued in 
connection with that suspension states, in pertinent part, ﬁIn-
suBORDiNATion towARD supervisorsŠMARLA refused to 
acknowledge that she reported to work w/out AN ApRon.  
MARLA circumvented dept. polic
y, interrupted anotheR DePT 
MGR conducting an interview with
 a potential employee, stat-
ing ‚I WANT TO BUY An Apron so they can™t write me up™ 
[sic].ﬂ  Written in the ﬁPerformance expectations and specific 
actions employee must takeﬂ portion are that Soole must report 
to work in uniform and ﬁrefrain from disruptive conduct with 
other depts.ﬂ 
As part of their uniforms, dealers are required to wear 
aprons, to cover clothing pocket
s into which chips or money 
can be slipped during games.  When she reported for work on 

Friday, October 31 Soole discovered that she had forgotten to 
bring her apron.  So, also, had dealers Kham Vangnuluth and 
Floyd Woods.  Soole testified that
, before the shift began, she 
had borrowed an apron from Mark
 Solheim at the podium.  As it turns out, three officials were
 involved in the ensuing events 
that day: Brad Ebaugh, who testified that he had been shift 
manager on October 31; Mark Solheim, who testified that he 
had been assistant shift manager that day and, in addition, ap-
parently manager on duty; and, 
Mike Christianson, table games 
floor supervisor or floor person on October 31. 
An objective illustration of Ebaugh™s general unreliability 
arose in connection w
ith testimony which he gave, tending to 
contradict Soole™s testimony that she had borrowed an apron 
from Solheim before her shift 
had begun on October 31.  For, 
as to events that day, Ebaugh 
advanced evolving versions of 
what had occurred.  During cross-examination, as questioning 
progressed concerning the reason for Respondent™s concern 
about the apronless Soole, Eba
ugh abruptly claimed, for the 
 BELLE OF SIOUX CITY, L.P. 123first time, that on October 31 
Galle had come to him (Ebaugh) 
and had reported that there were dealers not wearing aprons: 
ﬁhe came to me and I went to Mark [Solheim] because he was 
the shift manager.ﬂ  Yet, Ebaugh already had testified, at the 
beginning of direct examination,
 that he (Ebaugh) had been 
shift manager that day.  And Solheim earlier testified that on 

October 31 he had been, ﬁAssistant shift manager.ﬂ 
During cross-examination, and, then, during redirect and re-
cross examinations, Ebaugh adde
d to that account advanced 
initially during cross-examination: that Galle had reported to 
him (Ebaugh) about dealers being present without aprons.  
Ebaugh added that, after Galle™s supposed report, he had gone 
to Solheim  and had ﬁtold him, you know, we got to get aprons 
on these dealers and he took a couple and I took a couple and 

told them toŠ.ﬂ  Asked if thos
e apronless dealers actually had 
been dealing at the time of Galle™s purported report, Ebaugh 
answered, ﬁI assumed they were, yes,ﬂ a somewhat surprising 
answer given his testimony th
at he and Solheim had taken 
aprons to those dealers.  Surely he knew what the dealers had 

been doing at the time when he supposedly had given his ﬁcou-
pleﬂ aprons to wear.  It also raises the question of why, were 
dealers actually dealing without aprons, he or Solheim had not 
observed them doing so, without ha
ving to be assertedly alerted 
by Galle about their lack of aprons.  Of course, his evolving 

accounts made the story more on
erous for Soole and other pur-portedly apronless dealers. 
Pressed for a description of how aprons assertedly been dis-
tributed to those dealers, Ebaugh
 reversed field, in the process 
advancing vague and uncertain answ
ers.  By way of illustration, 
asked about having himself taken aprons to dealers, as his 
above-quoted answer at
 least implies that he had done, Ebaugh 
responded, ﬁI do not know exactly 
how I conveyed to them that 
they had to get an apron but I did.ﬂ  Asked again if those deal-
ers had been dealing or getting 
ready to deal when he had spo-
ken to them about being without aprons, Ebaugh answered, ﬁI 

honestly don™t recall.  Probably it 
means like I might have said 
something to them in the break room but I™m not sure of that,ﬂ 
and, asked subsequently if he 
remembered anyone who actually 
had been dealing when he had spoken to that person about no 
apron, Ebaugh responded, ﬁNo, 
I really don™t remember par-
ticular incidents.ﬂ  Even so, he 
asserted that Soole must have been dealing without an apronŠwhich, of course, portrayed her 
in an unfavorable light, for having begun to deal without wear-
ing an apron:  ﬁI™m sure she was on the floor of the casino 
without one or Mike wouldn™t have told me that she was on the 
floor of the casino without one or
 Mike wouldn™t have told me 
that she was on the floor of the casino but I™m assuming that.  I 
don™t know.ﬂ Galle never confirmed any aspect of Ebaugh™s above-
described evolving sequence of ev
ents: never testified that he 
had seen any apronless dealers on the casino floor on October 

31 and, moreover, never testified to having gone to Ebaugh to 
report that dealers were on the casino floor, much less dealing, without aprons.  Nor did Solheim corroborate any aspect of that 
evolving description which Eb
augh ended up advancing.  In-
stead, consistent with the above-
described testimony of Soole, 
Solheim testified that ﬁright at 11:00 when she reported to 
work,ﬂ Soole had come ﬁup to me.  She said she forgot her 
apron, and I got one out of the podium and gave it to her.ﬂ  
Thus, Solheim contradicted any 
assertion about having to chase 
down Soole to give her an apron. 
Solheim™s testimony also, at least, tended to contradict 
Ebaugh™s claim of having to chase down other dealers to give them aprons.  In the first pl
ace, Solheim described only two 
other dealers who had reported 
on October 31 without aprons: 
Vongnalath and Woods who, tes
tified Solheim, ﬁcame up and 
said they forgot their aprons.ﬂ  In the context of the foregoing 
testimony, Ebaugh™s account of what supposedly had occurred 
simply cannot be accorded any reliance as a basis for a finding 
of facts as to what had taken place on October 31. 
Once the games opened on October 31, Solheim testified, ﬁI 
got documentation forms out and wrote . . . three different ones 
for each person that they had come to work without an apron, and 
that I was loaning them one.ﬂ  Solheim further testified that the 
text of what he had written on all three forms had been essentially 
ﬁidenticalﬂ; he characterized the forms as, ﬁMore of a receipt than 
anything else.ﬂ  But, that testimony was not wholly accurate. 
As will be seen below, Solheim would later on October 31 
discard the form prepared for Soole.  However, Respondent 
retained the ones prepared for 
Vongnalath and Woods.  Consis-
tent with Solheim™s testimony, the wording on them is essen-
tially identical.  But, that word
ing shows that the forms seem-ingly represented something more than merely ﬁa receipt.ﬂ  The 

forms for Vongnalath and Woods
 both state that should the 
recipient report for work again without an apron, she/he may be 

sent home until able to report for work in complete uniform.  
Surely those words partake more 
of warning, than of simple 
receipt.  If truly no more than 
a receipt had been
 involved, there 
would seem no need to add such a warning.  And neither Sol-
heim nor any of Respondent™s other witnesses explained why 
such a warning would have been added to what Respondent 
characterizes as no more than a receipt. 
Furthermore, while Respondent™s
 witnesses contended that 
such ﬁreceiptsﬂ are destroyed upon return of the borrowed uni-

form item, the fact is that as
 of the hearing Respondent still 
possessed the receipts issued to Vongnalath and to Woods.  Its 

officials speculated that maybe they had been retained because 
neither of those dealers had returned the borrowed aprons.  If 
so, however, seemingly that would 
have been relatively easy to 
demonstrate: by calling one or both
 of them to explain the fate 
of the borrowed apron(s). 
Beyond that, if Vongnalath or Woods, or both, had not re-
turned the borrowed apron(s) then, as discussed below, Re-
spondent would have levied a charge for the apron(s), in which 
case seemingly there would have
 been some documentation of 
those charges.  Presumably, once the cost of the apron(s) had 
been deductedŠremembering that, 
by the time of the hearing, 
over half a year had passed since those aprons had been bor-
rowed, during which time surely such deduction would have 
occurredŠthere would have been no need to retain mere re-
ceipts for those borrowed aprons. 
Conversely, if those ﬁreceiptsﬂ also had been intended as 
warnings, for reporting to work without complete uniforms, 
then there obviously would have been purpose for retaining 
those two documents: Respondent 
would later be able to pro-
duce and point to what those documents said, should Vong-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 124nalath or WoodsŠor Soole, ha
d she signed the formŠreported 
for work after October 31 without a complete uniform.  Regard-
less of Respondent™s actual intention, as an objective matter, an 
employee asked to sign such a document would have some 
logical basis for suspecting that, by the form as written, she/he 
was receiving at least a mild form of disciplinary warning.  And 
considering what had occurred at Respondent during the pre-
ceding monthŠcoercive interrogation and threats of possible 
discharge directed at employees for engaging in concerted pro-
tected activities, unlawful written warnings issued to Case for 
her involvement in those activities, and, most particularly, 
unlawful suspension of SooleŠsuch suspicion would only be 
heightened. Once the form for Soole had been prepared, Solheim told 
Christianson to take it to he
r for signature.  Soole™s and 
Christianson™s accounts of thei
r ensuing conversation do not 
altogether conform.  Yet, the discrepancies are no more than 
collateral, since their accounts do
 correspond to the extent that Christianson told Soole that she had to sign the form and she 

refused to do so because she did not want another ﬁwrite upﬂ on 
her record.  Instead, Soole told 
Christianson, she would rather 
incur the cost of purchasing a new apron from Respondent™s 
guest services department.  Christianson testified that he then 
had ﬁinformed my supervisor that she didn™t want to sign it.ﬂ  
In fact, Christianson continued on to testify that he had reported 
Soole™s refusal to sign the documentation form both to Solheim and to Ebaugh.  Christianson neve
r explained why, in light of 
the fact that only Solheim had given him the form for Soole™s 
signature, he had bothered to al
so report Soole™s response to 
Ebaugh, a seemingly uninvolved s
upervisor from the events as 
related by Christianson. 
Ebaugh testified that he did later speak to Soole about not 
having signed the documentation form: ﬁafter some time when 
she wouldn™t sign the  . . . slip for borrowing the apron,ﬂ he 
testified, ﬁI told her that, you know, why not sign it.  It doesn™t 
mean anything,ﬂ but ﬁshe said she didn™t want her name on any 
documentation documents.ﬂ 
Although, as set forth above, sh
e had told Christianson that 
she would purchase a new apron, Soole made no apparent im-
mediate effort to do so.  Instead, still wearing the apron bor-
rowed from Solheim, Soole went to the breakroom.  Solheim 
joined her there, intending to discuss the situation.  Again, there 
are differences between her acc
ount and his account of what 
had been said.  But, again, those differences are mostly collat-
eral.  For, both accounts show 
that after Solheim pointed out 
that she would have to sign the document if she intended  to 

continue wearing a borrowed apron, she took it off, handed it 
back to him and picked up one lying on the breakroom table, 
saying that now she had an apron.  When she said that, testified 
Soole, Solheim ﬁtook the write-up and he tore it up right in 
front of me,ﬂ after which, ﬁHe threw it away.ﬂ  That action by 
Solheim, at that point during th
e day, should not simply pass 
without some further comment. 
Solheim claimed that whenever people reported for work 
without part of a uniform, and needed to borrow that uniform 

part, it had been practice to loan the needed item and have the 
borrowing employee sign a receipt for it:  ﬁTo my knowledge.  
Ever since I became a shift manager I had to have everyone 
sign for them.  Days, swing.ﬂ  Then, he further testified, when 
the borrowed uniform part was returned, the receipt would be 
discarded.  But, if the borrowed item was not returned, then the 
receipt was forwarded to, eventually, payroll so that the bor-
rowed item™s cost could be charged to the borrowing employee.  
Solheim™s testimony about that practice was corroborated by 
Ebaugh and by Christianson.  It also was corroborated by al-
leged discriminatee Raymond. 
Thus, based upon the testimony of Solheim described in the 
preceding paragraph, there is logic underlying Soole™s above-
described testimony that Solhe
im had torn up and thrown away 
the documentation form after she had returned the borrowed 
apron to him.  Indeed, he initially testified that he had told her, 
in the breakroom, that the documentation form ﬁwasn™t a write 
up.  It was a receipt that she was going to wear one of my 
aprons,ﬂ but that when she took the apron from the table and 
returned the borrowed one, ﬁsince I had my apron back I justŠ
I don™t know ifŠI didn™t really care.  I had my apron back,ﬂ 
and, ﬁI threw away the write-up.ﬂ  But, during cross-
examination, Solheim appeared to be trying to do a little plac-
ing of his own thumb on the scale: trying to portray the situa-
tion, and Soole™s role in it, in
 a more advantageous light for 
Respondent and in one less 
advantageous for Soole. 
Asked at that point why he had torn up the documentation 
form for the apron loaned to Soole, Solheim then testified, ﬁI 
was frustrated.ﬂ  At receiving back an apron loaned to Soole?  
Well, no.  Solheim earlier had te
stified that he had not become 
frustrated until after it later was discovered that the apron taken 
from the table by Soole had be
longed to another dealerŠMark 
PhonechanhŠwho needed it to perform his duties.  Yet, by that 

point on October 31, Solheim tes
tified, as described in the pre-
ceding paragraph, that he already had thrown away the docu-
mentation form pertaining to 
the apron which Soole had bor-
rowed from him.  Thus, there s
hould have been no relationship 
between throwing away that form and purported frustration 
arising from discovery that Soole needed to return the apron 

which she had picked up from the table. 
Solheim did continue to agree that Soole would not have 
needed to sign the documentation form if she was able to get an 
apron somewhere other than from 
him.  But, he amended his earlier testimony, during cross-examination, as to why he had 
thrown away the documentation 
form which he had prepared 
for Soole on October 31, by claimi
ng that Soole™s return of the 

borrowed apron, based upon picking up one from the table, had 
been only ﬁpartﬂ of his reason for having discarded the docu-
mentation form.  He never did ex
plain precisely what the other 
ﬁpartﬂ was, for having discarded that form.  Presumably, he was 
attempting to portray his purported frustration at having to 
come back to Soole a second time on October 31 about the apron situation.  If so, however, Solheim™s assertion of frustra-
tion obviously could not pertain 
to his reason for having dis-
carded the documentation formŠthat occurred before he had to 

return to Soole about the apron that she had picked up from the 
table. As stated above, the apron taken from the breakroom table 
by Soole had belonged to dealer Phonechanh who, discovering 
that it was missing from the table,
 apparently had gone to Sol-
heim.  Both Soole and Solheim 
testified that the latter ap-
 BELLE OF SIOUX CITY, L.P. 125proached Soole, apparently on one of her succeeding October 
31 breaks, although that is not altogether clear.  Solheim told 
her that she needed to give back to Phonechanh the apron she 
was wearing.  Again, he offered to allow her to borrow an 
apron from him if she was willing to sign a documentation form 
for it.  She again declined, saying that she would rather pur-
chase a new one than sign what she regarded as another ﬁwrite-
up.ﬂ Soole testified that, at that point, Solheim went into the 
men™s locker room to search unlocked lockers for an apron that 
she could wear.  According to Soole, he brought one out for her 
to wear.  ﬁAnd so I gave him the dealer Mark™s apron back,ﬂ 
she testified.  Solheim denied that he had gone to the men™s locker room and gotten an another apron for Soole, perhaps 

because he viewed such a concession as somehow diminishing 
his frustration assertion.  If so, th
at was a mistake by Solheim.  
He did not dispute Soole™s test
imony that she had given back 
Phonechanh™s apron.  As discussed below, Respondent™s own 
witness, Jean Nepple, testified 
that Soole had been wearing an 
apron later, when Soole had subsequently gone to guest ser-
vices personnel to purchase a new 
apron.  Obviously, Soole had 
gotten that apron from someplace.  In this instance, there is no 
seeming reason for her to have tailored her testimony, as she 
appeared to be doing on some other occasions.  Absent evi-
dence identifying some other source from which Soole had 
gotten that apronŠand none existsŠSoole™s account of Sol-
heim having gotten her one from the men™s locker room would 
appear to be reliable. 
Solheim conceded that when Soole next returned to the ca-
sino, she had been wearing an apron.  As to the events sur-
rounding her having received that apron, Soole testified that 
after giving her the apron from the men™s locker room, Solheim 
had left the breakroom, but she 
began thinking about it.  She 
explained that she became ﬁconcerned about whose apron Mark 

had gotten out of the locker because I figured that if they [sic] 
didn™t have an apron they [sic] were going to be in trouble,ﬂ 

and, in consequence, ﬁI chose to
 call guest services who was in 
charge of the uniforms at the time and I called over to Lisa 

McVay™s office and I asked to talk to Lisa, and the gal who 
answered the phone said that she [McVay] was in an inter-
view.ﬂ  McVay, the guest services manager, at least during 
October, was not called as a witn
ess, even though, as will be 
seen below, her subsequent remarks to Greco were, according 
to him, a component of the sequ
ence of events culminating in 
the decision to suspend Soole for her conduct on October 31. 
The ﬁgal who answered the phoneﬂ had been Jean Nepple, 
Respondent™s marketing analyst by
 the time of the hearing, but 
the guest services supervisor on October 31.  Nepple agreed 
that Soole had telephoned and tes
tified that she and McVay had 
been interviewing a prospective employee at the time Soole™s 
call had been received in McVay™s office.  So far as the record 
discloses, Soole could not have known, when she had placed 
the call, that McVay was interviewing an applicant. 
Both Soole and Nepple testified that the former had asked 
about purchasing an apron and that Nepple had replied that she 
and McVay were conducting an inte
rview, so Soole would have to contact a guest services representative.  Soole then called 
Heather Morgan, one of the guest services representatives and 
another individual never called 
as a witness, though there was 
neither evidence nor representation that Morgan was not avail-
able to testify. 
Soole testified that she asked Morgan if she (Soole) would be able to get an apron ﬁnowﬂ and that Morgan responded, 
ﬁSure. I™ve got the time.ﬂ  In fact, there is no evidence that 
Soole™s call and request had inte
rrupted any activity in which 
Morgan had been engaging when 
she had received Soole™s call. 
Soole testified that when she located Morgan, the latter no-
ticed that Soole was wearing an apron and inquired why Soole 
needed an apron.  ﬁI just need an apron,ﬂ Soole testified that 
she had replied.  Consistent with
 Soole™s testimony, in her writ-
ten recitation of what had occurred on October 31, submitted to 
Respondent the following day, Nepple wrote that ﬁthe apron 
[Soole] had was in bad shape, and Marla stated that it was an 
apron that she had found.ﬂ  Al
though the latter statement is 
ambiguous, it does not contradict
 Soole™s testimony about hav-
ing gotten the apron from Solheim, after he had found it in the 
men™s locker room. 
Morgan would have gotten an apron for Soole, without fur-ther involvement by McVay, ha
d not a problem arisen.  Ac-cording to Nepple, uniform parts are kept in the dry storage 

room.  To get into that room a key is needed.  Morgan discov-
ered that, to get an apron for Soole, she needed that key.  So, 
Morgan went to McVay™s office where a key was located.  
Nepple testified, ﬁwe hadn™t expected Heather to come in dur-
ing the time.  We didn™t think that she would come in during 

the interview, but we had kind 
of forgotten about the key.ﬂ  
Yet, there is no evidence that it had been anything done by 

Soole which had led to Morgan™s decision to enter McVay™s 
office on October 31, thereby interrupting the interview then in 
progress there.  So far as the record shows, that had been an 
unaided decision made by Morgan. 
As to what happened in McVay™s office, Nepple testified 
that, ﬁHeather came in to the office,ﬂ while Soole ﬁwas in the 
doorway.  The hallway is right here.  Lisa™s desk is here facing 
out into the hallway.ﬂ  Then, ac
cording to Nepple, ﬁLisa spoke 
with Marla.ﬂ  So far as the record shows, had McVay not cho-
sen to address Soole, the latter
 would have remained standing 
silently ﬁin the doorway.ﬂ  As to the exchange which ensued 
after McVay had spoken to Soole, Nepple testified that McVay 
had said to Soole ﬁthat she would need to fill out a payroll de-
duction form just to charge her for the apron because the one 
she had at the time was so tattered that Lisa said that it wasn™t 
replaceable [sic].ﬂ  According to
 Nepple, Soole replied that she 
would ﬁrather take the payroll 
deduction than receive the write-
up that she was about to get.ﬂ 
 During cross-examination, Nep-
ple testified that she could not remember any other conversa-
tion on that occasion. 
Nepple did describe Soole™s tone, when she made the above-
quoted statement to McVay, as having been ﬁirateﬂ and as ﬁa 
little bit snotty.ﬂ  Of course, there is no testimony by Morgan 
nor, more particularly, by McVay corroborating Nepple™s opin-
ion of Soole™s tone.  More significantly, there is no evidence 
that McVay had voiced any complaint to Greco about Soole™s 
tone, nor even described that
 tone, when McVay spoke to 
Greco later that day.  In consequence, there is no evidence that, 
in deciding to suspend Soole, 
decision-making officials had 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 126been aware of Soole™s asserted ﬁirateﬂ and ﬁsnottyﬂ tone of 
voice when speaking to McVay. 
Soole got the apron from Morgan and, Solheim conceded, 
was not on the casino floor again that day without an apron.  
Four days later, on November 
4, Soole was given the above-partially quoted Record of Counseling and, as a result, was 
again suspended for 3 days.  The testimony advanced in support 
of Respondent™s defense, that 
the suspension had been imposed 
for legitimate reasons arising from the events of October 31, 
was sometimes uncorroborated, ot
her times inconsistent, and 
not infrequently marred by gaps in evidence presented to sup-
port that defense. 
Four documentation forms were
 presented in connection 
with that defense: one comple
ted by Christianson, another 
completed by Solheim, a third completed by Nepple, and a 

fourth completed by McVay.  T
hose forms set forth each offi-
cial™s description of what had occurred on October 31 and ap-
parently constituted the totality of the information available to 
the decision-makers who decided to suspend Soole.  As pointed 
out above, McVay did not testify.  So, the only evidence from 
her regarding what she may have sa
id to other officials is what 
is stated in the documentation form which she completed. 
In that form, dated November 1, McVay recited that she and 
Nepple had been conducting an in
terview and that Soole and 
Morgan had come to the office ﬁfor the dry storage keys,ﬂ after 
which McVay wrote, ﬁI asked Heather who the apron was for,ﬂ 
and when Morgan replied for Soole, ﬁMarla came around the 
corner and I said Marla you already have an apron,ﬂ to which 
Soole said, ﬁI™d rather buy an apron than take the write up their 
[sic] going to give me.ﬂ  Mc
Vay™s documentation-account con-
tinues by stating that after Soole said ﬁshe foundﬂ the ﬁtorn and 

tatteredﬂ apron which she was wearing, ﬁI told her to stop back 
next week and sign the paper work [sic] because I was inter-
viewing and I didn™t have th
e time to get the forms.ﬂ 
There are three significant omissions from McVay™s written 
report, given Respondent™s defe
nses for Soole™s November suspension.  First, as pointed out above, McVay never wrote 
that Soole had been ﬁirateﬂ or ﬁsnottyﬂ when she spoke with 

McVay.  Second, the written ac
count does not claim that Soole 
had initiated the brief excha
nge which occurred between her 
and McVay; to the contrary, Mc
Vay wrote that she had first 
engaged Soole in conversation 
about ﬁalready hav[ing] an 
apronﬂ.  Third, most importantly, at no place in her written 
account did McVay state that Morgan™s effort to get the key, 
nor anything said or done by Soole, had somehow interfered 
with ability to conduct 
the interview.  Nor, as it turns out, is 
there any evidence that McVay had voiced any complaint con-
cerning Soole and ability to continue conducting that interview. 
Greco testified that, at approx
imately 4:45 p.m. on October 
31, Ebaugh had ﬁcome to the office for somethingﬂ and, while 
there, had mentioned, ﬁMarla isŠMarla is giving us a hard 
time over an apron in the casino.ﬂ 
 In fact, Ebaugh corroborated 
that testimony:  ﬁI mentioned to Gordie that there was a hulla-
baloo about theŠabout the apron, that there wasŠshe  
wouldn™t signŠshe wouldn™t sign the documentation form.  
She didn™t want her name on it.ﬂ  Yet, concededly Greco took 
no action in immediate response to what Ebaugh had said, al-
though his testimony about his response(s) pursued an ambling 
course, by now a familiar trait in Greco™s testimony. 
During direct examination, he testified that when Ebaugh 
had mentioned the ﬁhard timeﬂ being given by Soole, he 
(Greco) had merely asked who 
was watching the casino, be-
cause Greco had been told that Solheim had to go downstairs 
and, obviously, Ebaugh was not at
 that point in the casino.  
Greco renewed that testimony initially during cross-

examination: his only concern on October 31 had been with 
someone supervising in the casino.
  But, then he began supply-
ing his own evolving versions 
of the comments which he and 
Ebaugh had exchanged. 
Asked if the ﬁapron-thingﬂ had not concerned him at the 
time, Greco seemed to appreciat
e the effect on Respondent™s 
defense of answering that it had not concerned himŠthe obvi-
ous inference which could be drawn from his answers to that 
point.  Thus, he testified that, 
yes, he had at the time asked 
Ebaugh, ﬁWhat do you mean,ﬂ and Ebaugh had said, ﬁshe 

wouldn™t acknowledge the form of the apron.ﬂ  Asked later how 
he had known to ask Christianson for a written account of the 
apron incident, Greco added a little more to his description of 
what had been said by Ebaugh.  He claimed that Ebaugh also 
had said that Christianson had 
some information about what had occurred.  Then, Greco further added that Ebaugh also had 

said that Solheim had been involved.  By that point, Greco had 
extended his description of his conversation with Ebaugh well 
beyond what he initially testified 
had been said.  In the process, 
he supplied elements to it which were not corroborated by 

Ebaugh™s above-quoted descripti
on of what he had said to 
Greco on October 31. 
After having spoken with Ebau
gh on October 31, testified 
Greco, he had encountered McVay a few minutes later.  He 

testified that ﬁshe said Marla was very upset and Marla needed 
an apron and I want you to know that she™s got an apron,ﬂ but, 
ﬁI didn™t fill out a payroll deduction thing.  Make sure she 
getsŠyou get the apron back from her.ﬂ  Of course, such a last 
statement by McVay would have ma
de no sense at all.  No one contested that Soole had c
ontacted guest services to purchase an apron.  Obviously, from her written account, McVay had 
understood as much.  So, there would have been no reason for 
McVay to tell Greco to ﬁget the apron back from her.ﬂ  It also 
should not escape consideration th
at there is no evidence that 
McVay ordinarily informed Gr
eco about employee-uniform 
purchases.  Accordingly, it is so
mewhat puzzling that, within a 
short time after Soole had obtained the uniform, McVay would 
be speaking with Greco about that purchase.  If she did so, 
there is no explanation for providi
ng that information to Greco, 
since McVay was not called as a witness. 
During cross-examination about McVay™s October 31 state-
ments to him, Greco again made 
some additions to the account 
which he initially had advanced
.  He added that McVay also 
had said that she was concerned 
that Soole had not filled out a 
payroll deduction form for the apron.  For her to have said that 
would have made no sense.  Af
ter all, in her written account, 
McVay stated that she had ﬁtold her to stop back next week and 

sign the paper work because I was interviewing and I didn™t 
have the time to get the forms.ﬂ  If there is fault to be appor-
tioned for no paperwork having 
been completed on October 31, 
 BELLE OF SIOUX CITY, L.P. 127in connection with Soole™s apron-purchase, it was that of 
McVay, not Soole.  Certainly th
ere is no evidence even tending 
to show that, after Soole had left the office, McVay had 

abruptly formulated some sort 
of doubt that Soole would not do 
what McVay had instructed her to
 do: stop back next week to 
sign the necessary payroll deduction for the apron™s purchase. 
Greco made a further addition during cross-examination to 
his description of McVay™s re
marks on October 31.  In the 
process of answering a question, Greco testified that McVay 

had also said ﬁthat Marla had in
terrupted her interview.ﬂ  Yet, that bolt from the blue tended not to be confirmed by McVay™s 
above-described written account of what had occurred when 
Morgan had come to the office, with Soole in tow.  That asser-
tionŠinterview-interruptionŠis one of the reasons for having 
suspended Soole on November 4.  Given that fact, it seems 
inexplicable that, if McVay in fact had said that, Greco would 
have omitted it from his desc
ription during direct examina-
tionŠﬁwhen, presumably, Respondent was presenting the facts 

in a posture most favorable to its defense,ﬂ 
McKenzie Engineer-
ing, supraŠof what McVay had said on October 31. 
Greco made his next misstep wh
en he testified that, during a 
telephone conversation with Pavone
 at approximately 5:15 p.m. 
on October 31, he had mentioned,
 ﬁMarla is giving us trouble 
about an apron and gave Lisa trouble about getting an apron.ﬂ  

According to Greco, Pavone responded, ﬁInvestigate it and 
send the copies to Kathy.ﬂ  Greco repeated that purported re-
mark by Pavone during cross-examination.  At that point, how-
ever, he added that he had told
 Pavone, ﬁJohn, there is a little 
thing going on right now.  Lisa was just here concerning 

Marla™s refusal to acknowledge the receipt of an apron.ﬂ  But, 
as described above, McVay neve
r wrote, in her documentation 
form of what had occurred, that she had been involved in 

Soole™s refusal to sign the form prepared by Solheim.  And 
McVay never claimed, so far as the evidence shows, that Soole 
had refused to acknowledge the 
purchase of a new apron. 
More trouble for Greco™s foregoing account emerges from a 
review of Pavone™s testimony 
regarding how he had learned 
about the events of October 31.  He made no mention whatso-
ever about Greco having said anything to him on October 31, 
nor afterward, about what had occurred.  Rather, Pavone testi-
fied, ﬁMy involvement was I 
knewŠHR [Human Resources] 
made me aware that the issue had surfaced,ﬂ adding, ﬁI don™t 
recall if it was Kathy [Allan] 
or Barb [Holsinger].  Someone 
brought it to me and said ‚this is the second suspension.™ﬂ  Of 

course that someone could not ha
ve been Greco.  There is no 
evidence that as of October 31 consideration was being given to 
again suspending Soole.  Accord
ingly, there is no corroboration 
by Pavone for Greco™s above-described claim that he had been 
instructed by Pavone to investigate what had occurred on Octo-
ber 31. Obviously, an investigation was conducted.  Statements were 
obtained from the four above-name
d officials.  Yet, no state-
ment was obtained from Ebaugh, w
ho claimed to have been the 
one to whom Galle reported there were dealers not wearing 
aprons.  Nor was a statement obtained from Galle who, were 
Ebaugh credible, had been the one who discovered that dealers 
were apronless.  True, neither of them had been involved in 
Soole™s refusal to sign the documentation form prepared by 
Solheim.  However, a rereading of the above-quoted Record of 
Counseling™s assertions shows that part of the misconduct at-
tributed to Soole on October 31 was ﬁrefus[ing] to acknowledge 

that she reported to work w/out
 AN ApRON.ﬂ  Certainly, based 
upon Ebaugh™s account, he and Galle had been the lone two 

officials who possessed knowledge that Soole and other dealers 
had reported without aprons.  Of
 perhaps greater significance, there is no evidence that a statement had been requested of 
Morgan who, after all, had been the guest services representa-
tive with whom Soole had spoken originally and, further, had 
led Soole to McVay™s office. 
Very little evidence was adduced regarding the steps which 
led Respondent to the decision to suspend Soole for 3 days on 
November 4.  Greco testified that after having collected and 
submitted the statements of Solheim, Christianson, McVay, and 
Nepple, he had not heard anything more until November 3 at 
about 5 p.m.  At that time, he te
stified, Allan had ﬁsaid that we 
were going to suspend Marla the next day for insubordination 
and interrupting departmentalŠa
nother department
™s managers meeting.ﬂ  ﬁNo, I was notﬂ asked for a recommendation, testi-fied Greco. Pavone was unclear concerning his role in that suspension 
decision.  ﬁSomeone brought it to me and said ‚this is a second 
suspension,™ﬂ he testified.  Su
ch a description 
seems to imply 
that, by the time that it got to him, someone else already had 
made a suspension decision.  Ho
wever, Pavone never testified 
who that someone else might have
 been.  And no other official 
of Respondent claimed to have made that decision, leaving a 
gap in the evidence concerning the sequence of events leading 

to Soole™s November 4 suspension.  The best that can be in-
ferred is that Allan had been that
 someone else.  Of course, she 
did not appear as a witness and 
so, there is no explanation of 
her reason for selecting suspension as the level of discipline to 

be imposed, if she had been the 
official who act
ually had made 
that selection. 
Under Respondent™s progressive
 disciplinary policy, Soole 
seemingly should not have been
 suspended on November 4, without first having been verbally counseled and, then, given a 

written warning for prior relatively recent infractions.  But, 
there had not been two prior disc
iplines of Soole for previous 
infractions.  So, selection of suspension, as the discipline to be 

imposed on November 4, seems excessive in light of Respon-
dent™s disciplinary policy. 
Of course, by then Respondent
™s newly issued employee 
manual allowed a greater level of discipline to be imposed for 
infractions considered to be ﬁsevereﬂ under ﬁstate and local 
laws.ﬂ  Forgetting an apron and having to borrow one, however, 
has not been shown to be conduct which violates any State or 
local law.  Further, even to the extent that Soole™s refusal to 
sign the documentation form and re
sultant effort to purchase an 
apron might be characterized as impertinent, there is no show-
ing that either action violated any State or local law.  To the 
contrary, all of Soole™s Octobe
r 31 conduct, except for perhaps 
her remarks to ChristiansonŠwhich he initiated at a location of his choiceŠhad occurred outside of the area patronized by 
casino customers. 
True, Soole did have a prior rece
nt Record of Counseling, is-
sued to her on September 24 and notifying her of her first 3-day 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 128suspension.  Yet, as concluded in subsection B, above, that had 
been an unlawfully issued Record of Counseling.  A legitimate 
defense to the second 3-day suspension can hardly be based on 
an earlier disciplinary suspen
sion that violated the Act. 
Beyond that, unlawful issuance 
of the September 24 Record 
of Counseling, as well as th
e concerted protected activity, 
knowledge and animus factors 
reviewed in subsection B, 
above, provide evidence of unlawful motivation for the No-
vember 4 Record of Counseling and suspension.  And, as with 
the earlier one, Respondent™s defense of legitimacy for the 
November 4 suspension is underm
ined by the general unreli-
ability of its witnesses and, with specific regard to the defenses 
to the November 4 suspension, by the inconsistencies arising 
from the ﬁevolving versions,ﬂ Arnold v. Groose, supra, ad-
vanced by especially Greco, but also Ebaugh, by the absence of 
testimony from other central officials involved in the events of 
October 31, and by the complete lack of support for the asser-
tions made in the November 4 Record of Counseling. 
As to the latter, there is no ev
idence that anyone had asked 
Soole on October 31 ﬁto acknowledge no more than that she 
reported to work w/out AN ApRON,ﬂ independent of the rea-
son stated on Solheim™s documentation form for needing an 
apron and, also, of that form™s warning about repetition of such 
conduct in the future.  Of cour
se, Respondent™s officials could 
not have seen after October 31 what was stated on that form; 
Solheim admittedly had discarded it on October 31.  More sig-
nificantly, there is no evidence 
that Soole had ﬁinterruptedﬂ 
another department™s interview. 
 Aside from her call to McVay, 
which was not shown to have been placed with knowledge that 
McVay then was involved in an interview, and from waiting in 
the hallway while Morgan went into McVay™s office to pick up 
the key, Soole had done nothing which could be characterized 
as interruption of McVay™s interview.  True, from the hallway, 
Soole had spoken with McVay.  But, she did so only after 
McVay had initiated a conversa
tion.  In her written account, 
even McVay did not characteri
ze Soole™s responses as having 
constituted an interruption. 
I do not credit the testimony advanced to support Respon-
dent™s defense of legitimacy 
for imposing the November 4 sus-

pension on Soole.  In light of 
that conclusion, and the earlier-
discussed factors showing that 
the actual reason for imposing 
that discipline had been a cont
inuation of Respondent™s retalia-
tion against Soole for having sought Workers Have Rights 
Too™s assistance and, concomita
ntly, to deter her, and other 
employees who learned of he
r second suspension, from con-
tinuing to seek assistance from 
Sturgeon and his organization, to achieve improvement in em
ployment conditions at Respon-
dent. I conclude that a totality of the evidence establishes that 
Respondent violated Section 8(a
)(1) of the Act by suspending 
Marla Soole from November 4 through 6. 
D.  The Discharge of Marla Soole on November 11 
One aspect of Soole™s activit
ies on November 4 would be-
come pertinent to events following her return from suspension. 

Respondent follows what has been characterized as ﬁa double 
check systemﬂ for employees to record their presence at work. 
Using their individual badges, em
ployees would ﬁswipe inﬂ on 
a timeclock when they arrived for work.  At shift™s end they 
would use their badges to ﬁswipe
 outﬂ on that sa
me timeclock, 
when leaving work. 
In the casino is maintained a sheet of paper, a log, on which 
are printed the names of casino employees.  Upon reaching the 
casino each day, those employees write their time of arrival by 
their printed names and sign the 
log.  The purposes for doing so 
are to inform casino-supervisio
n who has reported for each 
shift, to serve as a double-check on the timeclock entries, and 
as the basis for dividing up the tokesŠdealer tips, as discussed 
in subsection E, belowŠfor shifts.  Under the procedures con-
templated by Respondent, those employees would sign out by 
their names on the log when they finished their shifts and left 
work. 
The testimony shows that for some period prior to November 
4 casino employees had been following the practice of signing 
in and, in addition, signing out 
on the logs when they arrived 
for work.  Doing so had been simply a matter of convenience, 
in the employees™ view, and of avoiding the possibility of for-
getting to sign the log when leaving work.  Should a casino 
department employee leave unexpectedly early, she/he would 
simply correct the log or, as Rosenbaum testified that she had 
told Greco and Galle after November 4, ﬁwould call the super-
visor when I got home and let them know that I had forgotten to 
do that.ﬂ Interestingly, none of Res
pondent™s table games shift man-
agers or floor supervisors denied having ever been called by, at 
least, Rosenbaum to make such corrections.  Nor did any of 
those officials, shift managers and floor supervisors, deny hav-
ing been aware that casino employees were following that si-
multaneous sign-in/sign-out practice.
  In consequence, there is 
some basis for concluding that 
Respondent had been aware that 
at least some of its employees were following that practice. 
Such a conclusion is reinforced by the above-stated fact that 
one reason for requiring employees to sign-in on the logs had 
been to inform casino supervision of who had and who had not 
reported for work as scheduled each day.  To accomplish that 

objective, presumably the logs were reviewed daily at that level 
of supervision.  Obviously, thos
e examinations would occur at 
shifts™ beginning and, equally 
obviously, would reveal to su-
pervision that at least some 
employees had already signed out, 
even before their shifts had begun. 
On November 4 Soole had followed that sign-in/sign-out 
practice when she had arrived for work.  As set forth in the 

preceding subsection, she was suspended that day.  As she left, 
she neglected to correct the sign-out time already recorded on 
the log for that day.  As it turned out, Soole™s neglect to do so 
led a payroll department employee
, identified only as Ardeth, to 
adjust the timecard entry to show that Soole had swiped out at 
her scheduled November 4 departure time.  Ardeth™s action, in 
turn, led Respondent to fire 
Soole on November 11, for having 
falsified her timeclock recordŠa termination which the Gen-
eral Counsel alleges to have violated Sec
tion 8(a)(1) of the Act. 
With regard to the sequence of events leading to that termi-
nation, Soole returned to work, from her second 3-day suspen-
sion, on Friday, November 7.  She worked that day and during 
the following one, November 8.  She took her scheduled days 
off on November 9 and 10.  When she reported for work on 
Tuesday, November 11 she was summoned to an office where 
 BELLE OF SIOUX CITY, L.P. 129Greco notified her of her termination.  That termination is re-
corded on a Record of Counseling.  In pertinent part, that Re-
cord of Counseling states that Soole ﬁhas Been previously 
counseled for Breach of company Security [sic]ﬂ and that 
ﬁARGOSy CORPORATE Policy states that each employee is 
responsible for the use of their t
ime clock badge [sic],ﬂ with the 
result that, ﬁFalsifying or altering any [Respondent] document 
including time cards is considered severe enough to warrant 
termination of employees.ﬂ  Th
e Record of Counseling contin-
ues by stating that Soole ﬁis being terminated as a result of 
Exhibit B Employee Handbook which states an employee must 
be barred from (6) six months to
 permanently.  Marla is ex-
cluded from the property for a period of one year (11Œ11Œ97Š
11Œ11Œ98).ﬂ  The complaint also alleges that the 1-year bar 
from the premises violated Se
ction 8(a)(1) of the Act. 
During the above-mentioned mee
ting with Greco, Soole de-
nied heatedly that she had swiped out on the timeclock on No-
vember 4.  She admitted that it had not occurred to her, given 
the circumstances of that meeting, to bring up the possibility 
that someone in the payroll depa
rtment might have adjusted her 
timeclock record to correspond 
with her sign-out time on the 
log.  In fact, there is no evidence that any employee, nor even 
supervisor, had regarded the logs as documentation to which 
payroll department employees looked when preparing their own 
records of employees™ attendanc
e.  Greco rebuffed her denials 
and Soole was escorted from Respondent™s facility. 
Once again Respondent presented a defense marred by in-
consistencies and contradictions, 
as well as by uncorroborated 
assertions.  Pavone acknowledged 
having been the official who 
had made the ultimate discharge decision.  He testified that his 
decision had been formulated after it ﬁwas brought to my [sic] 
by accounting and HR that there appeared to be a fraud regard-
ing punching outﬂ by Soole;  ﬁS
ubsequently I was made aware 
that Marla may have given her timecard to someone else to 
punch out for her.ﬂ  According to Pavone, ﬁHR brought the file 
in.  We reviewed the file.  We looked at where Marla was in the 

disciplinary process and we determ
ined at that point that she 
needed to be terminated because she was well past the normal 

steps that someone would go through for termination.ﬂ  All else 
aside, that simply had not been true.  Soole had received two 
prior disciplinary records of 
counseling.  Under Respondent™s progressive disciplinary policy, she would have reached the 
suspension stage, not the termination stage. 
Beyond that, Pavone never identified who from ﬁaccountingﬂ 
and who from ﬁHRﬂ (Human Resources) had been involved in 
bringing the subject of Soole™s timecard to his attention.  Nor 
did he identify the person who purportedly had made him 
ﬁaware that Marla may have given her timecard to someone 
else to punch out for her,ﬂ a matter addressed in greater detail 
below.  Also left unidentified was the other(s) ﬁWeﬂ with 
whom he had ﬁreviewed the file.ﬂ 
 In addition, no one testified 
that she or he had been involved in the process which Pavone 

claimed had led him to determine 
that Soole should be fired.  
As a result, none of Pavone™s foregoing testimony was corrobo-
rated by anyone, leaving him as Respondent™s sole witness 
regarding the decision, itsel
f, to discharge Soole. 
Furthermore, Pavone™s testimony resulted in an inconsis-
tency with the above-quoted ﬁExhi
bit Bﬂ statement in Record 
of Counseling issued to Soole on November 11.  By that date 
Respondent™s new employee ha
ndbook had become effective.  
ﬁEXHIBIT B
ﬂ of that handbook lists 11 offenses warranting, 
according to its prefatory statement, ﬁimmediate termination of 
employment.ﬂ  One of those specifically enumerated 11 of-
fenses is, ﬁFalsifying or alte
ring any [Respondent] document, 
including but not limited to, timecards, employment applica-

tions or other documents.ﬂ  Now, had that truly been the of-
fense of which Soole was suspected by Pavone, and by whom-
ever else with whom he assert
edly had spoken, it appears to 
have been unnecessary for him to
 have ﬁreviewed the fileﬂ and 
ﬁlooked at where Marla was in the disciplinary process,ﬂ to 
make a determination that S
oole ﬁwas well past the normal steps that someone would go through for termination.ﬂ  Regard-
less of her past record, under the literal reading of Exhibit B™s 
preface, it should have been de
cided that Soole should be ﬁim-
mediately terminated.ﬂ 
At one point Pavone asserted flat
ly, ﬁI believed that this was 
a fraudulent incident.  I believed that Marla when she left the 
building was mad and gave her timecard to somebody else and 
had somebody else punch her out.  In my opinion that™s fraud.ﬂ  
Surely, such an assertion would have disposed him to immedi-
ately discharge Soole, without re
gard to her prior record, blem-
ished or unblemished.  Aside from that consideration, however, 
Pavone also testified, ﬁIf this 
was a first incident I probably would have brought Marla in and said ‚What did you do here?  
What is this?™ﬂ  Not only is th
at latter testimony at odds with 
Pavone™s first above-quoted asserti
on,  reproduced in this para-
graph, but it effectively concedes that, but for the unlawful 
earlier records of counseling, Pavone would have afforded 
Soole the opportunity to explain to him what might have oc-
curred on November 4Šthat he would have investigated fur-
ther before reaching his discha
rge decision, by speaking with 
Soole. Two other related facts are left unexplained by Pavone™s 
above-described account.  First, he conceded that, as of No-

vember, there had been not even a prior hint that Soole would 
engage in fraud.  In that conceded context, there is some basis 
for questioning why Pavone would so quickly have jumped to 
the conclusion ﬁthat this 
was a fraudulent incident.ﬂ 
Second, other considerations aside, Soole appeared to be a 
seemingly intelligent individual who appreciated the conse-
quences of her actions.  And Pavone appeared to recognize as 
much about Soole.  Thus, it is difficult to understand how he 
could have concluded that she would have been so oblivious to 
reality that, after being suspended on November 4, she could 
have believed that she could get paid for November 4 by sneak-
ing back to swipe out on the timeclock or, alternatively, enlist a 
confederate who would use Soole™s badge to swipe out for Soole.  
Surely, such an action would eventually have been detected by 
Respondent.  Surely, Soole was bright enough to appreciate that 
eventual detection would occur and, equally, Pavone appeared to 
recognize that Soole was bright enough to have appreciated as 
much.  In short, Pavone™s disc
harge decision tends to be dimin-
ished further by an asserted belief in conduct by Soole so reckless 
that it is difficult to believe that Pavone would recognize that 
Soole would not have engaged in it. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 130Once more Greco™s testimony did not aid Respondent™s 
situation.  He testified that he had not been involved in making 
the decision to fire Soole on No
vember 11.  But, he acknowl-edged that he had prepared th
e above-quoted Record of Coun-
seling.  Asked how he had known what to write on it, Greco first answered, ﬁDiscussion with Ms. Allan.ﬂ  Then, for some 
reason, he changed direction abruptly and denied that Allan had 
told him what to write on that Record of Counseling.  Instead, 
he claimed, he had been told wh
at to write by ﬁMr. Terhune.  
The finance director.ﬂ  ﬁHe told me the type of words to use,ﬂ 
testified Greco, in the end.  If so, that created in somewhat of a 
gap in Respondent™s 
overall defense. To be sure, as quoted above, Pavone testified that ﬁaccounting 
and HRﬂ had brought Soole™s time di
screpancy to his attention.  
Presumably, by ﬁaccountingﬂ Pavone had meant Respondent™s 
finance department; at least there is no evidence indicating some 
other department.  Yet, Pavone ma
de no further mention of in-
volvement by ﬁaccountingﬂ in the sequence of events which had 

led to his decision to fire Soole.  It had been with ﬁHRﬂ that he 
had ﬁreviewed the fileﬂ and ﬁdetermined at that point that she 
needed to be terminated.ﬂ  Left unexplained, therefore, was how 
the finance director could have become reinserted, or even in-
serted, into the events which culminated in Soole™s termination.  
That was not explained by either Greco™s or Pavone™s testimony.  
And it was never explained by Terhune; he was never called as a 
witness, though there was neit
her evidence nor representation 
that he was unavailable to testify. 
During direct examination Greco made another of his little 
side trips which, once more, 
really added nothing to Respon-
dent™s defense.  He 
claimed first that, as a result of Soole being 
recorded as having worked a full day on November 4, ﬁa few 
dealersﬂ had complained that 
Soole had been allocated a por-
tion of the total tokes for that day.  For each shift, by that date, 

tokes were totaled and shared among the dealers who worked 
on that shift.  Inasmuch as Soole had been regarded by payroll 
as having worked the entirety of November 4, she had been 

allotted a full share of the tokes received during her scheduled 
shift, thereby depriving the dealers who had worked that shift 
of additional toke income. 
As direct examination progressed, however, Greco reduced 
his ﬁfew dealersﬂ description to one dealer: James Herron, an 
asserted ﬁmember of the toke committee,ﬂ testified Greco.  He 
continued by agreeing that he had reported Herron™s complaint 
to Terhune.  By the end of his 
direct examination, it seemed that Greco was testifying that he had supplied additional infor-

mation prior to the decision to fire SooleŠinformation which 
could have influenced Pavone™s 
decision to discharge Soole: that she had cheated her coworkers of each™s full share of tokes 

for November 4.  In addition, his asserted predischarge report 
to Terhune would possibly expl
ain what Terhune supposedly 
would later have told Greco ﬁthe type of words to useﬂ on the 

Record of Counseling issued to 
Soole.  However, Greco™s tes-
timony about those ev
ents having occurred prior to Soole™s 
discharge collapsed during cross-examination. 
As cross-examination progressed, Greco admitted that it had 
not been until after Soole™s term
ination that he had made his 
report to higher authority, presumably Terhune, about Herron™s 

complaint.  In consequence, 
whatever the truth about a com-
plaint by Herron, it was not a factor in Pavone™s decision to fire 
Soole.  That rendered immaterial, to the issue of legitimacy of 
Pavone™s decision, Greco™s entire testimony about that com-
plaint lodged by Herron.  As to why he had even raised the 
subject, it seemed that Greco was attempting to heap on Soole 
additional adverse information, thereby buttressing Respon-
dent™s defenses that she had become an unsatisfactory em-
ployee whom, for that reason, Pa
vone had legitimately decided 
to terminate. 
After leaving Respondent™s fa
cility on November 11, testi-
fied Soole, it dawned on her that someone in the payroll de-
partment might have seen the 
November 4 log, showing Soole 
as having left at her scheduled 
departure time, and assumed that 
Soole simply had neglected to swipe out at the timeclock, lead-
ing that person to correct her timeclock-recorded departure time 
to show a scheduled time.  S
oole testified that she telephoned 
Ardeth and explained the situati
on.  After checking her records, Ardeth reported back to Soole that, based upon the log, she had 
recorded Soole as having swiped out at shift™s end on Novem-
ber 4.  Soole wasted no time in calling and reporting to Re-
spondent what had occurred.  Ardeth also reported what she 
had done.  Those events led Respondent to take two steps. 
First, Greco and, for no reason explained by the evidence, 
Director of Surveillance Ga
lle summoned Rosenbaum to a 
meeting at which, both Rosenbaum and Greco testified, she 
first was asked about one employee using another employee™s 
badge to swipe out that other em
ployee at shift™
s end.  ﬁThat 
was a possibility,ﬂ testified Greco, that Rosenbaum had used 

Soole™s timecard to swipe out Soole on November 4.  That 
ﬁpossibilityﬂ was consistent with Pavone™s above-quoted testi-
mony about being believing that Soole had given ﬁher timecard 
to somebody elseŠ[to] punch [Soole] outﬂ on November 4. 
Greco testified that he was ﬁnot sureﬂ if the interview with 
Rosenbaum had occurred before or after Soole™s discharge.  
Yet, it almost had to have occurred afterward.  For, Greco 
never disputed Rosenbaum™s tes
timony that she had told Greco 
and Galle, during that intervie
w, about the sign-in/sign-out 
practice.  So far as the evidence shows, Greco, at least, had not 

been aware of that practice prior to Soole™s termination, there 
being no evident reason for him to review the logs.  And Re-
spondent contends that it had been Ardeth™s report which led to 
revelation to higher 
management of the simultaneous sign-in/sign-out practice and, in turn, to the decision to reinstate 

Soole.  Obviously, that seque
nce does not follow had Greco and Galle talked to Rosenbaum
 about the simultaneous sign-in/sign-out practice before Soole™s discharge. 
It is undisputed that Rosenbaum told Greco and Galle that she 
and other casino employees had been engaging in the sign-
in/sign-out procedure and, moreover, that supervisors had made 
corrections on her sign-out times whenever she had neglected to 
do so, at times when she unexpectedly had left work before the 
end of her shift.  Yet, though made aware of that practice, Re-
spondent never investigated it a
ny further, by inquiring if other 
casino employees also had been following it.  More importantly, 

though Rosenbaum had conceded that she had been following 
that practice, no disciplinary action was taken against her as a 
result of her concession.  As will
 be discussed below, a contrary 
course was pursued with regard to Soole having done so. 
 BELLE OF SIOUX CITY, L.P. 131The second step taken by Respondent, in the wake of 
Ardeth™s report and of Soole™s call revealing her knowledge of 
what Ardeth had done, was to rein
state Soole.  Pavone testified 
that, based upon Soole™s call to 
Ardeth and the latter™s report 
about what she had done in connection with Soole™s November 
4 departure time, ﬁI brought our HR director in and said ‚Rein-
state Marla with her benefits 
and her vacation and we own her 
an apology,™ﬂ after which it was reported back to him that those 
actions had been taken.  Even here, however, there was conflict 
between Pavone and Greco.  Pa
vone gave no testimony about 
having said anything to Greco about reinstating Soole.  In con-
trast, Greco claimed, ﬁMr. Pavone said to make it right.  If there 
was something wrong, make it right.  
Those were his orders to 
me.ﬂ
  (Emphasis added.)  Greco never testified that Pavone™s 
order had been relayed to him (Greco) through an intermediary, 
such as Allan. 
That was not the lone problem with Greco™s testimony about 
the reinstatement of Soole.  When meeting with Greco and 
Allan on November 12, Soole was given a new Record of 
Counseling.  This one recorded her reinstatement: ﬁtermination 
on 11Œ11Œ97 will be rescinded.ﬂ  However, it continues on by 
stating, ﬁAll documents concer
ning Record of Counseling 11Œ
11Œ97 will be held without prejudice.ﬂ  It also states, ﬁMarla™s 
only infraction was the pre-matu
re [sic] signing out of hourly 
and toke payroll.ﬂ  As a resu
lt, while Soole was being rein-
stated, the record of her termin
ation would remain and her per-sonnel record would show another ﬁinfractionﬂŠone for which 
only her personnel file would contain any record, even though 
Respondent had full knowledge that she had been but one of the 
employees who had been following the sign-in/sign-out prac-
tice before November 4.  Thus, under Respondent™s progressive 
disciplinary policy, that left Soole to fear that she was vulner-
able to a repeated act of severe future discipline, despite her 
reinstatement, based upon one more adverse record in her per-sonnel file. Another point arises from the ﬁinfractionﬂ statement in 
Soole™s November 12 Record of 
Counseling.  Greco admitted 
having written what was on that 
document.  He claimed that he 
had done so ﬁ[w]ith Marla™s help,ﬂ explaining, ﬁMarla was 

telling me as I was going along a
nd she said ‚I™ll gladly sign 
this paper.[‚]ﬂ  Now, it is rath
er unbelievable that an employee 
would tell her employer to list an
 ﬁinfractionﬂ on a Record of 
Counseling which would be issued to her.  To the contrary, 
neither Greco nor, obviously, Allan contested Soole™s testi-
mony that, during the November 
12 meeting, she had protested 
being ﬁwritten up for something that [other] persons . . . and 
other dealers had been signing in and out all the time anyways.ﬂ  
Given that undisputed testimony, it 
is simply not believable that 
Soole would have expressed willingness to ﬁgladly signﬂ such a 
Record of Counseling.  Having observed her as she testified, I 
have no doubt that Soole had protested that wording on her 
November 12 Record of Counseling.  She was not reluctant to 
protest even the slightest criticism of her.  So, it seems unlikely 
that she expressed glad willingness to sign such a Record of 
Counseling, much less helped Greco to write it. 
It also is plausible that she had protested retention of the No-
vember 11 Record of Counsel, even 
if she was being told that it 
would be ﬁwithout prejudiceﬂ to he
r.  After all, given its earlier 
unlawful conduct, Respondent™s 
words and actions had a not 
particularly reliable track reco
rd by November 12.  Pavone, the 
decisionmaker for Soole™s reinstatement, never explained why 

Respondent would retain a record of vacated discipline.  Obvi-
ously, Allan did not advance an 
explanation.  Nor, while he 
testified that Soole had been told that the November 11 Record 
of Counseling would ﬁbe held without any part of the progres-
sive discipline or anything,ﬂ 
did Greco actually explain why 
retention had been viewed as 
necessary by Respondent.  The 
only explanation suggested by 
the record, given Respondent™s 
ongoing unfair labor practices, is that retention was viewed by 

its officials as one more means of impressing upon Soole the 
authority which Respondent could exercise over her employ-

ment future. Equally puzzling is the allege
dly unlawful one-year bar of 
Soole from Respondent™s premises.  Pavone testified that he 
had been the official who had ma
de that decision.  As to his reason for having selected a ban of
 1-year™s length, he testified 
that it had been a combination of Soole™s prior discipline and of 
her purported fraudulent act on November 4: ﬁbeing that she 
had been through all these different progressive disciplines and 
I believed this was a fraudulent event that™s what led me to the 
one year ban.ﬂ  In fact, termination for one of the offenses 
listed on the above-mentioned Exhibit B of the employee hand-
book does provide for the terminated employee being ﬁbarred 
from the property at least six (6
) months and up to permanent 
barring from the property.ﬂ 
Of course, the longer Soole 
was barred from Respondent™s 
premisesŠwhich, as w
ill be seen in the succeeding section, 
meant not merely the boat, but 
also Respondent™s parking lot 
and other nonbusiness-related areasŠthe more difficult it 
would be for her to communicate with her former coworkers 
about perceived unsatisfactor
y employment conditions and 
assistance in obtaining correction of them.  Pavone never actu-

ally explained why had had chosen a 1-year bar, as opposed to, 
say, the 6-month minimum stated in the employee handbook.  

To the extent that selection of
 1 year might have been based 
upon Soole™s September 24 and November 4 suspensions, it 
resulted from unlawful disciplina
ry actions and, accordingly, 
cannot be said to ha
ve been legitimate. 
Beyond Pavone™s above-quoted testimony about his reasons 
for having selected 1 year as the duration for the ban, both par-

ties papered the record with Records of Counseling showing 
discipline of other employees.  W
ith respect to the bar aspect of 
Soole™s November 11 dischargeŠa
nd, for that matter, the dis-
charge of December 10, discussed in the succeeding subsec-
tionŠmost of those records are m
eaningless to analysis.  For, 
someone other than Pavone had chosen the bar periods imposed 
prior to July. 
Brown had become director of security during that month.  
Before then Pavone had not been the official who chose the 
length of bars to impose.  That
 had been former Director of 
Security Jim Reno.  Only af
ter Reno left did Pavone begin 
making bar decisions.  Pavone testified that he had done so, 
ﬁBecause of [Brown]™s position stepping up from the assistants 
[sic] I then took control again [sic].ﬂ  In other words, to give 
Brown the opportunity to acclimate to his new position. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 132With respect to post-July bars, 
it is significant that Marilyn 
Raymond would be terminated on February 4, 1998, ﬁAs A 
Result of Exhibit B, Employee Handbook,ﬂ according to the 
Record of Counseling pertaining to
 that termination.  Yet, she was barred for only 6 months from Respondent™s premises.  
Pavone, the by-then maker of bar 
decisions, never explained the 
disparity between Soole™s ba
r and that of Raymond, though 
both had been terminated ostensibly for Exhibit B infractions.  
Nor was an explanation provided by any other witness for Re-
spondent. There can be no question that, over the years, Respondent 
has barred employees for prolonge
d periods, some for life.  The 
only witness who testified about the purpose for bars was 

Brown.  He explained that their purpose ﬁwould either be for, 
as you said, to protect an employee who is already there, or as a 
cooling off period.  We don™t want the employee to come back 
the next day and disrupt the casino.ﬂ  So far as the record 
shows, however, there was no need to protect any employee 
from Soole and, moreover, there is no evidence providing a 
basis for inferring that Respondent had viewed her on Novem-
ber 11 as a potentially disruptive 
individual.  Certainly, Pavone 
never advance either explanation.  In sum, the record is left 

with no explanation for sele
ction of a 1-year bar.  
The fact that his discharge decision had been made, at least 
in part, on the basis of prior unlawful discipline of Soole, shows 
that Pavone™s November termin
ation decision had not been 
based upon legitimate considerati
ons.  Had he not relied upon 
the earlier unlawful suspensions, he admittedly would have 
called in Soole and listened to her explanation for how she had 
come to be swiped out at shift™s end on November 4.  In such a 

less confrontational setting, than the one posed on November 
11 when Greco called her in and abruptly told her that she was 
fired, it might have earlier occurred to Soole what might have 
happened.  True, that is not a certainty.  But, it admittedly had 
been those earlier unfair labor 
practices which had led Pavone 
to eschew a meeting with Soole.  As the statutory wrongdoer, 
Respondent must accept responsibility for the adverse conse-
quences of its own unfair labor practicesŠis not entitled to the 
presumption that, had such a meeting between Pavone and 
Soole been conducted, it no more would have occurred to Soole 
to mention possible correction in
 the payroll department, than 
had been the fact during her discharge meeting with Greco. 
There is obvious superficial logi
c to the defense advanced by 
Respondent: that its officials si
mply had made a mistake based 
upon payroll records for November 
4.  Still, the official who 
made the decisionŠPavoneŠdid not advance reliable testi-
mony and was not credible.  So
, mistake is not a defense sup-
ported by credible testimony, especially given the above-

mentioned inference that at le
ast some of Respondent™s lower 
level supervisors had to have known that employees were sign-
ing out when they signed in and the absence of testimony by 
any other official whom Pavone named when describing the 
sequence of events assertedly le
ading to his discharge decision. 
As discussed in preceding sections and subsections, Soole 
was known to have been active 
in connection with securing 
assistance of Workers Have Rights Too, to obtain correction or 

mitigation of perceived unsatisfactory employment conditions; 
Respondent was hostile to communications among its employ-
ees about employment conditions with which at least some of 
them were dissatisfied and, furt
her, was antagonistic toward 
Sturgeon and his organization; Re
spondent was not reluctant to 
act upon that hostility by committing unfair labor practices; 
and, disciplinary actions reflecte
d in records of counseling were 
one means by which it engaged in those unfair labor practices. 
By November 11 Soole already had twice been the target of 
unlawful discipline.  As a result of her unlawful suspensions of 
September 24 and November 4, 
Respondent had been able to 
construct an adverse employment record against her, even 
though her record had not only been spotless for 20 months 
prior to September, but her performance had been applauded by 
Respondent during that 20-month period.  Viewed from Re-
spondent™s perspective, those two disciplinary suspensions 
served to nullify her earlier exem
plary record and, in addition, 
provided a basis for contending that, on November 11, it had 
done no more than discharge an employee whose performance 
had recently soured, as shown by the September 24 and No-
vember 4 suspensions. That is, it seized upon the corrected 
payroll record to support discha
rging Soole, never anticipating 
that she might contact some in 
payroll, like Ardeth, who would 
admit to Soole having made that ﬁcorrection.ﬂ   
Indeed, even after Ardeth™s report Respondent made an effort 
to find an alternative legitimate 
reason for discharging Soole: by 
calling in Rosenbaum and trying to find out from her whether she 
had swiped out Soole on November 4Šan unrealistic alternative, 
given Ardeth™s report that she, not some other employee, had 
ﬁcorrectedﬂ Soole™s November 4 timeclock record. 
In view of the totality of the factors reviewed above, I con-
clude that Respondent has failed to provide credible evidence 
of a legitimate reason for having fired Soole on November 4.  
Given that conclusion and the totality of the evidence showing 
that Respondent™s actual reason had been its hostility toward 
Soole for engaging in activity protected by the Act, I further 
conclude that her November 4 
termination violated Section 
8(a)(1) of the Act. 
Of course, Soole would not have been barred from Respon-
dent™s premises for any period
 had she not been unlawfully 
discharged.  Since that discharge was unlawful, a bar of any 

duration would likewise be unlaw
fulŠthe latter being a direct 
consequence of the former.  Beyond that, Pavone never ex-
plained his choice of one year for the bar™s duration.  As dis-
cussed above, so prolonged a bar 
is not consistent with the 
reasons for imposing bars upon discharged employees and, 
further, is inconsistent with the duration of the bar later im-
posed upon Raymond even though, she like Soole, was dis-
charged under Exhibit B of the employee handbook.  On the 
other hand, barring Soole for 
so long a period would impede 
her access to Respondent™s employ
ees, at the most logical loca-
tion for speaking with them, thereby impeding Soole™s activi-
ties protected by the Act.  Therefore, I conclude that by barring 
Soole from Respondent™s premises for a year on November 11, 
Respondent further violated Section 8(a)(1) of the Act. 
E.  December 10 Discharge of Marla Soole and 
Suspension of Marilyn Raymond 
As discussed in subsection C, above, Sturgeon had not been 
particularly active on behalf 
of Respondent™s employees for 
 BELLE OF SIOUX CITY, L.P. 133most of October, after the ﬁSURVEY FORMﬂ had been pub-
lished in Sioux City™s newspaper.
  That changed on November 
17 when Sturgeon filed the unfair labor practice charge which 

has led to this proceeding.  To the extent pertinent, that charge 
stated that, since September 8, Respondent 
discriminated against Soole, Case, and Gantz, by disciplining them in retalia-

tion for their concerted protected activities.  In addition, Stur-
geon took on representation of Soole in her attempt to obtain 
unemployment compensation for her November 4 through 6 
suspension.  Furthermore, he appeared before the Iowa Racing 
and Gaming Commission on November 20 and protested as-sertedly unjust discharges by 
Respondent, as well as conduct 
which had assertedly led some
 of its employees to quit. 
One way or another Respondent obviously learned of Stur-
geon™s above-described activities.
  In addition to those activi-
ties, Sturgeon communicated direct
ly with Pavone.  By letter to 
the latter dated November 3, St
urgeon gave notice of his inten-tion to appear before the state commission on November 20 
and, also, revealed that, ﬁWe ha
ve conducted a survey of many 
of your former employees . . . and have discovered terrible 
injustices, which will be sh
ared with the commission.ﬂ 
To probably the great surprise
 of no one, Pavone did not 
greet with pleasure the statements in Sturgeon™s November 3 
letter.  In fact, Pavone responded
 by letter dated November 6, 
denying any improprieties take
n against employees by Respon-
dent, accusing Sturgeon of attempting to damage Respondent™s ﬁoperation, good name, and reputa
tion,ﬂ asserting that Sturgeon 
was not an attorney and could 
not be ﬁauthorized to legally represent any individual,ﬂ as well 
as asserting ﬁit is not clear 
whetherﬂ Workers Have Rights Too ﬁis duly authorized to con-
duce [sic] its operations under Iowa
 law,ﬂ and warning that, as 
Sturgeon™s ﬁconduct is not only 
unwarranted and clearly in-
tended to harmﬂ it, Respondent ﬁwill pursue every legal avenue 

to prevent illegal and unwarranted
 acts against it and to protect 
the integrity of its operations
 and its good name and reputa-tion.ﬂ  Obviously, those statements
 do not violate the Act, being 
mere statements of opinion and, further, having been addressed 
to someone other than a statutory employee.  Even so, they do 

show that, as of November 6,
 Respondent, specifically Pavone, 
had a state of mind not favorably disposed toward Sturgeon and 
his organization. Prior to his November 20 appearance before the Iowa Racing 
and Gaming Commission, Sturgeon, aided by a few of Respon-
dent™s employees, including 
Soole, mass-mailed a question-naire to Respondent™s former 
and present employees.  That 
questionnaire sought information 
about discharges, as well as 
about warnings and suspensions, 
and their causes, about past 
union membership, and about willingness ﬁto be part of the 

efforts of [Respondent™s] employe
es to prevent further unjust 
discharges and to correct the 
conditions which have caused so 
many to quitﬂ working for Respondent.  The questionnaires 
were accompanied by a covering letter in which recipients were 
informed of concern that ﬁtoo many of our fellow workersﬂ 
have been ﬁdischarged or forced to quit for outrageous rea-
sons,ﬂ and that, ﬁWe hope to be able to help those still em-
ployed there and those who will come aboard later[.]ﬂ 
There is no direct evidence that any of Respondent™s statutory 
supervisors or agents actually had seen the questionnaire and 
covering letter.  Still, as Greco
 acknowledged, ﬁr
umors, rumors, 
rumors, rumorsﬂ circulated freely among Respondent™s personnel 

complement.  So, there is some basis for inferring that Respon-
dent likely would have become aware of the questionnaires and 
covering letters.  After all, there is no evidence that Respondent™s 
employees ordinarily received communications of that nature.  
So far as the evidence discloses, their receipt by employees was 
an unusual occurrence and, accord
ingly, the type of occurrence 
which naturally would lead to 
communications among employees 
about having received them. 
More directly, when Sturgeon
 appeared before the state 
commission on November 20, in attendance had been Pavone 
and Holsinger.  Neither denied having heard Sturgeon say to 
the commission, during his prepared remarks, that communica-
tions had been ﬁmailed to those who were licensed to work on 
the Belle during the last 12 mont
hs,ﬂ and that he had ﬁalready 
received several responses.ﬂ  Co
nsequently, even if Respondent 
had not known specifically about the content of the question-
naires and covering letters, by November 20 Pavone and 
Holsinger had been put on notice 
of their existence and trans-
mission to Respondent™s former a
nd present employees, as well 
as that some of those employ
ees had responded to them.  Be-
yond that, with particular regard
 to Soole, the charge and his 
representation of Soole in unemployment compensation pro-
ceedings had to supply Responden
t with knowledge of Soole™s 
ongoing association with, and support for, Workers Have 

Rights Too. 
Against that immediate November background, on Decem-
ber 10 Soole was again fired an
d, once more, barred from Re-
spondent™s premises for 1 year. 
 Because the charge had been 
filed by then, specifically naming Soole as an alleged discrimi-
natee, it is alleged that her discharge and accompanying 1-year 
bar had violated Section 8(a)(4), 
as well as Section 8(a)(1), of 
the Act.  Furthermore, also disciplined for the same incident as 

Soole was Marilyn Raymond.  Th
e latter was suspended for 3 
days without pay.  Proceeding from the theory that discipline of 
Raymond had been intended to cloak unlawful motivation for 
Soole™s discharge and barŠto make the latter discipline appear 
to have been legitimately motivatedŠthe General Counsel 

alleges that Raymond™s suspension,
 as well, had violated Sec-
tions 8(a)(1) and (4) of the Act. 
The discipline meted out on 
December 10 was based upon an incident which had occurred on December 5.  That incident 
involved toke bets at the craps table.  As already mentioned in 
subsection D, above, a toke is a tip for dealersŠthat is, a bet 
placed by players for dealers.  If it loses, the toke is placed, 
along with other losing bets, in the house™s box.  If it wins, the 
bet, itself, appears to also go into that box, but the winnings are 
deposited in the toke box.  At the end of the shift, under the 
procedure in effect by November
, all winnings from toke bets 
made during the shift are pooled, then divided among the deal-
ers who worked that shift. 
Craps differs from other games. 
 With blackjack, for exam-ple, winning and losing is determined at the end of a hand.  
Similarly, roulette winners and losers are determined once the 
ball stops rolling and the wheel stops turning.  In contrast, 
while there can be losers after the first roll of the dice in craps, 
more frequently additional rolls of the dice occur during a sin-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 134gle game.  Moreover, depending on how particular bets are 
placed, there can be individual wi
ns at certain points during one game, before an overall loss is de
clared due to a particular roll, 
say a seven.  As a craps game progresses, accordingly, a toke 
can win, but the game can go on.  It was that type of situation 
which was presented on December 5. 
It is undisputed that Respondent™s
 rule is that when a toke 
wins, both the winnings and the toke must come downŠbe 
deposited in the appropriate box, to
 prevent parlaying.  As will 
be seen, a crucial issue underlying the December 10 discipline 
is whether Respondent had allowed an exception to that rule for 
a player named James Sasse. 
During September, Sasse had be
nefited monetarily from set-
tlement of a cause of action wh
ich he had brought.  From Octo-
ber through at least December 5, he testified he had come to 
Respondent ﬁfive or six times mayb
e,ﬂ where he played craps.  
Apparently on the first, but pe
rhaps the second, visit he won 
approximately $10,000, a relati
vely large amount from Re-
spondent™s perspective.  Moreover, he apparently had been a 
successful player during some, if
 not most, of his other early 
visits.  On occasions when he ﬁwas doing pretty goodﬂ during 

such a visit, Sasse testified, 
he would put down tokes on place 
numbers:  ﬁWell, if I got a point
 at 7 and we throw a lot of 
numbers I count on making numbers
, not points.  I™m counting on the numbers and when that point is finally over and I™ve 
done pretty good then I will put the bet up for [dealers] on the 
next roll,ﬂ after already having won some throws. 
On December 5 Marilyn Raymond was sitting box for craps.  
A box person is not one of the four-dealer craps teams, de-
scribed in section I, above.  That
 is so, probably, to separate 
that person from the four-membe
r craps teams.  For, box per-
sons are responsible for making decisions concerning abnor-
malities or dispute arising as craps games are played. 
On December 5, Soole was one of the base dealers at the ta-
ble at which Raymond was sitting 
box.  At the time of the De-cember 5 events which led to termination of the former and 
suspension of the latter on December 10, Sasse had come to the 
end of the craps table for which Soole was base dealer. 
There is no contention that Sasse and Soole were in some 
kind of cahoots that day.  Like 
Respondent™s officials, as dis-
cussed below, Soole knew that Sasse was a relatively high-
roller.  He was able to identify her during the hearing as one of 

the dealers whom he had seen during his visits to Respondent.  
There is no evidence that, other than from appearance, Sasse 
had any other familiarity with Soole.  In fact, he did not even 
know her name. 
Apparently, December 5 turned out to be a good day for 
Sasse.  Eventually, he made toke
 place bets, on 
six numbers, for the dealers.  As that game progre
ssed, one of those numbers hit.  
Soole handed the winnings to Raymond, for deposit in the toke 
box, but left the toke, itself, on that number.  Consistent with 
Respondent™s rule, Raymond said 
that the toke also should 
come down.  Soole replied that
 Ebaugh had said that winning 
tokes made by Sasse could be le
ft up until the overall game was 
completed.  Raymond accepted Soole™s representationŠﬁBeing 
[Ebaugh] was supervisor ove
r me,ﬂ Raymond testifiedŠ
without trying to verify what Soole had said. 
In the surveillance room, Galle testified that he had ob-
served, by camera, winning crap
s tokes not being taken down and, as a result, went to the casino floor ﬁto contact Sherry 
Rich,ﬂ that shift™s table games shift manager.  Both Galle and 
Rich testified that he had told her that dealers on the craps table 
were not taking down winning tokes. 
Rich testified that she went over to the table and told Ray-
mond that the dealers were not taking down tokes that were 
hitting, but that Raymond answered that she had been told that 
dealers had permission to leave them up.  According to Rich, 
Soole chimed in, ﬁWe have permi
ssion.ﬂ  Rich further testified 
that when she asked who had given that permission, the dealers 

had looked at each other, without answering, and eventually 
Soole pointed at Sasse, saying ﬁHe 
told us we could.ﬂ  A seem-
ingly surprised Sasse, testified Rich
, then said that he had ﬁtold 
them that they could leave them
 up,ﬂ to which Rich responded, 
ﬁYou don™t run the game.ﬂ  Neither Raymond nor Soole made 
any mention whatsoever of this exchange involving Rich. 
Yet, occurrence of that exchange tended to be confirmed by 
Galle.  He testified that, after speaking with Rich, he had re-
mained standing at the ﬁcage side of the craps tableﬂ as he 
watched Rich approach and speak to Raymond.  Although he 
could not hear what Rich and Raymond were saying, testified 
Galle, he was able to hear Sasse
 ﬁsay something about the toke 
bets hav[ing] to stay up,ﬂ be
cause Sasse had spoken ﬁa little 
louderﬂ than Rich and Raymond ha
d been speaking.  But, Galle 
did not testify that it had been 
Rich who had replied to Sasse.  
Rather, Galle testified that he had told Sasse, ﬁNo, sir, the toke 
bets are going to fall.ﬂ 
While not denying with particularity Rich™s above-described 
account of what had occurred on December 5, Raymond agreed 
that on that day Galle had been ﬁstanding at the end of the craps 
table watching.ﬂ  
Implicitly Raymond did concede that some-
thing must have happened before she was relieved as box per-
son.  For, she testified, ﬁAfter I was relieved from the box he 
went down to the other end of the pit and I stopped and tried to 

explain to him what had happened.ﬂ  (Emphasis added.)  Now, if nothing ﬁhad happenedﬂ earlier 
at the craps table, there would 
have been nothing that Raymond would have felt that she had 
to ﬁexplain.ﬂ Clearly, moreover, what ﬁhappenedﬂ had pertained to some-
thing said about not having ta
ken down winning toke bets.  ﬁI 
told him that I told the dealers that they were supposed to come 

down and that they said that Brad told them they could leave 
them up,ﬂ testified Raymond, bu
t Galle responded, ﬁWell, they 
are supposed to be.ﬂ  Raymond made no mention of anything 

having been said by Soole at that stage of December 5™s events. 
Soole, however, inserted herself into the description of that 
conversation between Raymond 
and Galle.  According to 
Soole, before the entire incident had occurred on December 5, 

Galle had been standing at ﬁthe 
right end of the table, the far 
end from where I was dealing, and he watched the game for 
approximately five to ten minu
te[s],ﬂ and, moreover, Soole 
conceded that Galle had seen her leaving up the winning toke 
bets.  Yet, Soole made no mention of Rich having spoken with Raymond, of having spoken to Rich, of Rich speaking to her 

(Soole) and the other dealers, 
and of Sasse becoming involved 
in that exchange between Rich and Raymond. 
 BELLE OF SIOUX CITY, L.P. 135Instead, Soole described Galle 
as having observed the game while it progressed.  According to
 Soole, ﬁMarilyn was relieved 
from her positionﬂ as box person and ﬁwent over and was chat-
ting with Mr. Galle,ﬂ whom Soole overheard say loudly, 
ﬁThese dealer bets don™t stay up.ﬂ  According to Soole, ﬁI 
looked over at him and I stated to
 himﬂ that, ﬁBrad Ebaugh had 
told us that those bets stay up,ﬂ to which Galle retorted, ﬁThose 
bets do not stay up.ﬂ  Of course, 
if Galle had not said anything 
until after having observed the game and until Raymond had 

been relieved as box person, then 
that might be some indication 
that he had not initially view
ed leaving up the winning toke 
bets as so serious an infraction as now portrayed by Respon-
dent.  Indeed, that seemed to be what Soole was tailoring her 
accountŠthat Galle had merely wa
tched the game and had only 
said something about the tokes when Raymond had engaged 
him in conversationŠto try to accomplish. 
On December 10 Soole was once more summoned to a meet-
ing with Greco.  At that meetin
g, Soole received another Re-
cord of Counseling, showing that she was being terminated 
ﬁunder Exhibit Bﬂ of the employee handbook for ﬁviolat[ing] 
dept. policy [and] Argosy Internal
 Controls on six (6) different occasionsﬂŠthe ﬁsixﬂ referring to the number of winning $2 

tokes which Soole had left on 
the table on December 5. The 
Record of Counseling also recites that Soole was barred from 
Respondent™s premises for, ﬁA pe
riod of (1) one yeaR [sic].ﬂ   
Raymond also was summoned to 
a meeting with Greco later on December 10.  During it, she received a Record of Counsel-
ing suspending her for 3 days because, as box person on De-
cember 5, she had not insisted that Sasse™s wi
nning toke place bets be taken down. 
It is incontrovertible, given the testimony of all witnesses 
questioned about the subject, that Respondent™s rule is that 
winning toke bets must come down.  It also is incontrovertible 
that Soole had been responsible 
for Sasse™s winning toke bets 
having been left up on December 5.  Her efforts afterward to 
blame it all on Raymond, as 
box person, were inexplicable, 
given that Soole admitted that Raymond had done so in reliance 
on what had been said by Soole.
  These fact would appear to 
provide legitimate basis for having disciplined Soole and Ray-
mond on December 10.  Yet, any possibility of according any 
legitimacy to Respondent™s defense has been obliterated when 
certain other evidence is added to the overall situation. 
Once more, Respondent™s witne
sses advanced inconsistent 
testimony.  First, both Pavone and Holsinger testified that they 
had jointly made the decision to fire Soole.
7  Holsinger also                                                           
                                                                                             
7 They did so in conjunction with c
ounsel.  Whatever adverse weight 
appeared to be placed, during the h
earing, upon involvement of counsel 
in that decision, and the one pertai
ning to Raymond, the fact is that by 
December Respondent had been confronting action by Workers Have 
Rights Too, with whom Respondent 
knew that Soole had aligned her-
self.  More importantly, an unfair labor practice charge had by then 
been filed on, inter alia, Soole™s be
half.  To regard adversely to Re-
spondent its decision to seek advice of counsel in those circumstances 
would be ﬁto promote the ostrich 
over the farther-seeing species,ﬂ 
Part-
ington v. Broyhill Furniture Industries, 
999 F.2d 269, 271 (7th Cir. 
1993), a citation I promised during the hearing to provide.  On the other 

hand, the fact that counsel had been
 consulted does not somehow serve, 
standing alone, to necessarily legitimize a respondent™s defense.  ﬁIt is a 
acknowledged that she and Pavone had ﬁdiscussed . . . and I 
believe legal was involvedﬂ th
e suspension of Raymond.  The 
crucial point of Holsinger™s test
imony is not that counsel had 
been consulted, but her conce
ssion that she did possess first-
hand knowledge of the reasons for the discharge of Soole and 
of the suspension of Raymond on December 10. 
As to the comparative differences between the discipline im-
posed on those two employees, Holsinger testified, ﬁMs. Ray-
mond was at a different step of progressive discipline,ﬂ because 
Raymond did not have any prior suspensions on her record.  
ﬁCorrect,ﬂ she later testified, Raymond had not been terminated, 
as was Soole, because of that fact.  Two conclusions can be based 
upon that testimony.  First, regardless of the characterization of 
the offense as an ﬁExhibit Bﬂ one, Respondent did not regard it as 
one which would inherently warr
ant discharge; else Holsinger 
would have testified that automatic discharge of Soole would 
have been discussed with Pavone 
and counsel.  And, of course, 
Raymond likely also would have been fired. 
Second, as concluded in subsections B and C, above, Soole™s 
two 3-day suspensions, on September 24 and on November 4, 
had been unfair labor practices.  Thus, consistent with what was 
said in the immediately preced
ing subsection, Soole™s Decem-
ber 10 discharge cannot be regarded as legitimate because, 
Holsinger admitted and selection of suspension for Raymond 
shows, that Soole would not have been fired on December 10 
had she not earlier been twice unlawfully suspended. 
Beyond that, secondly, Respondent ended up painting itself 
into somewhat of a corner by the end of its case-in-chief.  As 
set forth above, Soole acknowledged having said on December 
5 that Ebaugh had authorized leaving up Sasse™s winning toke 
bets.  But, she also testified that December 5 had been the only 
occasion when she had done that.  Still, she testified that she 
had previously observed other dealers doing so and, in addition, 
box persons allowing those dealers to leave up Sasse™s winning 
toke bets.  In fact, both de
alers Rosenbaum and Marshall cor-
roborated that testimonyŠboth testified to having followed a 
practice of leaving up Sasse™s wi
nning toke bets.  Furthermore, 
Rosenbaum and Marshall both attri
buted authorization to do so 
to Ebaugh, as had Soole. 
Ebaugh denied having ever authorized anybody to leave up 
winning toke bets.  Soole conceded that she had never actually 
heard him authorize leaving them up.  Rosenbaum testified that 
ﬁprobably like a month and a halfﬂ before December 5, she had 
been present when Sasse had to
ld box person Sally Venteicher 
that he wanted a winning toke place bet to remain up.  Accord-

ing to Rosenbaum, Venteicher left the game and ﬁwent to talk 
to Brad on the podium,ﬂ after which Venteicher ﬁcame back to 
the table and told me to go ahead.ﬂ  ﬁNo, I did not,ﬂ admitted 
Rosenbaum, hear the words exch
anged between Venteicher and 
Ebaugh that day. 
Marshall claimed that she had actually overheard Ebaugh au-
thorize leaving up Sasse™s winning toke bets.  But, her claim is 
highly suspect.  According to Ma
rshall, during ﬁeither late Sep-
tember or early October,ﬂ Ebaugh had been the pit boss and had 
 rare attorney who will be fortunate 
enough to learn the entire truth from 
his own client.ﬂ  
Wheat v. U.S.
, 486 U.S. 153, 163 (1988).  See also 
Golden Cross Health Care of Fresno
, 314 NLRB 1201, 1209 (1994). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 136been ﬁin the pit behind the craps tableﬂ when Sasse first said to 
leave up his winning toke place bets.  She testified that, ﬁDe-
siree [Rosenbaum] had asked if 
the dealer bets were supposed 
to stay up, because the player wanted them, and Brad re-
sponded that yes, they were.ﬂ  ﬁBut I do recall that I heard the 
question and the answer,ﬂ
 asserted Marshall. 
If so, Marshall heard something quite different than 
Rosenbaum.  Given Rosenbaum™s above-described testimony, 
there is no way that Marshall™s descriptionŠthat Rosenbaum 
had asked Ebaugh and that Ebaugh had responded to herŠcan 
be relied upon to attribute authorization to Ebaugh that Sasse™s 
winning toke bets would be left up.  Moreover, there was nei-
ther evidence nor representation that Venteicher was not avail-
able to testify, in corroboration of Rosenbaum™s description.  
But, Venteicher was never called as a witness, with the result 
that Rosenbaum™s description is uncorroborated. 
Of course, discussion in the immediately foregoing para-
graphs seems to fortify furthe
r Respondent™s contention that 
there had been no authorization to allow Sasse™s winning toke 

bets to remain up and, further,
 that a practice of doing so had 
not existed prior to December 5.  However, the General Coun-
sel™s witnesses testified that such a practice had existed.  Soole 
testified that she had seen d
ealers Marshall and Rosenbaum do 
it and, moreover, that she had seen it done when Venteicher, 
Richard Finnegan and Mike Christianson had been sitting box, 
as well as, ﬁI™m positive that Brad [Ebaugh] was sitting box on 
occasion also.ﬂ  Marshall also testified that there had been in-
stances when Sasse™s winning toke 
bets had been left up:  ﬁI 
would say probably between four 
and eight times.ﬂ  Like Soole, 
Marshall testified that sitting 
box on those occasions had been 
Finnegan, Venteicher and Ebau
gh.  She named Rosenbaum as 
another dealer, besides herself, 
who had left up Sasse™s winning 
toke bets.  Rosenbaum agreed th
at she had done so prior to 
December 5, as had Finnegan, Holly Nguyen, and Connie 
Stolpe.  Sitting box on those occasions, testified Rosenbaum, 
had been Venteicher, Finnegan,
8 and Ebaugh. 
Respondent countered that testimony about practice with evi-
dence in two areas.  First, Ebaugh denied having ever seen anyone 
leaving up winning toke bets.  Had 
he seen it, asserted Ebaugh, ﬁI 
would tell the box personﬂ those bets had to come down. 
The second area involves Res
pondent™s surveillance opera-
tions.  As pointed out in subs
ection B, above, every game is 
surveilled by at least one camera.  As described above, Director 
of Surveillance Galle testified 
that one of those cameras had 
revealed on December 5 that Soole was not taking down win-ning toke bets at the craps table.  He denied having been aware 
of any similar disclosure by cameras on prior occasions.  In-
deed, from Galle™s description it seems almost impossible for 
such a practice, of leaving up Sasse™s winning toke bets, to 
have occurred without at least 
one instance of
 that practice having been observed by camera on at least one occasion.  That 
conclusion seems only reinforced by evidence of intense scru-
tiny to which Sasse™s play had been subjected. 
Surveillance of Sasse had not been merely left to what might 
be noticed from review of what cameras were showing.  As 
                                                          
 8 Like Raymond, apparently Fi
nnegan was a dual-function em-
ployee. 
Galle put it, Sasse ﬁhad beat us for over $10,000 in his first encounter atﬂ Respondent.  In fact, Rich testified that, during 
his fall visits, Sasse ﬁwins big, 
he loses big.ﬂ  All of Respon-
dent™s witnesses asked about the 
subject testified that such a 
player would be one watched clos
ely as he played.  ﬁSure, sur-
veillance would watch him very 
closely,ﬂ Ebaugh testified.  
Most significantly, Galle testifie
d, ﬁI™ve observed him on other 
occasions.  Any time he came in after that initial beating isŠI 
got called to the room,ﬂ because after Sasse™s initial big win, ﬁI 
informed my staff that any time this guy comes in to give me a 
call because I want to watch his activities.ﬂ 
The foregoing evidence of both 
camera and, in effect, intense 
human scrutiny of Sasse™s play leaves scant room for reaching 
a conclusion that dealers had been following a practice of leav-
ing up his winning toke bets.  Given that special scrutiny, 
surely Respondent™s surveill
ance personnelŠparticularly, 
GalleŠwould have noticed that 
practice occurri
ng well before 
December 5.  In view of that surveillance evidence, Ebaugh™s 
denial, and the above-described 
inconsistencies which leave the 
record devoid of any reliable firsthand account of Ebaugh say-
ing that Sasse™s winning toke bets
 could be left up, by the con-
clusion of Respondent™s case-in-
chief its position about such a 
practice seemed secure: dealers had not been authorized to 
leave up Sasse™s winning bets and a practice of doing so could 
not have been occurring prior to December 5.  However, the 
camera and special human scrutiny of Sasse were turned on 
their headŠagainst Respondent
Šduring rebuttal, when Sasse was called as a witness. 
He had been contacted by c
ounsel for the General Counsel 
relatively late in the process.  It
 was obvious as he testified that, 
while an honest individual, he did 
not recall all of 
the details of 
events, particularly about all de
tails of what had occurred on 

December 5Šmost probably because, as of that date, it had 
been an incident which he had not regarded as one that he 
would eight months later be oblig
ed to describe, as a witness. 
Even so, Sasse did recall having
 come to play craps at Re-
spondent, ﬁI would imagine five or six times maybe,ﬂ between 
September and December 5.  He also remembered, consistent 
with Rich™s testimony, that dur
ing those months, ﬁI was doing 
pretty good.ﬂ  And he remembered that, ﬁ[p]robably three or 
fourﬂ of those times he had made
 toke place bets, when he had 
a ﬁhot roll,ﬂ once the rolls were
 over.  Most importantly, he 
remembered, as the dealers had testified, that he had ﬁasked 
them to leave the bets upﬂ at the beginning, ﬁ
and they did it
.ﬂ  
(Emphasis added.)  Thereafter, di
fferent dealers would leave up 
his winning toke betsŠas Sa
sse testified during cross-
examination, ﬁThree or four times.  When I first started coming 

in I wasŠI was winning pretty good there for a while.ﬂ 
As pointed out above, Sasse appeared to be testifying truth-
fully.  Indeed, he was a neutral, if belatedly notified, witness 
who had no seeming interest in Soole nor in the outcome of the 
allegations made against Respondent by the General Counsel.  
In fact, he appeared to lack any appreciation of what was in-
volved in this case, at the time 
that he testified.  His account that he had said to leave the winning toke place bets up, and 

that dealers had been doing so thereafter, corroborates the ac-
counts by the dealers.  More sign
ificantly, he had done so with 
sufficient frequency that it s
eems most improbable, given the 
 BELLE OF SIOUX CITY, L.P. 137special scrutiny to which his pl
ay was being subjected, that 
surveillance personnel had not seen those winning toke bets 
being left up prior to December 5.  Based on Sasse™s credible 
testimony, the evidence of ongoi
ng intensive surveillance of his 
craps playing, and the unreliabi
lity of Ebaugh™s testimony, as 
illustrated in subsection C, and of the general unreliability of 
testimony given by Respondent™s 
witnesses, I conclude that a 
preponderance of the credible 
evidence does establish that, even if Ebaugh had not actually 
been the supervisor who had 
authorized it, Respondent did know that dealers had been leav-
ing up Sasse™s winning toke place betsŠa practice to which a 
stop was put only when Soole fo
llowed it on December 5. 
As mentioned above, Soole was notified of her discharge at a 
meeting with Greco on December 10.  Also present during that 
meeting were Galle, Holsinger,
 and Sprague.  Soole testified 
that Greco had started by asking 
ﬁwhy I was leaving dealer bets 
up,ﬂ and that she had replied, ﬁBecause we were instructed to 
through our supervisors through Brad Ebaugh.ﬂ  It is worth 
pointing out, given the circumst
ances in which she made that 
reply, it is unlikely that Soole 
would have identified Ebaugh to 
the casino manager and other officials, had she not truly be-

lieved, and had some basis for 
believing, that Ebaugh had actu-
ally authorized leaving up Sasse™s winning toke bets. 
Soole further testified that, as
 the meeting progressed, she had explained, ﬁI am not the only one that has done this,ﬂ and 
named dealersŠMarshall, 
Rosenbaum, FinneganŠwho had 
done so in the past, as well as personsŠVenteicher, Finnegan, 
Christianson, EbaughŠwho had been sitting box when that had 
occurred.  According to Soole, Galle interjected, ﬁMarla, you 
are the only one that we have seen on tape do this,ﬂ to which 
Soole asked them to go back through the tapes showing Sasse 
playing, ﬁbecause he was placing the place bets for the dealers 
every dealer that dealt to this gentleman was leaving the place 
bets up.ﬂ Now, it should not escape notice 
that a month earlier, on No-vember 11, Soole also had advanced a defenseŠthat she had 

not swiped out at shift™s end on November 4Šwhich turned out 
to be accurate, obliging Respondent to retract her discharge and 
to reinstate her.  So, Soole™s defense advanced on December 10 
might logically have been accorded more than passing attention 
by, at least, Greco and Galle.  Yet, testified Soole, Galle re-
torted ﬁthat this was not necessary because I was the only 
dealer that left the dealer place bets up.ﬂ 
Soole testified that she accused the officials present of want-
ing ﬁto get rid of meﬂ and of ﬁaccumulating as much as you 
canﬂ toward that end.  Accord
ing to Soole, Greco responded, ﬁMarla, I™m only the messenger.  This has come down for 
Ar-gosy corporate.ﬂ  (Emphasis added.)  S
oole further testified that 
Greco had said ﬁthat I was not allowed on any of the premises, 
be that the parking lot, the restaurant barge, the casino at allﬂ 
for 1 year.  Then she was again escorted to her locker, to pick 
up her personal belongings, and, from there, off of the prem-
ises. In section I, above, I pointed out that Soole was not always a 
credible witness.  However, she appeared to be testifying truth-
fully about what had been said during the December 10 termi-
nation meeting and certain other evidentiary aspects tend to 
corroborate her testimony about wh
at had been said during it. 
Most prominently, on the December 10 Record of Counseling, 
during the meeting, Soole wrote, ﬁMy Box person told me the 
bets stayed up.  This had been done before by many other deal-
ers.ﬂ  During direct examination, Greco claimed that, aside from 
having read the Record of Counseling to Soole, consistent with 
his ﬁbasic procedure,ﬂ ﬁI really don™t rememberﬂ anything else 
that had been said during that meeting.  True to form, however, 
he began adding to that initially advanced account during cross-
examination.  For, he then conceded that Soole had said the ter-

mination was ﬁunfair,ﬂ because ﬁour
 box person told me the bets 
stayed up,ﬂ and, in addition, that Soole had said that other dealers 
had been leaving up Sasse™s winning toke place bets. 
Yet, asked if Soole had named 
those other dealers, Greco an-swered, ﬁI don™tŠthat I don™t recall, sir.ﬂ  After that, he 
claimed that he first learned the names of those people during 
the hearing and asserted finally
, ﬁI don™t believe Marla didﬂ enumerate the names of thos
e other dealers and box people during the December 10 meeting.  But, neither Sprague nor 
Holsinger, both present during the December 10 meeting and 

both witnesses for Respondent, 
corroborated that equivocal 
denial by Greco. 
Even had Soole not named names during the December 10 
meeting, however, as 
pointed out above her written and verbal 
explanation of the practiceŠth
at Sasse™s winning toke bets were being left up by others
Šshould have sufficed to alert 
Respondent™s officials that the discharge decision might war-
rant another look.  Seemingly, Holsinger, one of the two offi-

cials with authority to make such decisions, could have de-
ferred Soole™s termination, base
d upon the latter™s assertion.  
After all, her November 11 denials had proven to be accurate.  
ﬁAbsolutely,ﬂ conceded
 Galle, such an assertion should have 
raised red flags for Respondent™s
 officials.  Nevertheless, 
Soole™s discharge was implemented on December 10. 
Beyond that, Galle™s testimony about the December 10 meet-
ing was somewhat bizarre.  He claimed that when Greco began 
the meeting by explaining ﬁwhat she was in there for,ﬂ Soole had 
denied ﬁremembering [the December 5 Sasse incident] or said 
she didn™t remember it,ﬂ which led Greco to say to him (Galle), 
ﬁMike could you explain the situation or refresh her memory,ﬂ 
after which, ﬁI asked Marla if she didn™t remember me coming to 
the floor and talking to Sherry Rich or standing behind the game 
of anything, and Marla said ‚No,ﬂ then, ﬁI really can™t remember.  
She recalled parts of it afterwards.ﬂ  That account by GalleŠ
which appeared aimed at casting Soole in a duplicitous light, 
inasmuch as it really seems unlik
ely that she would have forgot-
ten by December 10 an unusual event such as the one which 
occurred on December 5Šwas not corroborated by Greco.  Nor 
was it corroborated by Holsinger or Sprague. 
Galle initially answered that Greco ﬁwent over the Record of 
Counselingﬂ and ﬁadditional stuff but I don™t remember what 
was saidﬂŠa somewhat peculiar assertion by someone who 
claimed to have attended that 
meeting ﬁ[a]s a witness.ﬂ  Fur-
ther, during direct examination Ga
lle claimed ﬁI don™t recallﬂ if 
Soole had identified or suggested that someone had told her 
that it was okay to leave up the winning toke betsŠthough 

Soole™s above-quoted handwritten entries on the Record of 
Counseling show that she must have said, at least, that box 
person Raymond had allowed the winning toke bets to be left 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 138up.  Only during cross-examin
ation did Galle admit that 
ﬁ[p]ossiblyﬂ Soole might have sa
id that.  Still, he remained 
equivocal.  ﬁShe could haveﬂ 
named people who had left up 
Sasse™s winning toke bets in th
e past, allowed Galle, but, ﬁI™m 
not saying that she didn™t.  I™m not saying that she did.ﬂ 
Of perhaps greater import is Soole™s testimony that Greco 
had said that the decision to fire her had ﬁcome down from 
Argosy corporate.ﬂ  Greco never denied having said that to 
Soole.  Nor did Galle, Holsinger,
 or Sprague deny that Greco 
had done so.  Such a remark contradicts the above-described 
assertions that Pavone and Hols
inger, in consultation with 
counsel, had made the discharge 
decision.  Instead, it reveals 
that the locus of the discharge decision had been elsewhere.  
And, so far as the evidence shows, Soole™s December 10 dis-
charge had been the only occasion when Argosy had stepped in 
to make a decision ordinarily made by Respondent™s casino 
manager and/or director of human resources. 
Soole™s December 10 assertions to Respondent™s officials, 
about the practice of leaving up
 Sasse™s winning toke bets, did 
not pass totally unnoticed by them
.  In the end, however, their 
accounts about their reactions cr
eated even more grief for Re-
spondent™s legitimacy defense. 
Galle pleaded, ﬁI couldn™t have done anything aboutﬂ 
Soole™s assertions, because survei
llance tapes of events are only 
maintained for 7 days before being recycled.  He denied spe-

cifically that anyone had asked him 
to look at tapes for, at least, December 3 and 4.  But that denial contradicted, and was con-
tradicted by, Pavone.  The latter testified that, upon having 
heard that Soole had said others 
had been following the practice 
of leaving up Sasse™s winning t
oke betsŠin the process, con-
ceding, contrary to Greco, that Soole had named specific per-
sonnel who had been doing that: ﬁI believe that was the caseﬂŠ
he had ﬁcalled Mike Galle in su
rveillance and I said ‚Do you 
have any logs, and information, th
at we have caught other deal-

ers leaving toke bets up,™ﬂ but, ﬁGalle told me surveillance has 
nothing on record of anybody else doing it.ﬂ  Obviously, if 
Pavone is to be believed, someone had asked Galle to review 
what surveillance had on record. 
Maybe it was Galle, not Pa
vone, who should be believed 
with regard to the foregoing disc
repancy.  Pavone testified that 
he also had contacted Director of
 Security Brown, asking ﬁif he 
knew anything about toke bets being left upﬂ and, also, asking 
Brown to ﬁtalk toﬂ the State™s 
Department of Criminal Investi-gation, because that agency ﬁis our watchdog.  DCI not only 

watches the employees but watches us, Gordie, everybody.ﬂ  
Pavone further claimed that Brow
n ﬁcalled me back and said 
that he could find nothing.ﬂ  Brown testified as a witness for 
Respondent.  When he did so, 
however, he made no mention whatsoever of having been asked by Pavone about ﬁtoke bets 
being left up,ﬂ nor about being asked to check with DCI.  Nor 
did Brown testify about having called Pavone to report on any 
conversation with DCI-personnel about ﬁtoke bets being left 
up.ﬂ  In fact, Brown denied specifically that he had had any 
input into even the decision to bar Soole from Respondent™s 
premises for a year. 
Finally, Pavone testified that he had asked Greco to investigate 
whether Ebaugh had told employ
ees to leave up winning toke 
bets and, later, that Greco reported, ﬁI don™t know of anybody 
else doing it.ﬂ  In fact, Greco did testify that he had inquired 

about whether supervisors had told dealers to leave up winning 
toke bets.  But, he made no mention of having been asked to do 
so by Pavone, though he did testify that he had reported the re-
sults of his inquiries to ﬁbothﬂ Pavone and Holsinger.  Even so, 
there still were problems with Greco™s testimony about his as-
serted inquiries of supervisors about toke bets. 
Most significantly, Greco conced
ed thatŠin contrast to his 
November procedure when he had checked with dealer 
Rosenbaum and discovered that 
employees other than Soole 
were simultaneously signing in 
and out on logsŠhe had spoken 
to not a single dealer about whet
her Sasse™s winning toke bets 
were being left up before December 5.  Of course, by not doing 
so, there would be no means by which an employee could con-
firm Soole™s assertions about the existence of such a practice.  
Instead, he confined his inquiries 
to supervisors.  ﬁI was very, 
very busy,ﬂ he claimed.  Yet, 
it is difficult to understand his 
failure to make inquiry of even 
a single employee, if his general 
manager had been the one who truly had asked Greco to con-

duct an investigation.  In response to such a request, surely 
even a sometimes neglectful managerŠand there is no evi-
dence that Greco was such a 
managerŠwould ha
ve made at least some inquiry of employees, as was done during November 
when Rosenbaum was questioned. 
At one point, Greco did claim that ﬁI asked some box people.ﬂ  
Yet, he identified only Marilyn Raymond.  She never corrobo-
rated Greco™s assertion about his having questioned her about the 
existence of such a practice.  In
 any event, she obviously would 
have no knowledge of such a practiceŠit had been Soole who 
had told Raymond on December 5 that such a practice did exist 
when Sasse was playing.  To be
 sure, Greco had spoken to Ray-
mond about the subject.  But, that occurred on December 10 
when he suspended her.  That can hardly be characterized as an 
inquiry.  In the end, moreover, Greco™s testimony about inquiry 
which he had made of ﬁsome box peopleﬂ was contradicted by 
his own testimony elsewhere that
 he had asked only shift manag-
ers and floor supervisors about whether there had been such a 
practice.  Greco testifiedŠunsure-prisingly, given the existence 
of a rule prohibiting leaving up winning toke bets and the conse-
quences visited upon Soole, ostensibly for having violated that 
ruleŠthat all supervisors denied having authorized or known 
about the practice with Sasse. 
Yet, it is significant that, while he testified that he had never 
authorized a practice such as that described by Soole and other 
dealers, Ebaugh never testified th
at he had been questioned by 
Greco about having authorized dealers to leave up Sasse™s win-
ning toke bets.  In fact, no shif
t manager or floor supervisor 
corroborated Greco™s testimony about having inquired of them 

about authorizing such a practice.
  Rich, for example, testified 
only about having spoken with Galle. 
Further unreliability for Respondent™s defense arose as a re-
sult of Pavone™s testimony about 
his decision to again impose a 
one-year bar to Soole™s presence on the premises.  In the course 
of describing that decision, Pav
one testified, ﬁAt this point I 
said it™s one year 
until we find out what happened
 and that™s the 
reason for one year.ﬂ  (Emphasis added.)  He tried to portray 
that ﬁfind out what happenedﬂ assertion to a supposed concern 
that there ﬁcould have been collusion and/or fraud with a pa-
 BELLE OF SIOUX CITY, L.P. 139tron.ﬂ  However, Respondent presented no evidence that any 
investigation of such a possibility had ever been conducted, 
either before or after Soole™s December 10 termination.  Be-
yond that, reminiscent of what had occurred during November, 
Pavone never explained what had led him to select 1 year as the 
December 10 bar™s duration. 
The factors reviewed in preced
ing sections and subsections, 
particularly those relating specifically to Soole, establish that 
Respondent™s motivation for firing and barring Soole on De-
cember 10 had been retaliation against her for continuing to be 
involved with Sturgeon and deterrence of other employees from 
becoming or remaining involved with Workers Have Rights Too.  More specifically, the evidence shows that, reminiscent 
of what had occurred before November 11, Respondent seized 
upon an event, Soole™s initial pa
rticipation in a practice which 
Respondent must have known was being followed by dealers, 
then, advanced her one-time participation in that practice as a 
violation of the rule against 
leaving up winning toke bets. 
Respondent™s own evidence about close scrutiny of Sasse™s 
play, in conjunction with the te
stimony of Sasse and of Soole 
and other dealers, undermine co
mpletely any claim that Re-
spondent had not known that Sasse
™s winning toke place bets were not being left up before December 5.  Respondent was 

further alerted to the existence of such a practice by Soole on 
December 10, but made no meaningful effort to make inquiry 
about that practice, thereby avoi
ding the result of its November 
inquiry of RosenbaumŠwhen she 
denied having used Soole™s 
badge to swipe out the latter and,
 in essence, confirmed Soole™s 
eventual assertion about the practice of logging in and out at the 
same times.  With respect to the December 10 termination, 
Respondent did nothing to provi
de any employee-testimony, 
such as Rosenbaum™s, that it had known before or after that 
date about the practice of leaving up Sasse™s winning toke bets. 
Beyond that, Argosy™s involvement in a discharge decision, 
so far as the record discloses, had been unique; there is no evi-
dence of Argosy having injected itself into any other decision 
involving discharge of one of 
Respondent™s employees.  And, 
as Holsinger conceded when explaining the decision to fire 
Soole while only suspending Ra
ymond, Soole would not have 
been terminated on December 10 but for the existence of earlier 
unlawful suspensions of her.  View
ed in its totality, therefore, 
the credible evidence does not 
support a defense 
of legitimacy 
for Soole™s discharge and 1-year ba
r, but rather establishes that 
that discharge and bar violated Section 8(a)(1) of the Act. 
Turning to consideration of Raymond™s December 10 sus-
pension, as box person on Decemb
er 5 she had been responsi-ble for what had occurred during the craps game while Sasse™s 
winning toke place bets were bei
ng left up by Soole.  Indeed, 
she admitted having allowed those bets to remain up, in reli-
ance upon what Soole had said to her.  By December Respon-
dent knew that an unfair labor practice charge had been filed 
against it on, inter alia, Soole™s 
behalf and, accordingly could 
fairly conclude that her Decem
ber 10 discharge would become 
a subject of the investigation 
conducted as a result of that 
charge.  Respondent™s official
s appeared perceptive enough to 
realize that its asserted legitimate motivation for that discharge 
would be diminished, perhaps undermined, if Raymond, also, 
were not disciplined. Had Soole not been unlawfully disciplined, then Raymond 
would not have been suspended.  That suspension was an inte-

gral part of the unfair labor practice directed at Soole and, 
therefore, it also violated Section 8(a)(1) of the Act. 
With regard to the allegations that Soole™s discharge and 1-
year bar also violated Section 8(a)(4
) of the Act, there really is no 
evidence that the existence of the charge, save to the extent that it 

further evidence Soole™s continued relations with Sturgeon and 
Workers Have Rights Too, moti
vated Respondent™s decision to 
fire and bar Soole on December 10.  To the contrary, as con-

cluded in subsection D, above, Respondent had already seized 
upon an event and unlawfully terminated Soole because of her 
involvement with Sturgeon and hi
s organization.  That had oc-
curred prior to the time that the charge had been filed.  Thus, 
there is evidence of a disposition to be rid of Soole, occurring 
even before the charge had been 
filed.  There is no evidence that 
the filing of the charge somehow independently motivated Re-
spondent to terminated Soole on December 10.  Therefore, I shall 
dismiss the allegation that Soole™s second discharge and bar vio-
lated Section 8(a)(4) of the Act. 
In contrast, Raymond™s suspensi
on presents a different situa-
tion.  As pointed out above, by December 10 Respondent could 
fairly have anticipated that th
e General Counsel would be in-
vestigating the termination and ba
r of Soole on that day.  Both 
in her written remarks on her Record of Counseling and ver-
bally, Soole had pointed out th
at Raymond, as box person, had 
agreed to allow Sasse™s bets to remain up.  Though there is no 
evidence that the charge had motivated the decision to dis-
charge and bar Soole, as conc
luded above, the circumstances set forth above are strong indicia of motivation to shore up the 
legitimacy of Respondent™s defe
nse to investigation of those 
unfair labor practices di
rected against Soole. 
Those indicia are buttressed by another one.  Some of Re-
spondent™s earlier unlawful pe
rsonnel actionsŠthe written 
warnings issued to Case on September 9 and the ﬁinfractionﬂ 
attributed to Soole in the November 12 Record of CounselingŠ
were based upon incidents which had involved more than one employee.  Case™s asserted ﬁd
isparaging remarks to . . . Mar-
shallﬂ had been similar to ones made to Marshall by, at least, 
Gantz; only Case received a Reco
rd of Counseling concerning 
those remarks.  Case™s asserted ﬁdisparaging remarksﬂ about 
Farley™s employment departure had been made to other 
employees who also were celebra
ting that departure; only Case 
was issued a Record of Counseling.  Respondent knew by 

November 12 that employees othe
r than Soole had been signing 
in and out simultaneously; only 
Soole was issued a Record of 
Counseling recording that ﬁinfraction.ﬂ  In other words, prior to 
the filing of the charge, Respondent took only the action needed 
to retaliate against an employ
ee involved with Workers Have 
Rights Too. 
After the charge had been filed, as discussed above, Respon-
dent had to be aware of the n
eed to protect its
 position: if 
Soole™s discharge and bar were to
 be defended adequately, then 
discipline would be necessary fo
r Raymond, especially as Soole 
was pointing specifically to Ra
ymond™s agreement to leave up 
Sasse™s winning toke place bets
.  Thus, a preponderance of the evidence supports the allegation that Raymond™s suspension 

violated Section 8(a)(4), as well as Section 8(a)(1) of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 140CONCLUSION OF LAW 
Belle of Sioux City, L.P. has committed unfair labor prac-
tices affecting commerce by 
suspending Marilyn Raymond on 
December 10, 1997, to fortify its position during investigation 
of an unfair labor practice charge involving discipline of an-
other employee and to conceal the unlawful reasons for that 
other employee™s discipline, in 
violation of Section 8(a)(4) and 
(1) of the Act; and, by coer
cively interrogating employees 
about the identities of employ
ees discussing employment terms 
and conditions among themselves and the reasons those em-
ployees were making remarks a
bout those terms and conditions of employment, by threatenin
g employees with possible dis-
charge for discussing their belief that an employee had been 
unfairly treated under existing 
employment terms and condi-
tions, by imposing two written warnings on Michelle Case in 
Records of Counseling issued on September 9, 1997, by impos-
ing two 3-day suspensions on Marla Soole in Records of Coun-
seling issued on September 24 and on November 4, 1997, and 
by twice discharging and twice 
barring from its premises for 1 
year Marla Soole in Records of Counseling issued on Novem-

ber 11 and on December 10, 1997, in violation of Section 
8(a)(1) of the Act.  However, it has not violated the Act in any 
other manner alleged in th
e complaint as amended. 
REMEDY  Having concluded that Belle of
 Sioux City, L.P.
 has engaged 
in unfair labor practices, I shall recommend that it be ordered to 
cease and desist therefrom and, further, that it be ordered to 
take certain affirmative action to effectuate the policies of the 
Act.  With respect to the latter, it shall be ordered to, within 14 
days from the date of this Order, offer Marla Soole full rein-
statement to the position of dealer from which she was unlaw-
fully discharge on December 10, 
1997, dismissing, if necessary, 
anyone who may have been hired or assigned to perform her 
job after that unlawful discharg
e.  If Soole™s job no longer ex-ists, she will be offered employment in a substantially equiva-
lent position, without prejudice to her seniority or other rights 
and privileges which she would have enjoyed had she not been 
unlawfully discharged. 
It also shall be ordered to make whole Marla Soole for any 
loss of earnings and other benefits she suffered as a result of 
her unlawful discharge, with backpay to be computed on a 
quarterly basis, making deduc
tions for interim earnings.  
F. W. 
Woolworth Co., 90 NLRB 289 (1950).  In addition, it shall be 
ordered to make whole Soole for any loss of earnings and other 
benefits she suffered as a result of the unlawful 3-day suspen-
sions imposed on her from September 24 through 26 and from 
November 4 through 6, 1997, and to make whole Marilyn 
Raymond for any loss of earnings and other benefits she suf-
fered as a result of the unlaw
ful 3-day suspension imposed on 
her on December 10, 1997.  Interest
 is to be paid on all amounts 
owning, as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
It also shall, within 14 days from the date of this Order, re-
move from its files the Records of Counseling issued to Mi-
chelle Case on September 9, 1997; to Marla Soole on Septem-
ber 24, on November 4, 11, and 12, and on December 10, 1997; 
and to Marilyn Raymond on December 10, 1997, and, in addi-

tion, remove from its files any references to the unlawful writ-
ten warnings issued to Case on September 9, 1997, to the 
unlawful 3-day suspensions im
posed on Soole on September 24 
and November 4, 1997, to the unlawful discharges of Soole on 
November 11 and December 10, 1997, as well as to the ﬁinfrac-
tionﬂ attributed to her on Nove
mber 12, 1997, and to the unlaw-
ful 3-day suspension imposed on Marilyn Raymond on Decem-

ber 10, 1997.  Within 3 days ther
eafter, it shall notify each of 
them in writing that this has been done and that those written 
warnings, suspensions, ﬁinfraction,ﬂ and discharges shall not be 
used against them in any way. 
On these  findings of fact and conclusions of law and on the 
entire record,  I issue the following recommended
9 ORDER The Respondent, Belle of Sioux Ci
ty, L.P., Sioux City, Iowa, 
its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a)  Issuing Records of Counseling to, and suspending 
Marilyn Raymond or any other em
ployee to fortify its position 
during investigation of an unfai
r labor practices charge involv-
ing discipline of another empl
oyee and to conceal the unlawful 
reasons for having disciplin
ed that other employee. 
(b)  Interrogating employees about the identities of employ-
ees with whom they are communicating about employment 
terms and conditions and about 
their reasons for saying what 
they have said to other empl
oyees about terms and conditions 
of employment; threatening empl
oyees with possible discharge 
for communicating among themselves about employment terms 
and conditions; issuing written warni
ngs to Michelle Case or to 
any other employee for engaging
 in communications with other 
employees about employment 
terms and conditions; suspend-ing, discharging, or barring from its premises Marla Soole or 
any other employee because they have engaged in communica-
tions with other employees about
 employment terms and condi-
tions, and have sought to impr
ove employment terms and con-
ditions with which they are dissatisfied. 
(c)  In any like or related 
manner interfering with, restrain-
ing, or coercing employees in the exercise of right guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  Within 14 days from the date
 of this Order, offer Marla 
Soole full reinstatement to the position of dealer from which 
she was unlawfully discharged on December 10, 1997, or, if 
that position no longer exists, to a substantially equivalent posi-
tion, without prejudice to her seniority or any other rights and 
privileges which she would have enjoyed had she not been 
unlawfully discharged. 
(b)  Make whole Marla Soole for any loss of earning and 
other benefits suffered as a result of her unlawful discharge on 
December 10, 1997 and, also, as a result of her unlawful 3-day 
                                                          
 9 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findin
gs, conclusions and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 BELLE OF SIOUX CITY, L.P. 141suspensions imposed on September 24 and on November 4, 
1997, and, in addition, make whole Marilyn Raymond for any 
loss of earnings and other benefits suffered as a result of her 
unlawful 3-day suspension imposed on December 10, 1997, in 
the manner set forth in the remedy section of this decision. 
(c)  Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amounts of backpay due under the terms of this 
Order. (d)  Within 14 days from the date of this Order, remove from 
its files the Records of Counseling issued to Michelle Case on 
September 9, 1997, to Marilyn Raymond on December 10, 
1997, and to Marla Soole on Sept
ember 24, on November 4, on 
November 11 and 12, and on December 10, 1997, and, in addi-
tion, remove from its files any references to the unlawful writ-
ten warnings issued to Case on September 9, 1997, to the 
unlawful three-day suspensions
 imposed on Soole on Septem-
ber 24 and on November 4, 1997, and imposed on Raymond on 
December 10, 1997, to the ﬁinfractionﬂ charged to Soole on 
November 12, 1997, and to the 
discharges and bars from its 
premises of Soole on November 11 and on December 10, 1997, 
and within 3 days thereafter 
notify Case, Soole, and Raymond 
in writing that this has been 
done and that those adverse per-
sonnel actions will not be used against any of them in any way. 
(e)  Within 14 days after service by the Region, post at its 
Sioux City, Iowa facility copies 
of the attached notice marked 
ﬁAppendix.ﬂ10  Copies of the notice, on forms provided by the 
Regional Director for Region 18, 
after being signed by its duly 
authorized representative, shall be posted by Belle of Sioux 
City, L.P. and maintained for 60 
consecutive days in conspicu-ous places including all places where notices to employees are 
customarily posted.  Reasonable 
steps shall be taken by it to 
ensure that notices are not altered, defaced or covered by any 
other material.  In the event that, during the pendency of these 

proceedings, Belle of Sioux City, L.P. has gone out of business 
or closed the facility involved 
in these proceedings, it shall duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by it at 
that facility at any tim
e since September 4, 1997. 
(f)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that it 
has taken to comply. 
IT IS FURTHER ORDERED that the complaint be, and it 
hereby is, dismissed insofar as 
it alleges violations of the Act not found.     APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
                                                          
 10 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT interrogate you about the identities of other 
employees with whom you talk
 about employment terms and 
conditions, nor about your reasons for what you say to other 
employees about employment
 terms and conditions. 
WE WILL NOT threaten you with possible discharge for 
communicating with other employ
ees about employment terms 
and conditions. 
WE WILL NOT issue written warnings to Michelle Case or 
any other employee, suspend, discharge, or bar from our prem-
ises Marla Soole or any other 
employee, nor take any other 
disciplinary actions which interfere with, restrain, or coerce 
Case, Soole, or any other employee in the exercise of rights 
protected by the Nationa
l Labor Relations Act. 
WE WILL NOT suspend Marilyn Raymond or any other 
employees to fortify our positi
on during investigation of an 
unfair labor practice charge involving discipline of another 
employee and to conceal the unlaw
ful reasons for discipline of 
that other employee. 
WE WILL NOT in any like or related manner, interfere with, 
restrain or coerce you in the exercise of your rights protected by 
the National Labor Relations Act. 
WE WILL, within 14 days from the date of the Order, offer 
Marla Soole full reinstatement to the position of dealer from 
which she was discharged on December 10, 1997, or, if that job 
no longer exists, to a substantially equivalent position, without 
prejudice to her seniority or any other rights or privileges which 
she would have enjoyed had we not unlawfully discharged her. 
WE WILL make whole Marla Soole for any loss of earnings 
and other benefits resulting from 
our unlawful discharge of her 
on December 10, 1997, and resulting from our unlawful sus-
pensions of Soole on Septembe
r 24 and on November 4, 1997, and WE WILL make whole Marilyn Raymond for any loss of 
earnings and other benefits resulting from our unlawful suspen-
sion of her on December 10, 1997, less any net interim earn-
ings, plus interest. 
WE WILL, within 14 days from the date of the Order, re-
move from our files the Records of Counseling issued to Mi-
chelle Case on September 9, 19
97, to Marla Soole on Septem-
ber 24,  on November 4, on No
vember 11 and 12, and on De-
cember 10, 1997, and to Marilyn Raymond on December 10, 
1997 and, in addition, remove from our files any references to 
the written warnings issued to Case on September 9, 1997, to 
the suspensions of Soole on Se
ptember 24 and on November 4, 
1997, to the ﬁinfractionﬂ charged to Soole on November 12, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 1421997, to the discharges and bars from our premises of Soole on 
November 11 and on December 10, 1997, and to the suspension 
of Raymond on December 10, 1997, and WE WILL, within 3 
days thereafter, notify each of them in writing that this has been 
done and that those unlawful acti
ons will not be used against any of them in any way. 
 BELLE OF SIOUX CITY, L.P. 
  